Exhibit 10.1

 

LANDRY’S RESTAURANTS, INC.,

 

as Issuer,

 

The Subsidiary Guarantors,

 

as Guarantors,

 

and

 

Wachovia Bank, National Association

 

as Trustee

 

Indenture

 

Dated as of December 28, 2004

 

7.50% Senior Notes due 2014

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Article One definitions and incorporation by reference

   1

Section 1.01.

  

Definitions

   1

Section 1.02.

  

Other Definitions

   14

Section 1.03.

  

Incorporation by Reference of Trust Indenture Act

   15

Section 1.04.

  

Rules of Construction

   15

Article Two THE NOTES

   16

Section 2.01.

  

Form and Dating

   16

Section 2.02.

  

Execution and Authentication

   16

Section 2.03.

  

[Reserved]

   17

Section 2.04.

  

Registrar and Paying Agent

   17

Section 2.05.

  

Paying Agent to Hold Money in Trust

   17

Section 2.06.

  

Lists of Holders of Notes

   17

Section 2.07.

  

Transfer and Exchange

   18

Section 2.08.

  

Replacement Notes

   27

Section 2.09.

  

Outstanding Notes; Treasury Notes

   27

Section 2.10.

  

Temporary Notes

   27

Section 2.11.

  

Cancellation

   28

Section 2.12.

  

Defaulted Interest

   28

Section 2.13.

  

CUSIP Number

   28

Section 2.14.

  

Persons Deemed Owners

   28

Section 2.15.

  

Issuance of Additional Notes

   28

Article Three redemption

   28

Section 3.01.

  

Notice to Trustee

   28

Section 3.02.

  

Selection of Notes to Be Redeemed

   29

Section 3.03.

  

Notice of Redemption

   29

Section 3.04.

  

Effect of Notice of Redemption

   29

Section 3.05.

  

Deposit of Redemption Price

   30

Section 3.06.

  

Notes Redeemed in Part

   30

Article Four covenants

   30

Section 4.01.

  

Payment of Notes

   30

Section 4.02.

  

Commission Reports

   30

Section 4.03.

  

Compliance Certificates

   31

Section 4.04.

  

Maintenance of Office or Agency

   32

Section 4.05.

  

Corporate Existence

   32

Section 4.06.

  

Waiver of Stay, Extension or Usury Laws

   32

Section 4.07.

  

Payment of Taxes and Other Claims

   32

Section 4.08.

  

Business Activities

   32

Section 4.09.

  

Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred
Stock

   33

Section 4.10.

  

Limitation on Restricted Payments

   35

Section 4.11.

  

Limitation on Sale of Assets

   38

Section 4.12.

  

Limitation on Liens Securing Indebtedness

   40

Section 4.13.

  

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries

   40

 



--------------------------------------------------------------------------------

Section 4.14.

  

Limitation on Transactions with Affiliates

   42

Section 4.15.

  

[intentionally omitted]

   43

Section 4.16.

  

Change of Control

   43

Section 4.17.

  

Designation of Restricted and Unrestricted Subsidiaries

   44

Section 4.18.

  

Payments for Consent

   45

Section 4.19.

  

Limitations on Issuances of Guarantees by Restricted Subsidiaries; Release of
Subsidiary Guarantees

   45

Section 4.20.

  

Limitation on Sale and Leaseback Transactions

   46

Section 4.21.

  

Limitation on Issuance and Sale of Equity Interests of Restricted Subsidiaries

   46

Section 4.22.

  

Limitation on Subordinated Indebtedness

   46

Article Five successor corporation

   47

Section 5.01.

  

Merger, Consolidation or Sale of Assets

   47

Section 5.02.

  

Successor Corporation Substituted

   48

Article Six DEFAULTS AND REMEDIES

   48

Section 6.01.

  

Events of Default

   48

Section 6.02.

  

Acceleration

   49

Section 6.03.

  

Other Remedies

   50

Section 6.04.

  

Waiver of Past Defaults

   50

Section 6.05.

  

Control by Majority

   50

Section 6.06.

  

Limitation on Remedies

   51

Section 6.07.

  

Rights of Holders to Receive Payment

   51

Section 6.08.

  

Collection Suit by Trustee

   51

Section 6.09.

  

Trustee May File Proofs of Claim

   51

Section 6.10.

  

Priorities

   52

Section 6.11.

  

Undertaking for Costs

   52

Article Seven TRUSTEE

   52

Section 7.01.

  

Duties of Trustee

   52

Section 7.02.

  

Rights of Trustee

   52

Section 7.03.

  

Individual Rights of Trustee

   53

Section 7.04.

  

Trustee’s Disclaimer

   53

Section 7.05.

  

Notice of Defaults

   53

Section 7.06.

  

Reports by Trustee to Holders

   54

Section 7.07.

  

Compensation and Indemnity

   54

Section 7.08.

  

Replacement of Trustee

   55

Section 7.09.

  

Successor Trustee by Merger, Etc

   55

Section 7.10.

  

Eligibility; Disqualification

   55

Section 7.11.

  

Preferential Collection of Claims Against the Company

   56

Article Eight SATISFACTION AND DISCHARGE OF INDENTURE; DEFEASANCE

   56

Section 8.01.

  

Satisfaction and Discharge.

   56

Section 8.02.

  

Legal Defeasance and Covenant Defeasance

   57

Section 8.03.

  

Conditions to Legal Defeasance or Covenant Defeasance

   58

Section 8.04.

  

Application of Trust Money

   59

Section 8.05.

  

Repayment to Company

   59

Section 8.06.

  

Reinstatement

   59

Article Nine AMENDMENTS, SUPPLEMENTS AND WAIVERS

   60

 

ii



--------------------------------------------------------------------------------

Section 9.01.

  

Without Consent of Holders

   60

Section 9.02.

  

With Consent of Holders

   60

Section 9.03.

  

Compliance with Trust Indenture Act

   62

Section 9.04.

  

Revocation and Effect of Consents

   62

Section 9.05.

  

Notation on or Exchange of Notes

   62

Section 9.06.

  

Trustee Protected

   62

Article Ten [intentionally omitted]

   63

Article Eleven GUARANTEES

   63

Section 11.01.

  

Unconditional Guarantee

   63

Section 11.02.

  

Limitation of Subsidiary Guarantor’s Liability

   63

Section 11.03.

  

Contribution

   64

Section 11.04.

  

Execution and Delivery of Subsidiary Guarantees

   64

Section 11.05.

  

Severability

   64

Section 11.06.

  

Execution of Guarantee

   64

Article Twelve [intentionally omitted]

   65

Article Thirteen MISCELLANEOUS

   65

Section 13.01.

  

Trust Indenture Act Controls

   65

Section 13.02.

  

Notices

   65

Section 13.03.

  

Communication by Holders with Other Holders

   66

Section 13.04.

  

Certificate and Opinion as to Conditions Precedent

   66

Section 13.05.

  

Statements Required in Certificate or Opinion

   66

Section 13.06.

  

Rules by Trustee and Agents

   66

Section 13.07.

  

Legal Holidays

   66

Section 13.08.

  

No Personal Liability of Directors, Officers, Employees and Stockholders

   66

Section 13.09.

  

Governing Law

   67

Section 13.10.

  

No Adverse Interpretation of Other Agreements

   67

Section 13.11.

  

Successors

   67

Section 13.12.

  

Duplicate Originals

   67

Section 13.13.

  

Severability

   67

 

Exhibit A

  –    Form of Note

Exhibit B

  –    Form of Certificate of Transfer

Exhibit C

  –    Form of Certificate of Exchange

Exhibit D

  –    Form of Certificate from Acquiring Institutional Accredited Investor

Exhibit E

  –    Form of Guarantee

 

iii



--------------------------------------------------------------------------------

 

CROSS-REFERENCE TABLE

 

Trust Indenture
Act Section

--------------------------------------------------------------------------------

   Indenture
Section


--------------------------------------------------------------------------------

310    (a)(1)

   7.10

(a)(2)

   7.10

(a)(3)

   N/A

(a)(4)

   N/A

(a)(5)

   N/A

(b)

   7.10

(c)

   N/A

311    (a)

   7.11

(b)

   7.11

(c)

   N/A

312    (a)

   N/A

(b)

   13.03

(c)

   13.03

313    (a)

   7.06

313    (b)

   7.06

(b)(1)

   N/A

(b)(2)

   N/A

(c)

   7.06

(d)

   7.06

314    (a)

   N/A

(b)

   N/A

(c)(1)

   N/A

(c)(2)

   N/A

(c)(3)

   N/A

(d)

   N/A

(e)

   N/A

(f)

   N/A

315    (a)

   N/A

(b)

   7.05

(c)

   N/A

(d)

   N/A

(e)

   N/A

316    (a)(1)(A)

   N/A

(a)(1)(B)

   N/A

(a)(2)

   N/A

(b)

   N/A

(c)

   N/A

317    (a)(1)

   N/A

(a)(2)

   N/A

(b)

   N/A

318    (a)

   N/A

(b)

   N/A

(c)

   13.01

--------------------------------------------------------------------------------

N/A means Not Applicable

 

NOTE: This Cross-Reference Table shall not, for any purpose, be deemed to be
part of this Indenture.

 

iv



--------------------------------------------------------------------------------

INDENTURE, dated as of December 28, 2004, among LANDRY’S RESTAURANTS, INC., a
Delaware corporation (the “Company”), the SUBSIDIARY GUARANTORS listed as
signatories hereto, and Wachovia Bank, National Association, as Trustee.

 

The Company has duly authorized the execution and delivery of this Indenture to
provide for the issuance, initially, of up to $400,000,000 aggregate principal
amount of the Company’s 7.50% Senior Notes due 2014 (the “Notes”) issuable as
provided in this Indenture. All actions necessary to make this Indenture a valid
and legally binding agreement of the Company and each Subsidiary Guarantor, in
accordance with its terms, have been taken.

 

Each party agrees as follows for the benefit of the other parties and for the
benefit of the Holders:

 

DEFINITIONS AND INCORPORATION BY REFERENCE

 

Definitions.

 

“144A Global Note” means a global note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that shall be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.

 

“Acquired Debt” means, with respect to any specified Person: (1) Indebtedness of
any other Person existing at the time such other Person is merged with or into,
or becomes a Subsidiary of, such specified Person, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Subsidiary of, such specified Person;
and (2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

“Affiliate” of any specified Person means (1) any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person or (2) any executive officer or director of
such specified Person. For purposes of this definition, “control,” as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by agreement or
otherwise; provided that beneficial ownership of 10% or more of the Voting Stock
of a Person shall be deemed to be control. For purposes of this definition, the
terms “controlling,” “controlled by” and “under common control with” shall have
correlative meanings.

 

“Agent” means any Registrar, Paying Agent or co-registrar.

 

“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.

 

“Asset Sale” means: (1) the sale, lease, conveyance or other disposition of any
assets or rights; provided that the sale, conveyance or other disposition of all
or substantially all of the assets of the Company and its Restricted
Subsidiaries taken as a whole shall be governed by Section 4.16 and/or Section
5.01 and not by Section 4.11 and (2) the issuance of Equity Interests by any of
the Company’s Restricted Subsidiaries or the sale by the Company or any
Restricted Subsidiary of Equity Interests in any of its Subsidiaries.
Notwithstanding the preceding, the following items shall be deemed not to be
Asset Sales: (1) any single transaction or series of related transactions that
involves assets having a fair market value of less than $1.0 million; (2) a
transfer of assets between or among the Company and its Restricted Subsidiaries;
(3) an issuance of Equity Interests by a Restricted Subsidiary to the Company or
to another Restricted Subsidiary; (4) the sale or lease of equipment, inventory,
accounts receivable or other assets in the ordinary course of business of the
Company and its Restricted Subsidiaries; (5) any exchange of property or assets
of the Company or any Restricted Subsidiary of the Company for property or
assets of a third party that are to be used in a Permitted Business; provided
that the sum of the fair market value of the property or

 



--------------------------------------------------------------------------------

assets plus any cash consideration received by the Company or its Restricted
Subsidiaries in such exchange is not less than the aggregate fair market value
of any property or assets surrendered; provided further that the fair market
value of the property or assets exchanged or received by the Company or any such
Restricted Subsidiary shall be determined by (a) the Chief Executive Officer of
the Company, where such value is less than $5.0 million and (b) the Board of
Directors of the Company (on the basis of an opinion or appraisal of an
independent accounting, appraisal or investment banking firm of national
standing) and evidenced by a Board Resolution of the Board of Directors of the
Company, where such value is $5.0 million or more; (6) the sale or other
disposition of Cash Equivalents; (7) a Restricted Payment that is permitted by
Section 4.10; (8) any sale or disposition of any property or equipment
(including, without limitation, any restaurant property) that has become
damaged, worn out, obsolete or otherwise unusable or unsuitable for use by the
Company or its Restricted Subsidiaries in connection with the conduct of their
business, as determined by the Company’s Chief Executive Officer; (9)
dispositions of receivables in connection with the compromise, settlement or
collection thereof in the ordinary course of business or in bankruptcy or
similar proceedings and exclusive of factoring or similar arrangements; and (10)
any sale or disposition deemed to occur in connection with creating or granting
or, for purposes of the first paragraph of Section 4.11 herein, the realization
upon a Permitted Lien.

 

“Attributable Debt” in respect of a sale and leaseback transaction means, at the
time of determination, the present value of the obligation of the lessee for net
rental payments during the remaining term of the lease included in such sale and
leaseback transaction, including any period for which such lease has been
extended or may, at the option of the lessor, be extended. Such present value
shall be calculated using a discount rate equal to the rate of interest implicit
in such transaction, determined in accordance with GAAP.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only upon the occurrence of a subsequent condition. The terms
“Beneficially Owns” and “Beneficially Owned” shall have a corresponding meaning.

 

“Board of Directors” means: (1) with respect to a corporation, the board of
directors of the corporation; (2) with respect to a limited liability company,
the managing member or members or any controlling committee of managing members
thereof; (3) with respect to a partnership, the Board of Directors of the
general partner of the partnership; and (4) with respect to any other Person,
the board or committee of such Person serving a similar function.

 

“Board Resolution” means, with respect to any Person, a copy of a resolution
certified by the Secretary or an Assistant Secretary of such Person to have been
duly adopted by the Board of Directors of such Person and to be in full force
and effect on the date of such certification, and delivered to the Trustee.

 

“Business Day” means any day other than a Saturday, a Sunday or any other day on
which banking institutions in the City of New York or the City of Houston, Texas
are required or authorized by law or governmental action to be closed.

 

“Capital Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP.

 

“Capital Stock” means: (1) in the case of a corporation, corporate stock; (2) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock; (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited); and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Cash Equivalents” means: (1) United States dollars; (2) securities issued or
directly and fully guaranteed or insured by the United States government or any
agency or instrumentality thereof (provided that the full faith and credit of
the United States is pledged in support thereof) having maturities of not more
than 360 days from the date

 

2



--------------------------------------------------------------------------------

of acquisition; (3) certificates of deposit and time deposits with maturities of
six months or less from the date of acquisition, bankers’ acceptances with
maturities not exceeding six months and overnight bank deposits, in each case,
with any domestic commercial bank having capital and surplus in excess of $250.0
million and outstanding debt which is rated “A-3” or “A-” (or such similar
equivalent rating) or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act); (4)
repurchase obligations with a term of not more than thirty days for underlying
securities of the types described in clauses (2) and (3) above entered into with
any financial institution meeting the qualifications specified in clause (3)
above; (5) commercial paper having a rating of “P-1” or better from Moody’s
Investors Service, Inc. or “A-1” or better from Standard & Poor’s Rating
Services and in each case maturing within six months after the date of
acquisition; and (6) money market funds at least 95% of the assets of which
constitute Cash Equivalents of the kinds described in clauses (1) through (5) of
this definition.

 

“Change of Control” means the occurrence of any of the following: (1) the direct
or indirect sale, transfer, conveyance or other disposition (other than by way
of merger or consolidation), in one or a series of related transactions, of all
or substantially all of the properties or assets of the Company and its
Restricted Subsidiaries, taken as a whole, to any “person” (as that term is used
in Section 13(d)(3) of the Exchange Act); (2) the adoption of a plan relating to
the liquidation or dissolution of the Company; (3) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than
the Permitted Holder, becomes the ultimate Beneficial Owner, directly or
indirectly, of 50% or more of the voting power of the Voting Stock of the
Company; (4) the first day on which a majority of the members of the Board of
Directors of the Company are not Continuing Directors; or (5) the Company
consolidates with, or merges with or into, any Person, or any Person
consolidates with, or merges with or into the Company, in any such event
pursuant to a transaction in which any of the outstanding Voting Stock of the
Company or such other Person is converted into or exchanged for cash, securities
or other property, other than any such transaction where (A) the Voting Stock of
the Company outstanding immediately prior to such transaction is converted into
or exchanged for Voting Stock (other than Disqualified Stock) of the surviving
or transferee Person constituting a majority of the outstanding shares of such
Voting Stock of such surviving or transferee Person (immediately after giving
effect to such issuance) and (B) immediately after such transaction, no “person”
or “group” (as such terms are used in Sections 13(d) and 14(d) of the Exchange
Act), other than the Permitted Holder, becomes, directly or indirectly, the
beneficial owner (as defined above) of 50% or more of the voting power of all
classes of Voting Stock of the Company.

 

“Clearstream” means Clearstream Banking, société anonyme, Luxembourg.

 

“Commission” means the Securities and Exchange Commission.

 

“Company” means the party named as such above, until a successor replaces such
Person in accordance with the terms of this Indenture, and thereafter means such
successor.

 

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the sum, without duplication, of the Consolidated Net Income of such
Person for such period, plus: (1) provision for taxes based on income or profits
of such Person and its Restricted Subsidiaries for such period, to the extent
that such provision for taxes was deducted in computing such Consolidated Net
Income; plus (2) Fixed Charges to the extent deducted in computing such
Consolidated Net Income; plus (3) depreciation, amortization (including
amortization of goodwill and other intangibles but excluding amortization of
prepaid cash expenses that were paid in a prior period) and other non-cash
expenses or charges (excluding any such non-cash expense or charge to the extent
that it represents an accrual of or reserve for cash expenses in any future
period or amortization of a prepaid cash expense that was paid in a prior
period) of such Person and its Restricted Subsidiaries for such period to the
extent that such depreciation, amortization and other non-cash expenses or
charges were deducted in computing such Consolidated Net Income; minus (4)
non-cash items increasing such Consolidated Net Income for such period, other
than the accrual of revenue consistent with past practice, in each case, on a
consolidated basis and determined in accordance with GAAP. Notwithstanding the

 

3



--------------------------------------------------------------------------------

preceding, the provision for taxes based on the income or profits of, the Fixed
Charges and the depreciation and amortization and other non-cash expenses or
charges of, a Restricted Subsidiary of the Company shall be added to
Consolidated Net Income to compute Consolidated Cash Flow of the Company only to
the extent that a corresponding amount of Consolidated Net Income of such
Restricted Subsidiary would be permitted, at the date of determination, to be
dividended to the Company by such Restricted Subsidiary without prior
governmental approval (that has not been obtained), and without direct or
indirect restriction pursuant to the terms of its charter and all agreements,
instruments, judgments, decrees, orders, statutes, rules and governmental
regulations applicable to that Subsidiary or its stockholders.

 

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Subsidiaries for
such period, on a consolidated basis, determined in accordance with GAAP;
provided that: (1) the Net Income of any Person that is not a Subsidiary or that
is accounted for by the equity method of accounting shall be included only to
the extent of the amount of dividends or distributions paid in cash to the
specified Person or a Wholly Owned Restricted Subsidiary thereof; (2) the Net
Income of any Restricted Subsidiary shall be excluded to the extent that the
declaration or payment of dividends or similar distributions by that Restricted
Subsidiary of that Net Income is not at the date of determination permitted
without any prior governmental approval (that has not been obtained) or,
directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its equityholders; (3)
the Net Income of any Person acquired during the specified period for any period
prior to the date of such acquisition shall be excluded; (4) the cumulative
effect of a change in accounting principles shall be excluded; and (5) the Net
Income or loss of any Unrestricted Subsidiary shall be excluded, unless (in the
case of Net Income) such Net Income is distributed to the specified Person or
one of its Subsidiaries.

 

“Consolidated Net Tangible Assets” means, with respect to any specified Person,
as of any date, all amounts that would be shown as assets on a consolidated
balance sheet of such Person and its Restricted Subsidiaries prepared in
accordance with GAAP, less the amount thereof constituting goodwill and other
intangible assets as calculated in accordance with GAAP.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Company who: (1) was a member of such Board of
Directors on the date of this Indenture; or (2) was nominated for election or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election.

 

“Corporate Trust Office of the Trustee” means, for purposes of presentation or
surrender of Notes for payment, registration, transfer, exchange or purchase or
for service of notices or demands upon the Company, the office of the Trustee
located in The City of New York at which at any particular time its corporate
trust business shall be administered (which at the date of execution of this
Indenture is located at One Penn Plaza, Suite 1414, New York, NY, 10119,
Attention: Corporate Trust Group), with a copy to the office of the Trustee
located in the City of Houston (which at the date of execution of this Indenture
is located at 5847 San Felipe, Suite 1050, Houston, TX, 77057, Attention:
Corporate Trust Group), or such other address as the Trustee may designate from
time to time by notice to the Holders and the Company, or the

 

4



--------------------------------------------------------------------------------

principal corporate trust office of any successor Trustee (or such other address
as a successor Trustee may designate from time to time by notice to the Holders
and the Company).

 

“Credit Agreement” means that certain Credit Agreement, dated on or about
December 28, 2004, by and among the Company, Wachovia Bank, N.A., as
Administrative Agent and Wachovia Capital Markets, LLC, Banc of America
Securities LLC and Deutsche Bank Securities Inc. as joint arrangers and joint
book-running managers, and the other agents and lenders named therein, including
any related letters of credit, notes, Guarantees, collateral documents,
instruments and agreements executed in connection therewith, and, in each case,
as amended, modified, renewed, refunded, replaced (whether upon or after
termination or otherwise) or refinanced (including by means of sales of debt
securities to institutional investors) from time to time by one or more credit
facilities, in which case, the credit agreements or similar agreements together
with all other documents and instruments related shall constitute the “Credit
Agreement,” whether with the same or new agents and lenders.

 

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

 

“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.07 hereof, substantially in the
form of Exhibit A hereto, except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.

 

“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.04 hereof as the
depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.

 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is one year after the date on
which the Notes mature. Notwithstanding the preceding sentence, any Capital
Stock that would constitute Disqualified Stock solely because the holders
thereof have the right to require the Company to repurchase such Capital Stock
upon the occurrence of a change of control or an asset sale shall not constitute
Disqualified Stock if the terms of such Capital Stock provide that the Company
may not repurchase or redeem any such Capital Stock pursuant to such provisions
unless such repurchase or redemption complies with Section 4.10. The term
“Disqualified Stock” shall also include any options, warrants or other rights
that are convertible into Disqualified Stock or that are redeemable at the
option of the holder, or required to be redeemed, prior to the date that is one
year after the date on which the Notes mature.

 

“Domestic Subsidiary” means any Restricted Subsidiary of the Company that was
formed under the laws of the United States or any state thereof or the District
of Columbia.

 

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“Euroclear” means Morgan Guaranty Trust Company of New York, Brussels Office, as
operator of the Euroclear System, and any successor thereto.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Commission thereunder.

 

5



--------------------------------------------------------------------------------

“Exchange Notes” means the Notes issued in the Registered Exchange Offer in
accordance with Section 2.07(f) hereof.

 

“Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.

 

“Existing Indebtedness” means the aggregate principal amount of Indebtedness of
the Company and its Subsidiaries (other than Indebtedness under the Credit
Agreement) in existence on the date hereof, until such amounts are repaid.

 

“fair market value” means the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy, as determined in
good faith by the Board of Directors, whose determination shall be conclusive if
evidenced by a Board Resolution.

 

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, assumes,
Guarantees, repays, repurchases or redeems any Indebtedness or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence,
assumption, Guarantee, repayment, repurchase or redemption of Indebtedness, or
such issuance, repurchase or redemption of preferred stock, and the use of the
proceeds therefrom as if the same had occurred at the beginning of the
applicable four-quarter reference period. In addition, for purposes of
calculating the Fixed Charge Coverage Ratio: (1) acquisitions and dispositions
of business entities or property and assets constituting a division or line of
business of any Person that have been made by the specified Person or any of its
Restricted Subsidiaries, including through mergers or consolidations and
including any related financing transactions, during the four-quarter reference
period or subsequent to such reference period and on or prior to the Calculation
Date shall be given pro forma effect as if they had occurred on the first day of
the four-quarter reference period and Consolidated Cash Flow for such reference
period shall be calculated on a pro forma basis in accordance with Regulation
S-X under the Securities Act; (2) the Consolidated Cash Flow attributable to
discontinued operations, as determined in accordance with GAAP shall be
excluded; (3) the Fixed Charges attributable to discontinued operations, as
determined in accordance with GAAP shall be excluded, but only to the extent
that the obligations giving rise to such Fixed Charges will not be obligations
of the specified Person or any of its Subsidiaries following the Calculation
Date; and (4) consolidated interest expense attributable to interest on any
Indebtedness (whether existing or being incurred) computed on a pro forma basis
and bearing a floating interest rate shall be computed as if the rate in effect
on the Calculation Date (taking into account any interest rate option, swap, cap
or similar agreement applicable to such Indebtedness if such agreement has a
remaining term in excess of twelve months or, if shorter, at least equal to the
remaining term of such Indebtedness) had been the applicable rate for the entire
period.

 

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of: (1) the consolidated interest expense of such
Person and its Subsidiaries for such period, whether paid or accrued, including,
without limitation, amortization of debt issuance costs and original issue
discount, non-cash interest payments, the interest component of any deferred
payment obligations, the interest component of all payments associated with
Capital Lease Obligations, commissions, discounts and other fees and charges
incurred in respect of letter of credit or bankers’ acceptance financings, and
net of the effect of all payments made or received pursuant to Hedging
Obligations; plus (2) the consolidated interest of such Person and its
Restricted Subsidiaries that was capitalized during such period; plus (3) any
interest expense on Indebtedness of another Person that is Guaranteed by such
Person or one of its Restricted Subsidiaries or secured by a Lien on assets of
such Person or one of its Restricted Subsidiaries, whether or not such Guarantee
or Lien is called upon; plus (4) the product of (a) all dividends, whether paid
or accrued and whether or not in cash, on any series of Disqualified Stock or
preferred stock of such Person or any of its Restricted Subsidiaries, other than
dividends on Equity Interests payable solely in Equity Interests of the Company
(other than Disqualified Stock) or to the Company or a Restricted Subsidiary of
the Company, times (b) a fraction, the numerator of which is one and the
denominator of which is one minus the then current combined federal, state and
local statutory tax rate of such Person, expressed as a decimal, in each case,
on a consolidated basis and in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants, the opinions and pronouncements of the Public
Company Accounting Oversight Board and in the statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect on the Issue Date.

 

“Global Note Legend” means the legend set forth in Section 2.07(g)(ii), which is
required to be placed on all Global Notes issued under this Indenture.

 

“Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes, substantially in the form of
Exhibit A hereto, as appropriate, issued in accordance with Section 2.01 of this
Indenture.

 

“Guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements or by agreements to keep-well, to purchase assets,
goods, securities, to take or pay or to maintain financial statement conditions
or otherwise).

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under: (1) interest rate swap agreements, interest
rate cap agreements, interest rate collar agreements and other agreements or
arrangements designed to protect such Person against fluctuations in interest
rates; (2) commodity swap agreements, commodity option agreements, forward
contracts and other agreements or arrangements designed to protect such Person
against fluctuations in commodity prices; and (3) foreign exchange contracts,
currency swap agreements and other agreements or arrangements designed to
protect such Person against fluctuations in foreign currency exchange rates.

 

“Holder” means a Person in whose name a Note is registered on the Registrar’s
books.

 

“incur” means, with respect to any Indebtedness, to incur, create, issue,
assume, Guarantee or otherwise become directly or indirectly liable for or with
respect to, or become responsible for, the payment of, contingently or
otherwise, such Indebtedness; provided that (i) any Indebtedness of a Person
existing at the time such Person becomes a Restricted Subsidiary shall be deemed
to be incurred by such Restricted Subsidiary at the time it becomes a Restricted
Subsidiary and (ii) neither the accrual of interest nor the accretion of
original issue discount nor the payment of interest in the form of additional
Indebtedness (to the extent provided for when the Indebtedness on which such
interest is paid was originally issued) shall be considered an incurrence of
Indebtedness.

 

“Indebtedness” means, without duplication, with respect to any specified Person,
any indebtedness of such Person, whether or not contingent: (1) in respect of
borrowed money; (2) evidenced by bonds, notes, debentures or similar instruments
or letters of credit (or reimbursement agreements in respect thereof), but
excluding obligations with respect to letters of credit (including trade letters
of credit) entered into in the ordinary course of business of such Person to the
extent such letters of credit are not drawn upon or, if drawn upon, to the
extent such drawing is reimbursed no later than the third Business Day following
receipt by such Person of a demand for reimbursement; (3) in respect of banker’s
acceptances; (4) representing Capital Lease Obligations and Attributable Debt;
(5) representing the balance deferred and unpaid of the purchase price of any
property which purchase price is due more than six months after the date of
placing such property in service or taking delivery and title thereto or the
completion of such services, except any such balance that constitutes an accrued
expense or trade payable; (6) representing Hedging Obligations, other than
Hedging Obligations that are incurred for the purpose of protecting the Company
or its Restricted Subsidiaries against fluctuations in interest rates, commodity
prices or foreign currency exchange rates, and not for speculative purposes, and
that do not increase the Indebtedness of the obligor outstanding at any time
other than as a result of fluctuations in interest rates, commodity prices or
foreign currency exchange rates or by reason of fees, indemnities and
compensation payable thereunder; or (7) representing Disqualified Stock valued
at the greater of its voluntary or involuntary maximum fixed repurchase price
plus accrued dividends. In addition, the term “Indebtedness” includes (x) all
Indebtedness of others secured by a Lien on any asset of the specified Person
(whether or not such Indebtedness is assumed by the specified Person), provided
that the amount of such Indebtedness shall be the lesser of (A) the fair market
value of such asset at such date of

 

7



--------------------------------------------------------------------------------

determination and (B) the amount of such Indebtedness, and (y) to the extent not
otherwise included, the Guarantee by the specified Person of any Indebtedness of
any other Person. For purposes hereof, the “maximum fixed repurchase price” of
any Disqualified Stock which does not have a fixed repurchase price shall be
calculated in accordance with the terms of such Disqualified Stock as if such
Disqualified Stock were purchased on any date on which Indebtedness shall be
required to be determined pursuant to this Indenture, and if such price is based
upon, or measured by, the fair market value of such Disqualified Stock, such
fair market value shall be determined in good faith by the Board of Directors of
the issuer of such Disqualified Stock, whose determination shall be conclusive
if evidenced by a Board Resolution. The amount of any Indebtedness outstanding
as of any date shall be the outstanding balance at such date of all
unconditional obligations as described above and, with respect to contingent
obligations, the maximum liability upon the occurrence of the contingency giving
rise to the obligation, and shall be: (i) the accreted value thereof, in the
case of any Indebtedness issued with original issue discount; and (ii) the
principal amount thereof, together with any interest thereon that is more than
30 days past due, in the case of any other Indebtedness; provided that the
obligation to repay money borrowed and set aside at the time of the incurrence
of any Indebtedness in order to pre-fund the payment of the interest on such
Indebtedness shall be deemed not to be “Indebtedness” so long as such money is
held to secure the payment of such interest.

 

“Indenture” means this Indenture, as amended or supplemented from time to time
in accordance with the terms hereof.

 

“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.

 

“Institutional Accredited Investor” means an institution that is an “accredited
investor” as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities
Act, who is not also a QIB.

 

“Initial Purchasers” means Wachovia Capital Markets, LLC, Banc of America
Securities LLC, Deutsche Bank Securities Inc., Scotia Capital (USA) Inc. and
BB&T Capital Markets, a division of Scott and Stringfellow, Inc.

 

“Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the form
of loans or other extensions of credit (including Guarantees or other
arrangements, but excluding advances to customers or suppliers in the ordinary
course of business that are, in conformity with GAAP, recorded as accounts
receivable, prepaid expenses or deposits on the balance sheet of the Company or
its Restricted Subsidiaries and endorsements for collection or deposit arising
in the ordinary course of business), advances (excluding commission, travel and
similar advances to officers and employees made consistent with past practices),
capital contributions (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), purchases or other acquisitions for consideration of Indebtedness,
Equity Interests or other securities, together with all items that are or would
be classified as investments on a balance sheet prepared in accordance with
GAAP. If the Company or any Restricted Subsidiary of the Company sells or
otherwise disposes of any Equity Interests of any direct or indirect Restricted
Subsidiary of the Company such that, after giving effect to any such sale or
disposition, such Person is no longer a Wholly Owned Restricted Subsidiary of
the Company and a Subsidiary Guarantor, the Company shall be deemed to have made
an Investment on the date of any such sale or disposition equal to the fair
market value of the Investment in such Restricted Subsidiary not sold or
disposed of in an amount determined as provided in the final paragraph of
Section 4.10. The acquisition by the Company or any Restricted Subsidiary of the
Company of a Person that holds an Investment in a third Person shall be deemed
to be an Investment by the Company or such Restricted Subsidiary in such third
Person in an amount equal to the fair market value of the Investment held by the
acquired Person in such third Person in an amount determined as provided in the
final paragraph of Section 4.10.

 

“Issue Date” means the date hereof, which is the date on which the Notes are
originally issued under this Indenture.

 

“Letter of Transmittal” means the Letter of Transmittal to be prepared by the
Company and sent to all Holders for use by such Holders in connection with the
Registered Exchange Offer.

 

8



--------------------------------------------------------------------------------

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any option or other agreement to sell or give a security interest in
and any filing of or agreement to give any financing statement under the Uniform
Commercial Code (or equivalent statute) of any jurisdiction.

 

“Net Income” means, with respect to any specified Person, the net income or loss
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however, (1) any gain, loss or
non-cash charge or expense, together with any related provision for taxes on
such gain or tax benefit for such loss or non-cash charge or expense, realized
or recorded, as applicable, in connection with (a) any asset sale outside the
ordinary course of business; (b) the disposition of any securities by such
Person or any of its Restricted Subsidiaries or the extinguishment of any
Indebtedness of such Person or any of its Restricted Subsidiaries or (c) any
asset impairment or writedown required to be made in accordance with GAAP; and
(2) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or tax benefit for such loss.

 

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, title and recording
expenses, accounting and investment banking fees, and sales commissions, and any
relocation expenses incurred as a result thereof, taxes paid or payable as a
result thereof, in each case, after taking into account any available tax
credits or deductions and any tax sharing arrangements, and amounts required to
be applied to the repayment of Indebtedness, secured by a Lien on the asset or
assets that were the subject of such Asset Sale and any reserve for adjustment
in respect of the sale price of such asset or assets established in accordance
with GAAP.

 

“Non-U.S. Person” means a Person who is not a U.S. Person.

 

“Notes” means the 7.50% Senior Notes due 2014 of the Company issued on the date
hereof. For all purposes of this Indenture, the term “Notes” shall include the
Notes initially issued on the Issue Date, any Exchange Notes to be issued and
exchanged for any Notes pursuant to the Registration Rights Agreement and this
Indenture and any other Notes issued after the Issue Date under this Indenture.
For purposes of this Indenture, all Notes shall vote together as one series of
Notes under this Indenture.

 

“Notes Custodian” means the custodian with respect to a Global Note (as
appointed by the Depositary), or any successor person thereto and shall
initially be the Trustee.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

 

“Offering Memorandum” means the final offering memorandum dated December 15,
2004 related to the offering of the Notes.

 

“Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, any Vice President, the Chief Financial
Officer or the Treasurer of such Person.

 

“Officers’ Certificate” means, with respect to any Person, a certificate signed
by two Officers, one of which must be the principal executive, principal
financial or principal accounting officer of such Person, that satisfies the
requirements set forth in Sections 13.04 and 13.05 of this Indenture.

 

“Opinion of Counsel” means a written opinion from legal counsel who is
reasonably acceptable to the Trustee, satisfying the requirements of Sections
13.04 and 13.05, as they relate to an Opinion of Counsel. The counsel may be an
employee of or counsel to the Company (or any Subsidiary Guarantor, if
applicable).

 

9



--------------------------------------------------------------------------------

“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and with respect to DTC, shall include Euroclear and Clearstream).

 

“Permitted Business” means any business conducted or proposed to be conducted
(as described in or contemplated by the Offering Memorandum) by the Company and
its Restricted Subsidiaries on the date of this Indenture and other businesses
reasonably related, ancillary, incidental or complementary thereto.

 

“Permitted Holder” means Tilman J. Fertitta and his estate, spouse and lineal
descendants, and the legal representatives of any of the foregoing, and the
trustees of any bona fide trusts of which any of the foregoing are the sole
beneficiaries and grantors, or any corporation, limited partnership, limited
liability company or similar entity, all of the Voting Stock of which is owned
by any of the foregoing.

 

“Permitted Investments” means: (1) any Investment in the Company or in a
Restricted Subsidiary of the Company; (2) any Investment in Cash Equivalents;
(3) any Investment by the Company or any Restricted Subsidiary of the Company in
a Person, if as a result of such Investment: (a) such Person becomes a
Restricted Subsidiary of the Company; or (b) such Person is merged, consolidated
or amalgamated with or into, or transfers or conveys substantially all of its
assets to, or is liquidated into, the Company or a Restricted Subsidiary of the
Company; (4) any Investment made as a result of the receipt of non-cash
consideration from an Asset Sale that was made pursuant to and in compliance
with Section 4.11; (5) Investments acquired solely in exchange for the issuance
of Equity Interests (other than Disqualified Stock) of the Company; (6) Hedging
Obligations that are incurred for the purpose of protecting the Company or its
Restricted Subsidiaries against fluctuations in interest rates, commodity prices
or foreign currency exchange rates, and not for speculative purposes, and that
do not increase the Indebtedness of the obligor outstanding at any time other
than as a result of fluctuations in interest rates, commodity prices or foreign
currency exchange rates or by reason of fees, indemnities and compensation
payable thereunder; (7) advances to customers or suppliers in the ordinary
course of business that are, in conformity with GAAP, recorded as accounts
receivable, prepaid expenses or deposits on the balance sheet of the Company or
its Restricted Subsidiaries and endorsements for collection or deposit arising
in the ordinary course of business; (8) commission, payroll, travel and similar
advances to officers and employees of the Company or any of its Restricted
Subsidiaries made consistent with past practices; (9) Investments in securities
of trade creditors or customers received pursuant to any plan of reorganization
or similar arrangement upon the bankruptcy or insolvency of such trade creditors
or customers; (10) stock, obligations or securities received in satisfaction of
judgments; (11) Investments in shares of Common Stock of other Persons engaged
in a Permitted Business having an aggregate fair market value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (11) since the date of this Indenture, not to exceed 2.5 percent
of the Consolidated Net Tangible Assets of the Company and its Restricted
Subsidiaries as of the most recent quarter-end balance sheet date as determined,
at the time of each such Investment, on the basis of the most recently available
quarterly consolidated financial statements of the Company; provided that the
Common Stock of such Person is, at the time of such Investment, listed on a U.S.
national securities exchange or quoted on the National Nasdaq Market; (12)
Investments in any Person (including, without limitation, the repurchase of
Equity Interests of the Company) made after the Issue Date from the proceeds of
the offering of the Notes and borrowings under the Credit Agreement, as provided
in the Offering Memorandum under the section entitled “Use Of Proceeds,” in an
aggregate amount (measured on the date such Investments were made and without
giving effect to subsequent changes in value), when taken together with all
other Investments made pursuant to this clause (12) since the date of this
Indenture, not to exceed $300.0 million; provided that with respect to any
Investment made pursuant to this clause (12) since the date of this Indenture
that is sold or otherwise liquidated for cash, the amount available for
Investments pursuant to this clause (12) shall be deemed increased by an amount
equal to the lesser of (a) the cash return of capital with respect to such
Investment (less the cost of disposition, if any) and (b) the initial amount of
such Investment; and (13) other Investments in any Person (other than any of the
Company’s Restricted Subsidiaries), including, without limitation, the
repurchase of Equity Interests of the Company, having an aggregate fair market
value (measured on the date each such Investment was made and without giving
effect to subsequent changes in value), when taken together with all other
Investments made pursuant to this clause (13) since the date of this Indenture,
not to exceed $100.0 million; provided that with respect to any Investment made
pursuant to this clause (13) since the date of this Indenture that is sold or
otherwise liquidated for cash, the amount available for Investments pursuant to
this clause (13) shall be deemed increased by an amount equal to the lesser of
(a) the cash

 

10



--------------------------------------------------------------------------------

return of capital with respect to such Investment (less the cost of disposition,
if any) and (b) the initial amount of such Investment.

 

“Permitted Liens” means: (1) Liens on the assets of the Company and any
Subsidiary Guarantor securing Indebtedness that are permitted by clause (1) and
(8) of the second paragraph of Section 4.09 hereof to be incurred; (2) Liens
securing the Notes and the Subsidiary Guarantees; (3) Liens in favor of the
Company or any Restricted Subsidiary; (4) Liens on property of a Person existing
at the time such Person is merged with or into or consolidated with the Company
or any Restricted Subsidiary of the Company; provided that such Liens were in
existence prior to the contemplation of such merger or consolidation and do not
extend to any assets other than those of the Person merged into or consolidated
with the Company or the Restricted Subsidiary; (5) Liens on property existing at
the time of acquisition thereof by the Company or any Restricted Subsidiary of
the Company, provided that such Liens were in existence prior to the
contemplation of such acquisition and do not extend to any property other than
the property so acquired by the Company or the Restricted Subsidiary; (6) Liens
existing on the date of this Indenture; (7) Liens incurred in the ordinary
course of business of the Company or any Restricted Subsidiary of the Company
with respect to obligations that do not exceed $5.0 million at any one time
outstanding; (8) Liens to secure Indebtedness (including Capital Lease
Obligations) permitted by clause (4) of the second paragraph of Section 4.09
hereof covering only the assets acquired with such Indebtedness; (9) statutory
and common law Liens of landlords and carriers, warehousemen, mechanics,
suppliers, materialmen, repairmen or other similar Liens arising in the ordinary
course of business and with respect to amounts not yet delinquent or being
contested in good faith by appropriate legal proceedings promptly instituted and
diligently conducted and for which a reserve or other appropriate provision, if
any, as shall be required in conformity with GAAP shall have been made; (10)
Liens on cash or Cash Equivalents securing Hedging Obligations of the Company or
any of its Restricted Subsidiaries (a) that are incurred for the purpose of
fixing, hedging or swapping interest rate, commodity price or foreign currency
exchange rate risk (or to reverse or amend any such agreements previously made
for such purposes), and not for speculative purposes, or (b) securing letters of
credit that support such Hedging Obligations; (11) Liens incurred or deposits
made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other social security obligations; (12)
Lien, deposits or pledges to secure the performance of bids, tenders, contracts
(other than contracts for the payment of Indebtedness), leases, or other similar
obligations arising in the ordinary course of business; (13) survey exceptions,
encumbrances, easements or reservations of, or rights of other for, rights of
way, zoning or other restrictions as to the use of properties, and defects in
title which, in the case of any of the foregoing, were not incurred or created
to secure the payment of Indebtedness, and which in the aggregate do not
materially adversely affect the value of such properties or materially impair
the use for the purposes of which such properties are held by the Company or any
of its Restricted Subsidiaries; (14) judgment and attachment Liens not giving
rise to an Event of Default and notices of lis pendens and associated rights
related to litigation being contested in good faith by appropriate proceedings
and for which adequate reserves have been made; (15) Liens, deposits or pledges
to secure public or statutory obligations, surety, stay, appeal, indemnity,
performance or other similar bonds or obligations; and Liens, deposits or
pledges in lieu of such bonds or obligations, or to secure such bonds or
obligations, or to secure letters of credit in lieu of or supporting the payment
of such bonds or obligations; (16) Liens in favor of collecting or payor banks
having a right of setoff, revocation, refund or chargeback with respect to money
or instruments of the Company or any Subsidiary thereof on deposit with or in
possession of such bank; (17) any interest or title of a lessor, licensor or
sublicensor in the property subject to any lease, license or sublicense; (18)
Liens arising from precautionary UCC financing statements regarding operating
leases or consignments; (19) Liens of franchisors in the ordinary course of
business not securing Indebtedness; (20) Liens for taxes, assessments and
governmental charges not yet delinquent or being contested in good faith and for
which adequate reserves have been established to the extent required by GAAP;
and (21) Liens on property or assets securing Indebtedness incurred to defease
Indebtedness under the Notes; provided that such Indebtedness was not incurred
in violation of this Indenture.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries issued in exchange for, or the net proceeds
of which are used to extend, refinance, renew, replace, defease or refund other
Indebtedness of the Company or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that: (1) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
extended, refinanced, renewed, replaced, defeased or refunded (plus all accrued
interest thereon and the amount of any reasonably determined premium necessary
to accomplish such refinancing and such reasonable expenses incurred in
connection therewith); (2) such Permitted Refinancing Indebtedness has a final
maturity date

 

11



--------------------------------------------------------------------------------

later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, refinanced, renewed, replaced, defeased or
refunded; (3) if the Indebtedness being extended, refinanced, renewed, replaced,
defeased or refunded is subordinated in right of payment to the Notes or the
Subsidiary Guarantees, such Permitted Refinancing Indebtedness has a final
maturity date later than the final maturity date of, and is subordinated in
right of payment to, the Notes on terms at least as favorable to the Holders as
those contained in the documentation governing the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded; (4) if the Indebtedness
being extended, refinanced, renewed, replaced, defeased or refunded is pari
passu in right of payment to the Notes or the Subsidiary Guarantees, such
Permitted Refinancing Indebtedness is pari passu or subordinated in right of
payment to the Notes; and (5) such Indebtedness is incurred either by (a) the
Restricted Subsidiary who is the obligor on the Indebtedness being extended,
refinanced, renewed, replaced, defeased or refunded or (b) the Company.

 

“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

 

“Private Placement Legend” means the legend set forth in Section 2.07(g)(i) to
be placed on all Notes issued under this Indenture except where otherwise
permitted by the provisions of this Indenture.

 

“Public Equity Offering” means an offer and sale of common stock (other than
Disqualified Stock) of the Company pursuant to a registration statement that has
been declared effective by the Commission pursuant to the Securities Act (other
than a registration statement on Form S-8 or otherwise relating to equity
securities issuable under any employee benefit plan of the Company).

 

“QIB” means a qualified institutional buyer as that term is defined in Rule
144A.

 

“Registered Exchange Offer” has the meaning set forth in the Registration Rights
Agreement.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated
December 28, 2004 among the Company, the Subsidiary Guarantors and the Initial
Purchasers, or any other Registration Rights Agreement executed in connection
with the issuance of Notes after the Issue Date, as the case may be.

 

“Regulation S” means Regulation S promulgated under the Securities Act.

 

“Regulation S Global Note” means a global note substantially in the form of
Exhibit A hereto bearing the Global Note Legend and the Private Placement Legend
and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee that shall be issued in a denomination equal to the
outstanding principal amount of the Notes sold in reliance on Rule 903 of
Regulation S.

 

“Replacement Assets” means (1) non-current tangible assets that will be used or
useful in a Permitted Business or (2) substantially all the assets of a
Permitted Business or a majority of the Voting Stock of any Person engaged in a
Permitted Business that will become on the date of acquisition thereof a Wholly
Owned Restricted Subsidiary and a Guarantor.

 

“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.

 

“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Subsidiary” of a Person means any Subsidiary of such Person that is
not an Unrestricted Subsidiary.

 

“Rule 144” means Rule 144 promulgated under the Securities Act.

 

“Rule 144A” means Rule 144A promulgated under the Securities Act.

 

12



--------------------------------------------------------------------------------

“Rule 903” means Rule 903 promulgated under the Securities Act.

 

“Rule 904” means Rule 904 promulgated under the Securities Act.

 

“sale and leaseback transaction” means, with respect to any Person, any
transaction involving any of the assets or properties of such Person whether now
owned or hereafter acquired, whereby such Person sells or otherwise transfers
such assets or properties and then or thereafter leases such assets or
properties or any part thereof or any other assets or properties which such
Person intends to use for substantially the same purpose or purposes as the
assets or properties sold or transferred.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Secured Indebtedness” means any Indebtedness of the Company or any of its
Restricted Subsidiaries secured by a Lien upon any asset of the Company or any
of its Restricted Subsidiaries.

 

“Shelf Registration Statement” means the registration statement filed by the
Company in connection with the offer and sale of Notes pursuant to the
Registration Rights Agreement.

 

“Significant Subsidiary” means any Subsidiary that would constitute a
“significant subsidiary” within the meaning of Article 1 of Regulation S-X
promulgated under the Securities Act; provided, that for purposes of clauses (7)
and (8) of Section 6.01 hereof, all references to 10% in the definition of
“significant subsidiary” in Article I of Regulation S-X of the Securities Act
shall be deemed references to “5%.”

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which such payment of
interest or principal was scheduled to be paid in the original documentation
governing such Indebtedness, and shall not include any contingent obligations to
repay, redeem or repurchase any such interest or principal prior to the date
originally scheduled for the payment thereof.

 

“Subsidiary” means, with respect to any specified Person: (1) any corporation,
association or other business entity of which more than 50% of the total voting
power of shares of Capital Stock entitled (without regard to the occurrence of
any contingency) to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by such
Person or one or more of the other Subsidiaries of that Person (or a combination
thereof); and (2) any partnership (a) the sole general partner or the managing
general partner of which is such Person or a Subsidiary of such Person or (b)
the only general partners of which are such Person or one or more Subsidiaries
of such Person (or any combination thereof).

 

“Subsidiary Guarantee” means the Guarantee by any Subsidiary Guarantor of the
Company’s payment obligations under the Notes on a senior basis, as further
described in Article Eleven hereof.

 

“Subsidiary Guarantors” means (1) each direct or indirect Domestic Subsidiary of
the Company and (2) any other Subsidiary that executes a Guarantee of the Notes
in accordance with the provisions of this Indenture; and their respective
successors and assigns until released from their obligations under their
Guarantees and this Indenture in accordance with the terms of this Indenture.

 

“TIA” means the Trust Indenture Act of 1939 (15 U.S. Code Sections 77aaa-77bbbb)
as in effect on the date hereof, except as provided in Section 9.03; provided,
however, that if the TIA is amended after the date hereof, “TIA” means, to the
extent required by any such amendment, the TIA as so amended.

 

“Trust Officer” means, when used with respect to the Trustee, any officer within
the corporate trust department of the Trustee, including any vice president,
assistant vice president, assistant treasurer, trust officer or any other
officer of the Trustee who customarily performs functions similar to those
performed by the Persons who at the time shall be such officers, respectively,
or to whom any corporate trust matter is referred because of such person’s
knowledge of and familiarity with the particular subject, and who shall have
direct responsibility for the administration of this Indenture.

 

13



--------------------------------------------------------------------------------

“Trustee” means the party named as such in the first paragraph of this Indenture
until a successor replaces it in accordance with the applicable provisions of
this Indenture and thereafter means the successor.

 

“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.

 

“Unrestricted Global Note” means a permanent Global Note substantially in the
form of Exhibit A attached hereto that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
and that is deposited with or on behalf of and registered in the name of the
Depositary, representing a series of Notes that do not bear the Private
Placement Legend.

 

“Unrestricted Subsidiary” means (1) Island Hospitality, Inc., Island
Entertainment, Inc., LCHLN, Inc. and LGE, Inc., unless and until such Subsidiary
ceases to be a Subsidiary of the Company or is designated as a Restricted
Subsidiary pursuant to the terms of this Indenture, (2) any Subsidiary of the
Company that is designated by the Board of Directors of the Company as an
Unrestricted Subsidiary pursuant to a Board Resolution in compliance with
Section 4.17 hereof and (3) any Subsidiary of any Subsidiary in the foregoing
clauses.

 

“U.S. Government Obligations” means securities that are (i) direct obligations
of the United States of America for the payment of which its full faith and
credit is pledged or (ii) obligations of a Person controlled or supervised by
and acting as an agency or instrumentality of the United States of America the
payment of which is unconditionally guaranteed as a full faith and credit
obligation by the United States of America, which, in either case under clauses
(i) or (ii) are not callable or redeemable at the option of the issuer thereof.

 

“U.S. Legal Tender” means such coin or currency of the United States as at the
time of payment shall be legal tender for the payment of public and private
debts.

 

“U.S. Person” means a U.S. person as defined in Rule 902(k) promulgated under
the Securities Act.

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (1) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (2) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Restricted Subsidiary” of any specified Person means a Restricted
Subsidiary of such Person all of the outstanding Capital Stock or other
ownership interests of which (other than directors’ qualifying shares or
Investments by foreign nationals mandated by applicable law) shall at the time
be owned by such Person or by one or more Wholly Owned Restricted Subsidiaries
of such Person.

 

Other Definitions.

 

Term

--------------------------------------------------------------------------------

   Defined in Section


--------------------------------------------------------------------------------

“Adjusted Net Assets”    11.03 “Affiliate Transaction”    4.14 “Asset Sale
Offer”    4.11 “Authentication Order”    2.02 “Bankruptcy Law”    6.01 “Change
of Control Offer”    4.16 “Change of Control Payment”    4.16

 

14



--------------------------------------------------------------------------------

“Change of Control Payment Date”    4.16 “Covenant Defeasance”    8.02 “CUSIP”
   2.13 “Custodian”    6.01 “DTC”    2.04 “Event of Default”    6.01 “Excess
Proceeds”    4.11 “Funding Guarantor”    11.03 “Legal Defeasance”    8.02 “Note
Register”    2.04 “Offer Amount”    4.11 “Offer Period”    4.11 “Paying Agent”
   2.04 “Permitted Debt”    4.09 “Purchase Date”    4.11 “Registrar”    2.04
“Restricted Payments”    4.10

 

Incorporation by Reference of Trust Indenture Act.

 

Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture. The following
TIA terms, if used in this Indenture, have the following meanings:

 

“Commission” means the Commission.

 

“indenture securities” means the Notes and the Subsidiary Guarantees.

 

“indenture security holder” means a Holder.

 

“indenture to be qualified” means this Indenture.

 

“indenture trustee” or “institutional trustee” means the Trustee.

 

“obligor” on the indenture securities means the Company, the Subsidiary
Guarantors and any other obligor on the Notes or the Subsidiary Guarantees.

 

All other TIA terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by Commission rule have the
meanings assigned to them therein.

 

Rules of Construction.

 

Unless the context otherwise requires:

 

a term has the meaning assigned to it;

 

an accounting term not otherwise defined has the meaning assigned to it in
accordance with GAAP;

 

“or” is not exclusive;

 

words in the singular include the plural, and words in the plural include the
singular;

 

15



--------------------------------------------------------------------------------

any gender used in this Indenture shall be deemed to include the neuter,
masculine or feminine genders;

 

provisions apply to successive events and transactions; and

 

“herein,” “hereof” and other words of similar import refer to this Indenture as
a whole and not to any particular Article, Section or other Subdivision.

 

THE NOTES

 

Form and Dating.

 

The Notes and the Trustee’s certificate of authentication shall be substantially
in the form of Exhibit A hereto, the terms of which are incorporated in and made
a part of this Indenture. To the extent any provision of any Note conflicts with
the express provision of this Indenture, the provisions of this Indenture shall
control. The Notes may have such notations, legends or endorsements approved as
to form by the Company and required, as applicable, by law, stock exchange rule,
agreements to which the Company is subject and/or usage. Each Note shall be
dated the date of its authentication. The Notes shall be issuable only in
denominations of $1,000 and integral multiples thereof. The terms of the Notes
set forth in Exhibit A are part of the terms of this Indenture.

 

Global Notes. Notes issued in global form shall be substantially in the form of
Exhibit A hereto (including the Global Note Legend thereon and the “Schedule of
Exchanges of Interests in the Global Note” attached thereto). Notes issued in
definitive form shall be substantially in the form of Exhibit A hereto (but
without the Global Note Legend thereon and without the “Schedule of Exchanges of
Interests in the Global Note” attached thereto). Each Global Note shall
represent such of the outstanding Notes as shall be specified therein and each
shall provide that it shall represent the aggregate principal amount of
outstanding Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and redemptions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the aggregate principal amount of outstanding Notes represented
thereby shall be made by the Trustee in accordance with instructions given by
the Holder thereof as required by Section 2.07 hereof.

 

Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of
Clearstream” and “Customer Handbook” of Clearstream shall be applicable to
transfers of beneficial interests in the Regulation S Global Notes that are held
by Participants through Euroclear or Clearstream.

 

Execution and Authentication.

 

Two Officers of the Company shall sign the Notes for the Company, by manual or
facsimile signature.

 

If an Officer of the Company whose signature is on a Note no longer holds that
office at the time such Note is authenticated such Note shall be valid
nevertheless.

 

A Note shall not be valid until authenticated by the manual or facsimile
signature of the Trustee. The signature of the Trustee shall be conclusive
evidence that a Note has been authenticated in accordance with the terms of this
Indenture.

 

The Trustee, upon a written order of the Company signed by two Officers of the
Company (an “Authentication Order”), shall authenticate and deliver Notes for
original issue in an aggregate principal amount specified in such order. Such
Authentication Order shall specify the amount of the Notes to be authenticated
and the date on which the original issue of Notes is to be authenticated. The
aggregate principal amount of Notes which may be authenticated and delivered
under this Indenture is unlimited.

 

16



--------------------------------------------------------------------------------

The Trustee may appoint an authenticating agent acceptable to the Company to
authenticate the Notes. Unless limited by the terms of such appointment, any
such authenticating agent may authenticate the Notes whenever the Trustee may do
so. Each reference in this Indenture to authentication by the Trustee includes
authentication by such authenticating agent of the Trustee. An authenticating
agent has the same rights as an Agent to deal with the Company or an Affiliate
of the Company.

 

[Reserved].

 

Registrar and Paying Agent.

 

The Company shall maintain (i) an office or agency where the Notes may be
presented for registration of transfer or for exchange (including any
co-registrar, the “Registrar”); and (ii) an office or agency where the Notes may
be presented for payment (“Paying Agent”). The Registrar shall keep a register
of the Holders and of the transfer and exchange of such Notes (the “Note
Register”). The Company may appoint one or more co-registrars and one or more
additional paying agents. The term “Paying Agent” shall include any such
additional paying agent. The Company may change any Paying Agent, Registrar or
co-registrar without prior notice to any Holder of a Note. The Company shall
notify the Trustee and the Trustee shall, at the Company’s expense, notify the
Holders of the name and address of any Agent not a party to this Indenture. The
Company or any of its domestically incorporated wholly owned Subsidiaries may
act as Paying Agent, Registrar or co-registrar. The Company shall enter into an
appropriate agency agreement with any Agent not a party to this Indenture. Any
such agency agreement shall implement the provisions of this Indenture that
relate to such Agent. If the Company fails to maintain a Registrar or Paying
Agent, or fails to give the foregoing notice, the Trustee shall act as such, as
appropriate, and shall be entitled to appropriate compensation in accordance
with Section 7.07.

 

The Company initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes.

 

The Company initially appoints the Trustee to act as (i) Registrar and Paying
Agent, (ii) Note Custodian with respect to the Global Notes and (iii) agent for
service of notices and demands in connection with the Notes.

 

Paying Agent to Hold Money in Trust.

 

On or prior to each due date of the principal of, premium, if any, and interest
on any Note, the Company shall deposit with the Paying Agent a sum sufficient to
pay such principal, premium, if any, and interest when so becoming due. The
Company shall require each Paying Agent (other than the Trustee) to agree in
writing that the Paying Agent shall hold in trust for the benefit of the Holders
or the Trustee all money held by the Paying Agent for the payment of principal
of, premium, if any, and interest on the Notes, and shall notify the Trustee of
any Default by the Company in making any such payment. While any such Default
continues, the Trustee may require a Paying Agent to pay all money held by it to
the Trustee and to account for any funds disbursed. The Company at any time may
require a Paying Agent to pay all money held by it to the Trustee. Upon payment
over to the Trustee and accounting for any funds disbursed, the Paying Agent (if
other than the Company or one of its wholly owned Subsidiaries) shall have no
further liability for the money delivered to the Trustee. If the Company or one
of its wholly owned Subsidiaries acts as Paying Agent, it shall segregate and
hold in a separate trust fund for the benefit of the Holders all money held by
it as Paying Agent.

 

Lists of Holders of Notes.

 

The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of the Holders. If
the Trustee is not the Registrar, the Company shall furnish or cause to be
furnished to the Trustee at least ten Business Days before each interest payment
date and at such other times as the Trustee may request in writing a list in
such form and as of such date as the Trustee may reasonably require of the names
and addresses of the Holders, including the aggregate principal amount of Notes
held by each such Holder of Notes.

 

17



--------------------------------------------------------------------------------

Transfer and Exchange.

 

Transfer and Exchange of Global Notes. A Global Note may not be transferred as a
whole except by the Depositary to a nominee of the Depositary, by a nominee of
the Depositary to the Depositary or to another nominee of the Depositary, or by
the Depositary or any such nominee to a successor Depositary or a nominee of
such successor Depositary. Global Notes shall be exchanged by the Company for
Definitive Notes if:

 

the Company delivers to the Trustee notice from the Depositary that it is
unwilling or unable to continue to act as Depositary or that it is no longer a
clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Company within 120 days after the
date of such notice from the Depositary;

 

the Company, at its option, notifies the Trustee in writing that it elects to
cause the issuance of the Definitive Notes; or

 

there shall have occurred and be continuing a Default or Event of Default with
respect to the Notes.

 

Upon the occurrence of any of the events in (i), (ii) or (iii) above, Definitive
Notes shall be issued in such names as the Depositary shall instruct the
Trustee. Global Notes also may be exchanged or replaced, in whole or in part, as
provided in Sections 2.08 and 2.11 hereof. Except as otherwise provided above in
this Section 2.07(a), every Note authenticated and delivered in exchange for, or
in lieu of, a Global Note or any portion thereof, pursuant to this Section 2.07
or Section 2.08 or 2.11 hereof, shall be authenticated and delivered in the form
of, and shall be, a Global Note. A Global Note may not be exchanged for another
Note other than as provided in this Section 2.07(a), however, beneficial
interests in a Global Note may be transferred and exchanged as provided in
Section 2.07(b), (c) or (f) hereof.

 

Transfer and Exchange of Beneficial Interests in the Global Notes. The transfer
and exchange of beneficial interests in the Global Notes shall be effected
through the Depositary, in accordance with the provisions of this Indenture and
the Applicable Procedures. Beneficial interests in the Restricted Global Notes
shall be subject to restrictions on transfer comparable to those set forth
herein to the extent required by the Securities Act. Transfers of beneficial
interests in the Global Notes also shall require compliance with either
subparagraph (i) or (ii) below, as applicable, as well as one or more of the
other following subparagraphs, as applicable:

 

Transfer of Beneficial Interests in the Same Global Note. Beneficial interests
in any Restricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in the same Restricted Global Note
in accordance with the transfer restrictions set forth in the Private Placement
Legend. Beneficial interests in any Unrestricted Global Note may be transferred
to Persons who take delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note. No written orders or instructions shall be required to
be delivered to the Registrar to effect the transfers described in this Section
2.07(b)(i).

 

All Other Transfers and Exchanges of Beneficial Interests in Global Notes. In
connection with all transfers and exchanges of beneficial interests that are not
subject to Section 2.07(b)(i) above, the transferor of such beneficial interest
must deliver to the Registrar either (A) (1) a written order from a Participant
or an Indirect Participant given to the Depositary in accordance with the
Applicable Procedures directing the Depositary to credit or cause to be credited
a beneficial interest in another Global Note in an amount equal to the
beneficial interest to be transferred or exchanged and (2) instructions given in
accordance with the Applicable Procedures containing information regarding the
Participant account to be credited with such increase or (B) (1) a written order
from a Participant or an Indirect Participant given to the Depositary in
accordance with the Applicable Procedures directing the Depositary to cause to
be issued a Definitive Note in an amount equal to the beneficial interest to be
transferred or exchanged and (2) instructions given by the Depositary to the
Registrar containing information regarding the Person in whose name such
Definitive Note shall be registered to effect the transfer or exchange referred
to in (1) above. Upon consummation of a Registered Exchange Offer by the Company
in accordance with Section 2.07(f) hereof, the requirements of this Section
2.07(b)(ii) shall be deemed to have been satisfied upon receipt by the Registrar
of the instructions contained in the Letter of Transmittal delivered by the
Holder of such beneficial interests in the Restricted Global Notes. Upon
satisfaction of all of the requirements for transfer or exchange of beneficial
interests

 

18



--------------------------------------------------------------------------------

in Global Notes contained in this Indenture and the Notes or otherwise
applicable under the Securities Act, the Trustee shall adjust the principal
amount of the relevant Global Notes pursuant to Section 2.07(h) hereof.

 

Transfer of Beneficial Interests in a Restricted Global Note to Another
Restricted Global Note. A beneficial interest in any Restricted Global Note may
be transferred to a Person who takes delivery thereof in the form of a
beneficial interest in another Restricted Global Note if the transfer complies
with the requirements of Section 2.07(b)(ii) above and the Registrar receives
the following:

 

if the transferee shall take delivery in the form of a beneficial interest in
the 144A Global Note, then the transferor must deliver a certificate in the form
of Exhibit B hereto, including the certifications in item (1) thereof; and

 

if the transferee shall take delivery in the form of a beneficial interest in
the Regulation S Global Note, then the transferor must deliver a certificate in
the form of Exhibit B hereto, including the certifications in item (2) thereof.

 

Transfer and Exchange of Beneficial Interests in a Restricted Global Note for
Beneficial Interests in an Unrestricted Global Note. A beneficial interest in
any Restricted Global Note may be exchanged by any Holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.07(b)(ii) above and:

 

such exchange or transfer is effected pursuant to the Registered Exchange Offer
in accordance with the Registration Rights Agreement and the Holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (1) a broker-dealer, (2) a Person participating in
the distribution of the Exchange Notes or (3) a Person who is an affiliate (as
defined in Rule 144) of the Company;

 

such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

 

such transfer is effected by a broker-dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

 

the Registrar receives the following:

 

if the Holder of such beneficial interest in a Restricted Global Note proposes
to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such Holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof; or

 

if the Holder of such beneficial interest in a Restricted Global Note proposes
to transfer such beneficial interest to a Person who shall take delivery thereof
in the form of a beneficial interest in an Unrestricted Global Note, a
certificate from such Holder in the form of Exhibit B hereto, including the
certifications in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

If any such transfer is effected pursuant to subparagraph (B) or (D) above at a
time when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with Section
2.02 hereof, the Trustee shall authenticate one or more Unrestricted Global
Notes in an

 

19



--------------------------------------------------------------------------------

aggregate principal amount equal to the aggregate principal amount of beneficial
interests transferred pursuant to subparagraph (B) or (D) above.

 

Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.

 

Transfer or Exchange of Beneficial Interests for Definitive Notes.

 

Beneficial Interests in Restricted Global Notes to Restricted Definitive Notes.
If any Holder of a beneficial interest in a Restricted Global Note proposes to
exchange such beneficial interest for a Restricted Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Restricted Definitive Note, then, upon receipt by the Registrar of the
following documentation:

 

if the Holder of such beneficial interest in a Restricted Global Note proposes
to exchange such beneficial interest for a Restricted Definitive Note, a
certificate from such Holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;

 

if such beneficial interest is being transferred to a QIB in accordance with
Rule 144A under the Securities Act, a certificate to the effect set forth in
Exhibit B hereto, including the certifications in item (1) thereof;

 

if such beneficial interest is being transferred to a Non-U.S. Person in an
offshore transaction in accordance with Rule 903 or Rule 904 promulgated under
the Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof;

 

if such beneficial interest is being transferred to an Institutional Accredited
Investor in reliance on an exemption from the registration requirements of the
Securities Act other than those listed in subparagraphs (B) and (C) above, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item (3)(d)
thereof, if applicable; or

 

if such beneficial interest is being transferred to the Company or any of its
Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof,

 

the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.07(h) hereof, and the
Company shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.07(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the Holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.07(c)(i) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.

 

Beneficial Interests in Restricted Global Notes to Unrestricted Definitive
Notes. A Holder of a beneficial interest in a Restricted Global Note may
exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:

 

such exchange or transfer is effected pursuant to the Registered Exchange Offer
in accordance with the Registration Rights Agreement and the Holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(1) a broker-dealer, (2) a Person participating in the distribution of the
Exchange Notes or (3) a Person who is an affiliate (as defined in Rule 144) of
the Company;

 

20



--------------------------------------------------------------------------------

such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

 

such transfer is effected by a broker-dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

 

the Registrar receives the following:

 

(1) if the Holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Definitive Note that does
not bear the Private Placement Legend, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(b) thereof;
or

 

if the Holder of such beneficial interest in a Restricted Global Note proposes
to transfer such beneficial interest to a Person who shall take delivery thereof
in the form of a Definitive Note that does not bear the Private Placement
Legend, a certificate from such Holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

Beneficial Interests in Unrestricted Global Notes to Unrestricted Definitive
Notes. If any Holder of a beneficial interest in an Unrestricted Global Note
proposes to exchange such beneficial interest for a Definitive Note or to
transfer such beneficial interest to a Person who takes delivery thereof in the
form of a Definitive Note, then, upon satisfaction of the conditions set forth
in Section 2.07(b)(ii) hereof, the Trustee shall cause the aggregate principal
amount of the applicable Global Note to be reduced accordingly pursuant to
Section 2.07(h) hereof, and the Company shall execute and the Trustee shall
authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.07(c)(iii)
shall be registered in such name or names and in such authorized denomination or
denominations as the Holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.07(c)(iii)
shall not bear the Private Placement Legend.

 

Transfer and Exchange of Definitive Notes for Beneficial Interests.

 

Restricted Definitive Notes to Beneficial Interests in Restricted Global Notes.
If any Holder of a Restricted Definitive Note proposes to exchange such Note for
a beneficial interest in a Restricted Global Note or to transfer such Restricted
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:

 

if the Holder of such Restricted Definitive Note proposes to exchange such Note
for a beneficial interest in a Restricted Global Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(2)(b) thereof;

 

if such Restricted Definitive Note is being transferred to a QIB in accordance
with Rule 144A under the Securities Act, a certificate to the effect set forth
in Exhibit B hereto, including the certifications in item (1) thereof; or

 

if such Restricted Definitive Note is being transferred to a Non-U.S. Person in
an offshore transaction in accordance with Rule 903 or Rule 904 under the
Securities Act, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (2) thereof;

 

21



--------------------------------------------------------------------------------

the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, and in the case of clause (C) above, the Regulation S Global
Note.

 

Restricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of a Restricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Restricted
Definitive Note to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note only if:

 

such exchange or transfer is effected pursuant to the Registered Exchange Offer
in accordance with the Registration Rights Agreement and the Holder, in the case
of an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a broker-dealer, (2) a
Person participating in the distribution of the Exchange Notes or (3) a Person
who is an affiliate (as defined in Rule 144) of the Company;

 

such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

 

such transfer is effected by a broker-dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

 

the Registrar receives the following:

 

(2) if the Holder of such Definitive Notes proposes to exchange such Notes for a
beneficial interest in the Unrestricted Global Note, a certificate from such
Holder in the form of Exhibit C hereto, including the certifications in item
(1)(c) thereof; or

 

if the Holder of such Definitive Notes proposes to transfer such Notes to a
Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

Upon satisfaction of the conditions of any of the subparagraphs in this Section
2.07(d)(ii), the Trustee shall cancel the Definitive Notes and increase or cause
to be increased the aggregate principal amount of the Unrestricted Global Note.

 

Unrestricted Definitive Notes to Beneficial Interests in Unrestricted Global
Notes. A Holder of an Unrestricted Definitive Note may exchange such Note for a
beneficial interest in an Unrestricted Global Note or transfer such Definitive
Notes to a Person who takes delivery thereof in the form of a beneficial
interest in an Unrestricted Global Note at any time. Upon receipt of a request
for such an exchange or transfer, the Trustee shall cancel the applicable
Unrestricted Definitive Note and increase or cause to be increased the aggregate
principal amount of one of the Unrestricted Global Notes.

 

If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraphs (ii)(B), (ii)(D) or (iii) above at a time
when an Unrestricted Global Note has not yet been issued, the Company shall
issue and, upon receipt of an Authentication Order in accordance with Section
2.02 hereof, the Trustee shall authenticate one or more Unrestricted Global
Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.

 

22



--------------------------------------------------------------------------------

Transfer and Exchange of Definitive Notes for Definitive Notes . Upon request by
a Holder of Definitive Notes and such Holder’s compliance with the provisions of
this Section 2.07(e), the Registrar shall register the transfer or exchange of
Definitive Notes. Prior to such registration of transfer or exchange, the
requesting Holder shall present or surrender to the Registrar the Definitive
Notes duly endorsed or accompanied by a written instruction of transfer in form
satisfactory to the Registrar duly executed by such Holder or by its attorney,
duly authorized in writing. In addition, the requesting Holder shall provide any
additional certifications, documents and information, as applicable, required
pursuant to the following provisions of this Section 2.07(e).

 

Restricted Definitive Notes to Restricted Definitive Notes. Any Restricted
Definitive Note may be transferred to and registered in the name of Persons who
take delivery thereof in the form of a Restricted Definitive Note if the
Registrar receives the following:

 

if the transfer is being made to a QIB in accordance with Rule 144A under the
Securities Act, then the transferor must deliver a certificate in the form of
Exhibit B hereto, including the certifications in item (1) thereof;

 

if the transfer is being made to a Non-U.S. Person in an offshore transaction in
accordance with Rule 903 or Rule 904, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof;

 

if the transfer is being made to an Institutional Accredited Investor pursuant
to an exemption from the registration requirements of the Securities Act, then
the transferor must deliver a certificate in the form of Exhibit B hereto,
including the certifications, certificates and Opinion of Counsel required by
item (3)(d) thereof, if applicable; and

 

if the transfer is being made to the Company or any of its Subsidiaries, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item 3(b) thereof.

 

Restricted Definitive Notes to Unrestricted Definitive Notes. Any Restricted
Definitive Note may be exchanged by the Holder thereof for an Unrestricted
Definitive Note or transferred to a Person or Persons who take delivery thereof
in the form of an Unrestricted Definitive Note if:

 

such exchange or transfer is effected pursuant to the Registered Exchange Offer
in accordance with the Registration Rights Agreement and the Holder, in the case
of an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (1) a broker-dealer, (2) a
Person participating in the distribution of the Exchange Notes or (3) a Person
who is an affiliate (as defined in Rule 144) of the Company;

 

any such transfer is effected pursuant to the Shelf Registration Statement in
accordance with the Registration Rights Agreement;

 

any such transfer is effected by a broker-dealer pursuant to the Exchange Offer
Registration Statement in accordance with the Registration Rights Agreement; or

 

the Registrar receives the following:

 

(3) if the Holder of such Restricted Definitive Notes proposes to exchange such
Notes for an Unrestricted Definitive Note, a certificate from such Holder in the
form of Exhibit C hereto, including the certifications in item (1)(d) thereof;
or

 

if the Holder of such Restricted Definitive Notes proposes to transfer such
Notes to a Person who shall take delivery thereof in the form of an Unrestricted
Definitive Note, a certificate from such Holder in the form of Exhibit B hereto,
including the certifications in item (4) thereof;

 

and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or

 

23



--------------------------------------------------------------------------------

transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.

 

Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder of
Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.

 

Registered Exchange Offer. Upon the occurrence of the Registered Exchange Offer
in accordance with the Registration Rights Agreement, the Company shall issue
and, upon receipt of an Authentication Order in accordance with Section 2.02,
the Trustee shall authenticate (i) one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of the beneficial
interests in the Restricted Global Notes tendered for acceptance by Persons that
certify in the applicable Letters of Transmittal that (x) they are not
broker-dealers, (y) they are not participating in a distribution of the Exchange
Notes and (z) they are not affiliates (as defined in Rule 144) of the Company,
and accepted for exchange in the Registered Exchange Offer, or (ii) Unrestricted
Definitive Notes in an aggregate principal amount equal to the principal amount
of the Restricted Definitive Notes accepted for exchange in the Registered
Exchange Offer. Concurrently with the issuance of such Notes, the Trustee shall
cause the aggregate principal amount of the applicable Restricted Global Notes
to be reduced accordingly, and the Company shall execute and the Trustee shall
authenticate and deliver to the Persons designated by the Holders of Restricted
Definitive Notes so accepted Unrestricted Definitive Notes in the appropriate
principal amount. Any Notes that remain outstanding after the consummation of
the Registered Exchange Offer, and Exchange Notes issued in connection with the
Registered Exchange Offer, shall be treated as a single class of securities
under this Indenture.

 

Legends. The following legends shall appear on the face of all Global Notes and
Definitive Notes issued under this Indenture unless specifically stated
otherwise in the applicable provisions of this Indenture.

 

Private Placement Legend. Except as permitted below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:

 

“THIS SECURITY (OR ITS PREDECESSOR) EVIDENCED HEREBY WAS ORIGINALLY ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THE SECURITY
EVIDENCED HEREBY MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. EACH
PURCHASER OF THE SECURITY EVIDENCED HEREBY IS HEREBY NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM THE PROVISIONS OF SECTION 5 OF THE
SECURITIES ACT PROVIDED BY RULE 144A THEREUNDER. THE HOLDER OF THE SECURITY
EVIDENCED HEREBY AGREES FOR THE BENEFIT OF THE ISSUER THAT:

 

(A) SUCH SECURITY MAY BE OFFERED, RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY

 

(i) (a) FOR SO LONG AS THE SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE
144A, IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A UNDER THE
SECURITIES ACT TO A PERSON THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHICH NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (b) OUTSIDE THE UNITED STATES TO A NON-U.S.
PERSON IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 903 OR 904 UNDER THE
SECURITIES ACT, (c) TO AN INSTITUTIONAL “ACCREDITED INVESTOR” (AS DEFINED IN
RULE 501(a)(1), (2), (3) OR (7) OF THE SECURITIES ACT (AN “INSTITUTIONAL
ACCREDITED INVESTOR”)) THAT, PRIOR TO SUCH TRANSFER, FURNISHES

 

24



--------------------------------------------------------------------------------

THE TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
(THE FORM OF WHICH CAN BE OBTAINED FROM THE TRUSTEE) AND, IF SUCH TRANSFER IS IN
RESPECT OF AN AGGREGATE PRINCIPAL AMOUNT OF NOTES LESS THAN $100,000, AN OPINION
OF COUNSEL ACCEPTABLE TO THE ISSUER THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE
SECURITIES ACT, OR (d) IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT (AND BASED UPON AN OPINION OF
COUNSEL, IF THE ISSUER SO REQUESTS).

 

(ii) TO THE ISSUER, OR

 

(iii) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN EACH CASE, IN
ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES
OR ANY OTHER APPLICABLE JURISDICTION; AND

 

(B) THE HOLDER SHALL, AND EACH SUBSEQUENT HOLDER IS REQUIRED TO, NOTIFY ANY
PURCHASER FROM IT OF THE SECURITY EVIDENCED HEREBY OF THE RESALE RESTRICTIONS
SET FORTH IN (A) ABOVE.

 

Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraph (b)(iv), (c)(ii), (c)(iii), (d)(ii), (d)(iii), (e)(ii),
(e)(iii) or (f) of this Section 2.07 (and all Notes issued in exchange therefor
or substitution thereof) shall not bear the Private Placement Legend.

 

Global Note Legend. Each Global Note shall bear a legend in substantially the
following form:

 

“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (I) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.07 OF THE INDENTURE, (II) THIS GLOBAL NOTE MAY BE
EXCHANGED PURSUANT TO SECTION 2.07(a) OF THE INDENTURE, (III) THIS GLOBAL NOTE
MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION 2.11 OF THE
INDENTURE AND (IV) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY
WITH THE PRIOR WRITTEN CONSENT OF THE COMPANY.

 

UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR IN SUCH OTHER NAME AS IS
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”

 

Cancellation and/or Adjustment of Global Notes. At such time as all beneficial
interests in a particular Global Note have been exchanged for Definitive Notes
or a particular Global Note has been redeemed, repurchased or canceled in whole
and not in part, each such Global Note shall be returned to or retained and
canceled by the Trustee in accordance with Section 2.11 hereof. At any time
prior to such cancellation, if any beneficial interest in a Global Note is
exchanged for or transferred to a Person who shall take delivery thereof in the
form of a beneficial interest in another Global Note or for Definitive Notes,
the principal amount of Notes represented by such Global Note shall be reduced
accordingly and an endorsement shall be made on such Global Note by the Trustee
or by the Depositary at

 

25



--------------------------------------------------------------------------------

the direction of the Trustee to reflect such reduction; and if the beneficial
interest is being exchanged for or transferred to a Person who shall take
delivery thereof in the form of a beneficial interest in another Global Note,
such other Global Note shall be increased accordingly and an endorsement shall
be made on such Global Note by the Trustee or by the Depositary at the direction
of the Trustee to reflect such increase.

 

General Provisions Relating to Transfers and Exchanges.

 

To permit registrations of transfers and exchanges, the Company shall execute
and the Trustee shall authenticate Global Notes and Definitive Notes upon the
Company’s order or at the Registrar’s request.

 

No service charge shall be made to a Holder of a beneficial interest in a Global
Note or to a Holder of a Definitive Note for any registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
transfer tax or similar governmental charge payable in connection therewith
(other than any such transfer taxes or similar governmental charge payable upon
exchange or transfer pursuant to Sections 2.10, 3.06, 4.11, 4.16 and 9.05
hereof).

 

The Registrar shall not be required to register the transfer of or exchange any
Note selected for redemption in whole or in part, except the unredeemed portion
of any Note being redeemed in part.

 

All Global Notes and Definitive Notes issued upon any registration of transfer
or exchange of Global Notes or Definitive Notes shall be the valid and legally
binding obligations of the Company, evidencing the same debt, and entitled to
the same benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.

 

The Company or the Registrar, as applicable, shall not be required (A) to issue,
to register the transfer of or to exchange any Notes during a period beginning
at the opening of business 15 days before the day of any selection of Notes for
redemption under Section 3.02 hereof and ending at the close of business on the
day of selection, (B) to register the transfer of or to exchange any Note so
selected for redemption in whole or in part, except the unredeemed portion of
any Note being redeemed in part or (C) to register the transfer of or to
exchange a Note between a record date and the next succeeding interest payment
date.

 

Prior to due presentment for the registration of a transfer of any Note, the
Trustee, any Agent and the Company may deem and treat the Person in whose name
any Note is registered as the absolute owner of such Note for the purpose of
receiving payment of principal of and interest on such Notes and for all other
purposes, and none of the Trustee, any Agent or the Company shall be affected by
notice to the contrary.

 

The Trustee shall authenticate Global Notes and Definitive Notes in accordance
with the provisions of Section 2.02 hereof.

 

All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.07 to effect a
registration of transfer or exchange may be submitted by facsimile with the
original to follow by first class mail.

 

No Obligation of the Trustee.

 

The Trustee shall have no responsibility or obligation to any Indirect
Participant, Participant or other Person with respect to the accuracy of the
records of the Depositary or its nominee or of any Participant with respect to
any ownership interest in the Notes or with respect to the delivery to any
Indirect Participant, Participant or other Person (other than the Depositary) of
any notice (including any notice of redemption) or the payment of any amount,
under or with respect to such Notes. All notices and communications to be given
to the Holders and all payments to be made to Holders under the Notes shall be
given or made only to or upon the order of the registered Holders (which shall
be the Depositary or its nominee in the case of the Global Note). The rights of
Indirect Participants shall be exercised only through the Depositary subject to
the applicable rules and procedures of the Depositary. The Trustee may rely and
shall be fully protected in relying upon information furnished by the Depositary
with respect to its Participants and Indirect Participants.

 

26



--------------------------------------------------------------------------------

The Trustee shall have no obligation or duty to monitor, determine or inquire as
to compliance with any restrictions on transfer imposed under this Indenture or
under applicable law with respect to any transfer of any interest in any Note
(including any transfers between or among Participants or Indirect Participants)
other than to make any required delivery of such certificates and other
documentation or evidence as are expressly required by, and to do so if and when
expressly required by, the terms of this Indenture, and to examine the same to
determine substantial compliance as to form with the express requirements
hereof.

 

Replacement Notes.

 

If any mutilated Note is surrendered to the Trustee, or the Company and the
Trustee receive evidence to their satisfaction of the destruction, loss or theft
of any Note, the Company shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Company’s and
the Trustee’s reasonable requirements for the replacements of Notes are met. An
indemnity bond shall be supplied by the Holder that is sufficient in the
judgment of the Trustee and the Company to protect the Company, the Trustee, any
Agent or any authenticating agent from any loss which any of them may suffer if
a Note is replaced. The Company may charge for its expenses (including fees and
expenses of the Trustee) in replacing a Note.

 

Every replacement Note shall be an obligation of the Company and shall be
entitled to all benefits of this Indenture equally and proportionately with all
other Notes duly issued hereunder.

 

Outstanding Notes; Treasury Notes.

 

The Notes outstanding at any time are all the Notes authenticated by the
Trustee, except for those canceled by it, those delivered to it for cancellation
and those described in this Section 2.09 as not outstanding. A Note does not
cease to be outstanding because the Company, a Subsidiary Guarantor or any of
their respective Subsidiaries or Affiliates of the Company holds such Note.

 

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Company,
any Subsidiary Guarantor or an Affiliate of the Company shall be considered as
though they are not outstanding, except that for the purposes of determining
whether the Trustee shall be protected in relying on any such direction, waiver
or consent, only Notes which a Trust Officer of the Trustee actually knows are
so owned shall be so disregarded.

 

If a Note is replaced pursuant to Section 2.08, it shall cease to be outstanding
unless the Trustee receives proof satisfactory to it that such replaced Note is
held by a bona fide purchaser. A mutilated Note ceases to be outstanding upon
surrender of such Note and replacement thereof pursuant to Section 2.08.

 

If the Paying Agent segregates and holds in trust, in accordance with this
Indenture, on a redemption date or maturity date money sufficient to pay all
principal and interest payable on that date with respect to the Notes (or
portions thereof) to be redeemed or maturing, as the case may be, and the Paying
Agent is not prohibited from paying such money to the Holders on that date
pursuant to the terms of this Indenture, then on and after that date such Notes
(or portions thereof) shall cease to be outstanding and interest thereon shall
cease to accrue.

 

Temporary Notes.

 

Until certificates in definitive form for the Notes are ready for delivery, the
Company may prepare and the Trustee shall authenticate certificates in temporary
form for the Notes. Certificates in temporary form for the Notes shall be
substantially in the form of certificates in definitive form for the Notes but
may have such variations as the Company and the Trustee consider appropriate for
certificates in temporary form for the Notes. Without unreasonable delay, the
Company shall prepare and the Trustee shall authenticate certificates in
definitive form for the Notes in exchange for certificates in temporary form for
the Notes. Until such exchange, certificates in temporary form for the Notes
shall be entitled to the same rights, benefits and privileges as certificates in
definitive form for the Notes.

 

27



--------------------------------------------------------------------------------

Cancellation.

 

The Company or any Subsidiary Guarantor at any time may deliver Notes to the
Trustee for cancellation. The Registrar and the Paying Agent shall forward to
the Trustee any Notes surrendered to them for registration of transfer, exchange
or payment. The Trustee and no one else shall cancel all Notes surrendered for
registration of transfer, exchange, payment, replacement or cancellation, and
shall dispose of such canceled Notes in its customary manner.

 

Defaulted Interest.

 

If the Company defaults in a payment of interest on the Notes, the Company shall
pay such defaulted interest in any lawful manner. The Company may pay such
defaulted interest to the Persons who are Holders on a subsequent special record
date, which date shall be at the earliest practicable date but in all events at
least five Business Days prior to the payment date, in each case at the rate
provided in the Notes. The Company shall fix or cause to be fixed any such
special record date and payment date, and, at least 15 days prior to the special
record date, the Company shall mail or cause to be mailed to each Holder of a
Note a notice that states such special record date, such related payment date
and the amount of any such defaulted interest to be paid to Holders.

 

CUSIP Number.

 

The Company in issuing the Notes may use a “CUSIP” number, and, if the Company
shall do so, the Trustee shall use such CUSIP number in notices of redemption or
exchange as a convenience to Holders; provided, however, that any such notice
may state that no representation is made as to the correctness or accuracy of
the CUSIP number printed in such notice or on the Notes and that reliance may be
placed only on the other identification numbers printed on the Notes. The
Company shall promptly notify the Trustee of any change in a CUSIP number.

 

Persons Deemed Owners.

 

The Company, any Subsidiary Guarantor, the Trustee, any Paying Agent and any
authenticating agent may treat the Person in whose name any Note is registered
as the owner of such Note for the purpose of receiving payments of principal of,
premium, if any, or interest on such Note and for all other purposes. None of
the Company, any Subsidiary Guarantor, the Trustee, any Paying Agent or any
authenticating agent shall be affected by any notice to the contrary.

 

Issuance of Additional Notes.

 

The Company may, subject to Article Four of this Indenture and applicable law,
issue additional Notes under this Indenture. The Notes issued on the Issue Date
and any additional Notes subsequently issued shall be treated as a single class
for all purposes under this Indenture.

 

REDEMPTION

 

Notice to Trustee.

 

If the Company elects to redeem Notes pursuant to the optional redemption
provisions of paragraph 7 of the Notes, it shall furnish to the Trustee, at
least 45 days before the redemption date (unless a shorter period shall be
acceptable to the Trustee), an Officers’ Certificate setting forth the
redemption date, the principal amount of Notes to be redeemed and the redemption
price.

 

28



--------------------------------------------------------------------------------

Selection of Notes to Be Redeemed.

 

If less than all of the Notes are to be redeemed, the Trustee shall select the
Notes to be redeemed in multiples of $1,000 pro rata, by lot or by any other
method that the Trustee considers fair and appropriate; provided that if the
Notes are listed on any securities exchange, that such method complies with the
requirements of such exchange. The Trustee shall make the selection from
outstanding Notes not previously called for redemption not less than 30 nor more
than 60 days prior to the redemption date. The Trustee may select for redemption
portions of the principal of Notes that have denominations larger than $1,000.
Notes and portions of them it selects shall be in amounts of $1,000 or whole
multiples of $1,000. Provisions of this Indenture that apply to Notes called for
redemption also apply to portions of Notes called for redemption. The Trustee
shall notify the Company promptly of the Notes or portions of Notes selected for
redemption.

 

Notice of Redemption.

 

At least 30 days but not more than 60 days before a redemption date, the Company
shall mail a notice of redemption by first-class mail to each Holder of Notes to
be redeemed at such Holder’s registered address.

 

The notice shall identify the Notes to be redeemed and shall state:

 

the redemption date;

 

the redemption price;

 

the aggregate principal amount of Notes being redeemed;

 

the name and address of the Paying Agent;

 

if applicable, that Notes called for redemption must be surrendered to the
Paying Agent at the address specified in such notice to collect the redemption
price;

 

that, unless the Company defaults in the payment of the redemption price or
accrued interest, interest on Notes called for redemption ceases to accrue on
and after the redemption date and the only remaining right of the Holders is to
receive payment of the redemption price and accrued interest upon surrender to
the Paying Agent of the Notes;

 

if any Note is being redeemed in part, the portion of the principal amount of
such Note to be redeemed and that, after the redemption date, upon surrender of
such Note, a new Note or Notes in principal amount equal to the unredeemed
portion shall be issued;

 

the paragraph of the Notes pursuant to which the Notes called for redemption are
being redeemed; and

 

the CUSIP number of the Notes.

 

At the Company’s request, the Trustee shall give the notice of redemption
required in Section 3.03(a) in the Company’s name and at the Company’s expense;
provided, however, that the Company shall deliver to the Trustee, at least 45
days prior to the redemption date (unless a shorter period shall be acceptable
to the Trustee), an Officers’ Certificate requesting that the Trustee give such
notice and setting forth the information to be stated in such notice as provided
in Section 3.03(a).

 

Effect of Notice of Redemption.

 

Once notice of redemption is mailed in accordance with Section 3.03, Notes
called for redemption become due and payable on the redemption date at the
redemption price. Upon surrender to the Paying Agent, such Notes shall be paid
at the redemption price, plus accrued interest to the redemption date.

 

29



--------------------------------------------------------------------------------

Deposit of Redemption Price.

 

Prior to the redemption date, the Company shall deposit with the Paying Agent
funds available not later than 10:00 a.m. Eastern Time on the redemption date
sufficient to pay the redemption price of, and accrued interest on, the Notes to
be redeemed on that date. The Paying Agent shall promptly return to the Company
any money so deposited which is not required for that purpose upon the written
request of the Company, except with respect to monies owed as obligations to the
Trustee pursuant to Article Seven.

 

If any Note called for redemption shall not be so paid upon redemption because
of the failure of the Company to comply with the preceding paragraph, interest
shall continue to be payable on the unpaid principal and premium, if any,
including from the redemption date until such principal and premium, if any, is
paid, and, to the extent lawful, on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 4.01
hereof.

 

Notes Redeemed in Part.

 

Upon surrender of a Note that is to be redeemed in part, the Company shall issue
and the Trustee shall authenticate for the Holder, at the expense of the
Company, a new Note equal in aggregate amount to the unredeemed portion of the
Note surrendered.

 

COVENANTS

 

Payment of Notes.

 

The Company shall pay the principal of, premium, if any, and interest on, the
Notes on the dates and in the manner provided in the Notes and this Indenture.
Principal, premium, if any, and interest shall be considered paid on the date
due if the Trustee or Paying Agent holds (or segregates if the Company is the
Paying Agent), as of 10:00 a.m. Eastern Time, on that date money deposited by
the Company designated for and sufficient to pay all principal, premium, if any,
and interest then due. Reference in this Indenture and the Notes to “interest”
with respect to the Notes shall include any additional interest that accrues on
the Notes as a result of the provisions of the Registration Rights Agreement,
which additional interest on the Notes shall be due and payable as provided by
the Registration Rights Agreement.

 

The Company shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal, and premium, if any,
at the rate borne by the Notes to the extent lawful; and it shall pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue installments of interest (without regard to any applicable grace period)
at the same rate to the extent lawful. Interest shall be computed on the basis
of a 360-day year of twelve 30-day months.

 

Commission Reports.

 

Whether or not required by the Commission, so long as any Notes are outstanding,
the Company shall furnish to the Trustee, within the time periods specified in
the Commission’s rules and regulations:

 

(1) all quarterly and annual financial information that would be required to be
contained in a filing with the Commission on Forms 10-Q and 10-K if the Company
were required to file such Forms, including a “Management’s Discussion and
Analysis of Financial Condition and Results of Operations” and, with respect to
the annual information only, a report on the annual financial statements by the
Company’s certified independent accountants; and

 

30



--------------------------------------------------------------------------------

(2) all current reports that would be required to be filed with the Commission
on Form 8-K if the Company were required to file such reports.

 

In addition, whether or not required by the Commission, the Company shall file a
copy of all of the information and reports referred to in clauses (1) and (2)
above with the Commission for public availability within the time periods
specified in the Commission’s rules and regulations (unless the Commission will
not accept such a filing) and make such information available to prospective
investors upon request. In addition, for so long as any Notes remain
outstanding, the Company and the Subsidiary Guarantors shall furnish to the
Holders and to prospective investors, upon their request, the information
required to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.

 

If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
the preceding paragraph shall include a reasonably detailed presentation, either
on the face of the financial statements or in the footnotes thereto, and in
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations,” of the financial condition and results of operations of the Company
and its Restricted Subsidiaries separate from the financial condition and
results of operations of the Unrestricted Subsidiaries of the Company with
substantially the same format and level of detail as is required by Rule 3-10 of
Regulation S-X, promulgated pursuant to the Securities Act (as such Regulation
may be amended), with respect to the Company and the Subsidiary Guarantors
separate from the Company’s Subsidiaries that are not Subsidiary Guarantors.

 

Delivery of such reports, information, and documents to the Trustee pursuant to
the provisions of this Section 4.02 is for informational purposes only and the
Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely exclusively on Officers’
Certificates).

 

Compliance Certificates.

 

The Company (and each Subsidiary Guarantor to the extent that such Subsidiary
Guarantor is so required under the TIA) shall deliver to the Trustee, within 90
days after the end of each fiscal year, an Officers’ Certificate stating that a
review of the activities of the Company and its Subsidiaries (or such Subsidiary
Guarantor and its Subsidiaries) during the preceding fiscal year has been made
under the supervision of the signing Officers with a view to determining whether
the Company (or such Subsidiary Guarantor) has kept, observed, performed and
fulfilled its obligations under this Indenture, and further stating, as to each
such Officer signing such certificate, that to the best of his or her knowledge,
the Company (or such Subsidiary Guarantor) has kept, observed, performed and
fulfilled its obligations under this Indenture and is not in default in the
performance or observance of any of the terms, provisions and conditions of this
Indenture (or, if a Default or Event of Default shall have occurred, describing
all such Defaults or Events of Default of which he or she may have knowledge and
what action the Company (or such Subsidiary Guarantor) is taking or proposes to
take with respect thereto) and that to the best of his or her knowledge no event
has occurred and remains in existence by reason of which payments on account of
the principal of or interest, if any, on the Notes is prohibited or if such
event has occurred, a description of the event and what action the Company (or
such Subsidiary Guarantor) is taking or proposes to take with respect thereto.

 

So long as not contrary to the then current recommendations of the American
Institute of Certified Public Accountants, the year-end financial statements
delivered pursuant to Section 4.02 shall be accompanied by a written statement
of the Company’s independent public accountants (who shall be a firm of
established national reputation) that in making the examination necessary for
certification of such financial statements, nothing has come to their attention
that would lead them to believe that the Company has violated any provisions of
Article Four or Article Five hereof or, if any such violation has occurred,
specifying the nature and period of existence thereof, it being understood that
such accountants shall not be liable directly or indirectly to any Person for
any failure to obtain knowledge of any such violation.

 

The Company shall, so long as any of the Notes are outstanding, deliver to the
Trustee, forthwith upon any Officer becoming aware of any Default or Event of
Default, an Officers’ Certificate specifying such Default or Event of Default
and what action the Company is taking or proposes to take with respect thereto.

 

31



--------------------------------------------------------------------------------

Maintenance of Office or Agency.

 

The Company shall maintain in the Borough of Manhattan, The City of New York, an
office or agency where Notes may be surrendered for registration of transfer or
exchange or for presentation for payment and where notices and demands to or
upon the Company in respect of the Notes and this Indenture may be served. The
Company initially designates the Trustee, at the Corporate Trust Office of the
Trustee to be its agent for purposes of the preceding sentence. The Company
shall give prompt written notice to the Trustee of any change in the location of
such office or agency. If at any time the Company shall fail to maintain any
such required office or agency or shall fail to furnish the Trustee with the
address thereof, such presentations, surrenders, notices and demands may be made
or served at the Corporate Trust Office of the Trustee.

 

The Company may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided that no
such designation or rescission shall in any manner relieve the Company of its
obligation to maintain an office or agency in the Borough of Manhattan, The City
of New York, for such purposes. The Company shall give prompt written notice to
the Trustee of any such designation or rescission and of any change in the
location of any such other office or agency.

 

Corporate Existence.

 

Subject to the provisions of Article Five of this Indenture, the Company shall
do or cause to be done all things necessary to preserve and keep in full force
and effect its corporate existence and the corporate, partnership or other
existence of each Restricted Subsidiary and all rights (charter and statutory)
and franchises of the Company and the Restricted Subsidiaries; provided that the
Company shall not be required to preserve the existence of any Restricted
Subsidiary, or any such right or franchise, if the Board of Directors of the
Company shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Company and its Restricted Subsidiaries taken
as a whole and that the loss thereof would not reasonably be expected to have a
material adverse effect on the ability of the Company to perform its obligations
hereunder; and provided further, that the foregoing shall not prohibit a sale,
transfer or conveyance of a Restricted Subsidiary or any of its assets in
compliance with the terms of this Indenture.

 

Waiver of Stay, Extension or Usury Laws.

 

Each of the Company and each of the Subsidiary Guarantors covenants (to the
extent that it may lawfully do so) that it shall not at any time insist upon,
plead, or in any manner whatsoever claim or take the benefit or advantage of,
any stay, extension or usury law wherever enacted, now or at any time hereafter
in force, that may affect the covenants or the performance of this Indenture;
and each of the Company and each of the Subsidiary Guarantors (to the extent
that it may lawfully do so), hereby expressly waives all benefit or advantage of
any such law, and covenants that it shall not, by resort to any such law,
hinder, delay or impede the execution of any power herein granted to the
Trustee, but shall suffer and permit the execution of every such power as though
no such law has been enacted.

 

Payment of Taxes and Other Claims.

 

The Company shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, any material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders.

 

Business Activities.

 

The Company shall not, and shall not permit any Restricted Subsidiary to, engage
in any business other than Permitted Businesses, except to such extent as would
not be material to the Company and its Restricted Subsidiaries taken as a whole.

 

32



--------------------------------------------------------------------------------

Limitation on Incurrence of Additional Indebtedness and Issuance of Preferred
Stock.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, incur any Indebtedness (including Acquired Debt),
and the Company shall not permit any of its Restricted Subsidiaries to issue any
preferred stock; provided, however, that the Company and any Subsidiary
Guarantor may incur Indebtedness (including Acquired Debt), if the Fixed Charge
Coverage Ratio for the Company’s most recently ended four full fiscal quarters
for which internal financial statements are available immediately preceding the
date on which such additional Indebtedness is incurred would have been at least
2.25 to 1, determined on a pro forma basis (including a pro forma application of
the net proceeds therefrom), as if the additional Indebtedness had been incurred
at the beginning of such four-quarter period.

 

The first paragraph of this Section 4.09 shall not prohibit the incurrence of
any of the following items of Indebtedness (collectively, “Permitted Debt”):

 

the incurrence by the Company or any Subsidiary Guarantor of Indebtedness under
the Credit Agreement in an aggregate principal amount at any one time
outstanding (with letters of credit being deemed to have a principal amount
equal to the maximum potential liability of the Company and its Restricted
Subsidiaries thereunder) not to exceed $400.0 million, less the aggregate amount
of all Net Proceeds of Asset Sales applied by the Company or any Restricted
Subsidiary to permanently repay any Indebtedness incurred pursuant to this
clause (1) (and, in the case of any revolving credit Indebtedness, to effect a
corresponding commitment reduction thereunder) pursuant to Section 4.11 hereof;

 

Existing Indebtedness;

 

the incurrence by the Company and the Subsidiary Guarantors of Indebtedness
represented by the Notes and the related Subsidiary Guarantees to be issued on
the date hereof and the Exchange Notes and the related Subsidiary Guarantees to
be issued pursuant to the Registration Rights Agreement;

 

the incurrence by the Company or any Subsidiary Guarantor of Indebtedness
represented by Capital Lease Obligations, mortgage financings or purchase money
obligations, in each case, incurred for the purpose of financing all or any part
of the purchase price or cost of construction or improvement of property, plant
or equipment used in the business of the Company or such Subsidiary Guarantor,
in an aggregate principal amount, including all Permitted Refinancing
Indebtedness incurred to refund, refinance or replace any Indebtedness incurred
pursuant to this clause (4), not to exceed $25.0 million at any time
outstanding;

 

the incurrence by the Company or any Restricted Subsidiary of the Company of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge Indebtedness
(other than intercompany Indebtedness) that was permitted by this Indenture to
be incurred under the first paragraph of this Section 4.09 or clauses (2), (3),
(4), (5) or (8) of this paragraph;

 

the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness owing to and held by the Company or any of its Wholly
Owned Restricted Subsidiaries; provided, however, that:

 

if the Company or any Subsidiary Guarantor is the obligor on such Indebtedness,
such Indebtedness must be unsecured and expressly subordinated to the prior
payment in full in cash of all Obligations with respect to the Notes, in the
case of the Company, or the Subsidiary Guarantee, in the case of a Subsidiary
Guarantor;

 

(i) any subsequent issuance or transfer of Equity Interests that results in any
such Indebtedness being held by a Person other than the Company or a Wholly
Owned Restricted Subsidiary thereof and (ii) any sale or other transfer of any
such Indebtedness to a Person that is not either the Company or a Wholly Owned
Restricted Subsidiary thereof, shall be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Company or such Restricted Subsidiary, as
the case may be, that was not permitted by this clause (6); and

 

Indebtedness owed to the Company or any Subsidiary Guarantor must be evidenced
by an unsubordinated promissory note, unless the obligor under such Indebtedness
is the Company or a Subsidiary Guarantor;

 

33



--------------------------------------------------------------------------------

the Guarantee by the Company or any Subsidiary Guarantor of Indebtedness of the
Company or a Restricted Subsidiary of the Company that was permitted to be
incurred by another provision of this covenant; provided that, if the
Indebtedness being guaranteed is subordinated to or pari passu with the Notes,
then the Guarantee shall be subordinated or pari passu to the same extent as the
Indebtedness Guaranteed;

 

the incurrence by the Company or any Subsidiary Guarantor of additional
Indebtedness in an aggregate principal amount (or accreted value, as applicable)
at any time outstanding, including all Permitted Refinancing Indebtedness
incurred to refund, refinance or replace any Indebtedness incurred pursuant to
this clause (8), not to exceed $25.0 million;

 

(i) Indebtedness of the Company or any of its Restricted Subsidiaries under
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or Guarantees or letters of credit, surety bonds or
performance bonds securing any obligations of the Company or any of its
Restricted Subsidiaries pursuant to such agreements, in any case incurred in
connection with the acquisition or disposition of any business or assets, so
long as the principal amount does not exceed the gross proceeds actually
received by the Company or any Restricted Subsidiary in connection with such
disposition, (ii) Indebtedness of the Company of any its Restricted Subsidiaries
represented by letters of credit for the account of the Company or such
Restricted Subsidiary, as the case may be, issued in the ordinary course of
business of the Company or such Restricted Subsidiary to provide security for
workers’ compensation claims or payment obligations in connection with
self-insurance or similar requirements in the ordinary course of business and
other Indebtedness with respect to worker’s compensation claims, self-insurance
obligations, bankers’ acceptances, performance, surety and similar bonds and
completion guarantees provided by the Company or any of its Restricted
Subsidiaries in the ordinary course of business, (iii) the incurrence by the
Company or any of its Restricted Subsidiaries of Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business,
provided, however, that such Indebtedness is extinguished within five Business
Days of its incurrence and (iv) the incurrence by the Company of Indebtedness to
the extent that the net proceeds thereof are promptly deposited to defease or to
satisfy and discharge the Notes;

 

Indebtedness of the Company to the extent that the net proceeds thereof are
promptly deposited to defease the Notes in accordance with the provisions of
Article Eight herein; and

 

Indebtedness of a Restricted Subsidiary incurred and outstanding on or prior to
the date on which such Restricted Subsidiary was acquired by the Company (other
than Indebtedness or Capital Stock incurred in connection with, or to provide
all or any portion of the funds or credit support utilized to consummate, the
transaction or series of related transactions pursuant to which such Restricted
Subsidiary became a Restricted Subsidiary or was acquired by the Company) and
Permitted Refinancing Indebtedness incurred in respect thereof; provided,
however, that after giving effect to the incurrence of such Indebtedness, the
Company would be able to incur an additional $1.00 of Indebtedness pursuant to
the first paragraph of this Section 4.09.

 

For purposes of determining compliance with this Section 4.09, if any proposed
Indebtedness meets the criteria of more than one of the categories of Permitted
Debt described in clauses (1) through (11) above, or is entitled to be incurred
pursuant to the first paragraph of this Section 4.09, the Company shall be
permitted to divide and classify an item of Indebtedness in more than one of the
types of Indebtedness described above on the date of its incurrence, or later
reclassify all or a portion of such item of Indebtedness in any manner that
complies with this Section 4.09. Indebtedness under the Credit Agreement
outstanding on the date on which Notes are first issued under this Indenture
shall be deemed to have been incurred on such date in reliance on the exception
provided by clause (1) of the definition of Permitted Debt.

 

Notwithstanding any other provision of this Section 4.09, the maximum amount of
Indebtedness that may be incurred pursuant to this Section 4.09 shall not be
deemed to be exceeded with respect to any outstanding Indebtedness due solely to
the result of fluctuations in the exchange rates of currencies.

 

34



--------------------------------------------------------------------------------

Limitation on Restricted Payments.

 

(a) The Company shall not, and shall not permit any of its Restricted
Subsidiaries (or, in the case of clause (3) below, any Subsidiary of the
Company) to, directly or indirectly:

 

(1) declare or pay any dividend or make any other payment or distribution on
account of the Company’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Company or any of its Restricted Subsidiaries) or to
the direct or indirect holders of the Company’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than dividends
or distributions payable (i) in Equity Interests (other than Disqualified Stock)
of the Company or (ii) to the Company or a Restricted Subsidiary of the
Company);

 

(2) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Company) any Equity Interests of the Company or any Subsidiary of the Company
(other than any such Equity Interests owned by the Company or any of its
Restricted Subsidiaries);

 

(3) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Indebtedness that is subordinated to
the Notes or any Subsidiary Guarantee, except (i) a payment of interest or
principal at the Stated Maturity thereof and (ii) to the extent made by an
Unrestricted Subsidiary with proceeds from any Investments in such Unrestricted
Subsidiary pursuant to clauses (12) or (13) of the definition of “Permitted
Investments” herein; or

 

(4) make any Restricted Investment (all such payments and other actions set
forth in clauses (1) through (4) of this Section 4.10(a) being collectively
referred to as “Restricted Payments”),

 

unless, at the time of and after giving effect to such Restricted Payment:

 

no Default or Event of Default shall have occurred and be continuing or would
occur as a consequence thereof;

 

the Company would, at the time of such Restricted Payment and after giving pro
forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in the first paragraph of Section 4.09;

 

such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and its Restricted Subsidiaries after
the date of this Indenture (excluding Restricted Payments permitted by clauses
(2), (3), (4), (5), (11) and (12) of the next succeeding paragraph (b)), is less
than the sum, without duplication, of:

 

(a) 50% of the cumulative Consolidated Net Income of the Company for the period
(taken as one accounting period) from the beginning of the first fiscal quarter
commencing after the date of this Indenture to the end of the Company’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit); plus

 

(b) 100% of (i) the aggregate net cash proceeds and (ii) the fair market value
of property other than cash (provided that where the value of such property

 

35



--------------------------------------------------------------------------------

exceeds $10.0 million, the fair market value of such property shall be
determined by the Board of Directors based upon an opinion or appraisal by an
independent accounting, appraisal or investment banking firm of national
standing), in each case, received by the Company since the date of this
Indenture as a contribution to its common equity capital or from the issue or
sale of Equity Interests of the Company (other than Disqualified Stock) or from
the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Company that have been
converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Company); plus

 

(c) to the extent that any Restricted Investment that was made after the date of
this Indenture is sold for cash or otherwise liquidated or repaid for cash, the
lesser of (i) the cash return of capital with respect to such Restricted
Investment (less the cost of disposition, if any) and (ii) the initial amount of
such Restricted Investment; provided, however, that no amount shall be included
under this clause (c) to the extent it is already included in Consolidated Net
Income; plus

 

(d) the net reduction in Restricted Investments in any Person resulting from
dividends, loan repayments or other transfers of property to the Company or any
Restricted Subsidiary; provided that the value attributed to any such
transferred property (other than cash) pursuant to this clause (d) shall, where
such value exceeds $10.0 million, be determined by the Board of Directors based
upon an opinion or appraisal by an independent accounting, appraisal or
investment banking firm of national standing.

 

(b) So long as no Default has occurred and is continuing or would be caused
thereby, the preceding provisions shall not prohibit:

 

(2) the payment of any dividend within 60 days after the date of declaration
thereof, if at said date of declaration such payment would have complied with
the provisions of this Indenture;

 

(3) the redemption, repurchase, retirement, defeasance or other acquisition of
any subordinated Indebtedness of the Company or any Subsidiary Guarantor or of
any Equity Interests of the Company in exchange for, or out of the net cash
proceeds of the substantially concurrent sale (other than to a Subsidiary of the
Company) of, Equity Interests of the Company (other than Disqualified Stock);
provided that the amount of any such net cash proceeds that are utilized for any
such redemption, repurchase, retirement, defeasance or other acquisition shall
be excluded from clause (3)(b) of the preceding paragraph (a);

 

(4) the defeasance, redemption, repurchase or other acquisition of subordinated
Indebtedness of the Company or any Subsidiary Guarantor with the net cash
proceeds from an incurrence of Permitted Refinancing Indebtedness;

 

(5) the payment of any dividend by a Restricted Subsidiary of the Company to the
holders of its common Equity Interests on a pro rata basis;

 

(6) Investments acquired as a capital contribution to, or in exchange for, or
out of the net cash proceeds of a substantially concurrent offering of, Capital
Stock (other than Disqualified Stock) of the Company; provided that the amount
of any such net cash proceeds that are utilized for any such acquisition or
exchange shall be excluded from clause (3)(b) of the preceding paragraph (a);

 

36



--------------------------------------------------------------------------------

(7) the repurchase of Capital Stock deemed to occur upon the exercise of options
or warrants if such Capital Stock represents all or a portion of the exercise
price thereof;

 

(8) dividends paid on shares of Disqualified Stock of the Company issued in
accordance with Section 4.09 hereof;

 

(9) the payment of any dividends by the Company on outstanding shares of its
Common Stock in an aggregate amount not to exceed $12.75 million in any
twelve-month period;

 

(10) the repurchase, redemption or other acquisition for value by the Company of
shares of its Common Stock during the twelve months following the Issue Date;
provided that the aggregate consideration paid for all such repurchased,
redeemed or acquired shares of Common Stock of the Company shall not exceed
$25.0 million; provided further that at the time of each such repurchase,
redemption or other acquisition the Consolidated Cash Flow of the Company for
the preceding four fiscal quarters for which internal quarterly financial
statements are available is not less than $146.0 million;

 

(11) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Company held by any current or former employee or
director of the Company (or any of its Restricted Subsidiaries) pursuant to the
terms of any employee equity subscription agreement, stock option agreement or
similar agreement entered into in the ordinary course of business, the aggregate
purchase price paid (excluding the cancellation of debt owing by such
individual) for all such repurchased, redeemed, acquired or retired Equity
Interests in any calendar year to be in an amount not to exceed $1.5 million;
provided that the Company may carry over and make in subsequent calendar years,
in addition to the $1.5 million permitted hereunder for such calendar year, the
amount of such repurchases, redemptions, acquisitions or retirements for value
permitted to be made, but not made, in any preceding calendar years; provided
further that the Company may, with respect to any such repurchases, redemptions,
acquisitions or retirements for value of Equity Interests held by Tilman J.
Fertitta to be made in any one calendar year, aggregate the $1.5 million amount
available to the Company with respect to each calendar year under this clause
(10) from the Issue Date through the final maturity of the Notes and apply all
or a portion of such aggregate amount (less the aggregate purchase price of all
repurchases, redemptions, acquisitions or retirements for value made in any
previous calendar year pursuant to this clause (10)) to repurchases,
redemptions, acquisitions or retirements for value of Equity Interests held by
the Company’s Chief Executive Officer to be made in such calendar year;

 

(12) the repurchase, redemption or other acquisition or retirement for value of
any outstanding Equity Interests of any of the Restricted Subsidiaries of the
Company; provided that the aggregate purchase price paid for all such
repurchased, redeemed, acquired or retired Equity Interests shall not exceed
$10.0 million; provided further that to the extent the holder of any such Equity
Interests is an Affiliate of the Company (other than a Restricted Subsidiary),
such repurchase, redemption, acquisition or retirement for value complies with
Section 4.14 hereof; or

 

(13) other Restricted Payments not otherwise permitted pursuant to this Section
4.10 in an aggregate amount not to exceed $25.0 million.

 

The amount of all Restricted Payments (other than cash) shall be the fair market
value on the date of the Restricted Payment of the asset(s) or securities
proposed to be transferred or issued to or by the Company or such Subsidiary, as
the case may be, pursuant to the Restricted Payment. The fair market value of
any assets or securities that are required to be valued by this Section 4.10
shall be determined by the Board of Directors, as evidenced by a Board
Resolution. The Board of Directors’ determination must be based upon an opinion
or appraisal issued by an independent accounting, appraisal or investment
banking firm of national standing if the fair market value exceeds $10.0
million. Not later than the date of making any Restricted Payment, the Company
shall deliver to the Trustee an Officers’ Certificate stating that such
Restricted Payment is permitted and setting forth the basis upon which the
calculations required by this Section 4.10 were computed, together with a copy
of any fairness opinion or appraisal required by this Indenture.

 

37



--------------------------------------------------------------------------------

Limitation on Sale of Assets.

 

The Company shall not and shall not permit any of its Restricted Subsidiaries
to, consummate an Asset Sale unless:

 

the Company (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of such Asset Sale at least equal to the fair market
value of the assets or Equity Interests issued or sold or otherwise disposed of;

 

such fair market value shall be determined by (a) the Chief Executive Officer of
the Company, where such value is less than $5.0 million and (b) the Company’s
Board of Directors, as evidenced by a Board Resolution, where such value is $5.0
million or greater and, in each case, such determination shall be set forth in
an Officers’ Certificate delivered to the Trustee; and

 

at least 75% of the consideration therefor received by the Company or such
Restricted Subsidiary is in the form of cash, Cash Equivalents or Replacement
Assets or a combination of these. For purposes of this provision, each of the
following shall be deemed to be cash:

 

(a) any liabilities (as shown on the Company’s or such Restricted Subsidiary’s
most recent balance sheet) of the Company or any Restricted Subsidiary (other
than contingent liabilities and liabilities that are by their terms pari passu
or subordinated to the Notes or any Subsidiary Guarantee and liabilities that
are owed to the Company or any Affiliate of the Company) that are assumed by the
transferee of any such assets pursuant to a customary written novation agreement
that releases the Company or such Restricted Subsidiary from further liability;
and

 

(b) any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are contemporaneously
(subject to ordinary settlement periods) converted by the Company or such
Restricted Subsidiary into cash (to the extent of the cash received in that
conversion).

 

Within 360 days after the receipt of any Net Proceeds from an Asset Sale, the
Company may apply such Net Proceeds at its option:

 

(1) to repay or purchase unsubordinated Secured Indebtedness and, if the Secured
Indebtedness repaid is revolving credit Indebtedness, to correspondingly reduce
commitments with respect thereto; or

 

(2) to purchase Replacement Assets or enter into a binding agreement to do so;
provided that such purchase is consummated or capital expenditure is completed
no later than 60 days after the end of such 360-day period.

 

Pending the final application of any such Net Proceeds, the Company may
temporarily reduce revolving credit borrowings or otherwise invest such Net
Proceeds in any manner that is not prohibited by this Indenture.

 

Any Net Proceeds from Asset Sales that are not applied or invested as provided
in the preceding paragraph shall constitute “Excess Proceeds.” Within 30 days
after the aggregate amount of Excess Proceeds exceeds $10.0 million, the Company
shall make an “Asset Sale Offer” to all Holders, and all holders of other
Indebtedness that is pari passu with the Notes or any Subsidiary Guarantee
containing provisions similar to those set forth in this Indenture with respect
to offers to purchase with the proceeds of sales of assets, to purchase the
maximum principal amount of Notes and such other pari passu Indebtedness that
may be purchased out of the Excess Proceeds. The

 

38



--------------------------------------------------------------------------------

offer price in any Asset Sale Offer shall be equal to 100% of the principal
amount of the Notes purchased plus accrued and unpaid interest and additional
interest, if any, to the date of purchase, and shall be payable in cash. If any
Excess Proceeds remain after consummation of an Asset Sale Offer, the Company
may use such Excess Proceeds for any purpose not otherwise prohibited by this
Indenture. If the aggregate principal amount of Notes and such other pari passu
Indebtedness tendered into such Asset Sale Offer exceeds the amount of Excess
Proceeds, the Trustee shall select the Notes and such other pari passu
Indebtedness to be purchased on a pro rata basis based on the principal amount
of Notes and such other pari passu Indebtedness tendered. Upon completion of
each Asset Sale Offer, the amount of Excess Proceeds shall be reset at zero.

 

The Asset Sale Offer shall remain open for a period of 20 Business Days or such
longer period as may be required by applicable law (the “Offer Period”). On the
Purchase Date (as defined below), the Company shall purchase the principal
amount of Notes required to be purchased pursuant to the immediately preceding
paragraph above (the “Offer Amount”) or, if less than the Offer Amount has been
tendered, all Notes tendered in response to the Asset Sale Offer. Payment for
any Notes so purchased shall be made in the same manner as interest payments are
made.

 

If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest and additional
interest, if any, shall be paid to the Person in whose name a Note is registered
at the close of business on such record date, and no additional interest shall
be payable to Holders who tender Notes pursuant to the Asset Sale Offer.

 

Within 30 days after the aggregate amount of Excess Proceeds exceeds $10.0
million, the Company shall send, by first class mail, a notice to the Trustee
and each of the Holders. The notice shall contain all instructions and materials
necessary to enable such Holders to tender Notes pursuant to the Asset Sale
Offer. The Asset Sale Offer shall be made to all Holders. The notice, which
shall govern the terms of the Asset Sale Offer, shall state:

 

(14) that the Asset Sale Offer is being made pursuant to this Section 4.11 and
the length of time the Asset Sale Offer shall remain open;

 

the Offer Amount, the purchase price and the purchase date (which shall be no
earlier than 20 Business Days nor later than 30 Business Days from the date such
notice is mailed, other than as may be required by law, the “Purchase Date”);

 

that any Note not tendered or accepted for payment shall continue to accrue
interest and additional interest, if any;

 

that, unless the Company defaults in making such payment, any Note (or portion
thereof) accepted for payment pursuant to the Asset Sale Offer shall cease to
accrue interest and additional interest, if any, after the Purchase Date;

 

that Holders electing to have a Note purchased pursuant to an Asset Sale Offer
may elect to have Notes purchased in integral multiples of $1,000 only;

 

that Holders electing to have a Note purchased pursuant to any Asset Sale Offer
shall be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” on the reverse of the Note completed, or transfer such
Holder’s interest in the Note by book-entry transfer, to the Paying Agent at the
address specified in the notice at least three days before the Purchase Date;

 

that Holders shall be entitled to withdraw their election if the Paying Agent
receives, not later than the expiration of the Offer Period, a facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of the Note the Holder delivered for purchase and a statement that such
Holder is withdrawing his election to have such Note purchased;

 

that, if the aggregate amount of Notes surrendered by Holders exceeds the Offer
Amount, the Trustee shall, subject to the provisions of this Section 4.11,
select the Notes to be purchased on a pro rata basis (with such

 

39



--------------------------------------------------------------------------------

adjustments as may be deemed appropriate by the Trustee so that only Notes in
denominations of $1,000, or integral multiples thereof, shall be purchased); and

 

that Holders whose Notes were purchased only in part shall be issued new Notes
equal in principal amount to the unpurchased portion of the Notes surrendered
(or transferred by book-entry transfer).

 

On the Purchase Date, the Company shall, to the extent lawful and subject to the
provisions of this Section 4.11, accept for payment on a pro rata basis to the
extent necessary, the Offer Amount of Notes (or portions thereof) tendered
pursuant to the Asset Sale Offer, or if less than the Offer Amount has been
tendered, all Notes tendered, and shall deliver to the Trustee an Officers’
Certificate stating that such Notes (or portions thereof) were accepted for
payment by the Company in accordance with the terms of this Section 4.11. The
Paying Agent shall promptly (but in any case not later than three Business Days
after the Purchase Date) mail or deliver to each tendering Holder an amount
equal to the purchase price of Notes tendered by such Holder, as the case may
be, and accepted by the Company for purchase, and the Company shall promptly
issue a new Note. The Trustee, upon written request from the Company shall
authenticate and mail or deliver such new Note to such Holder, in a principal
amount at maturity equal to any unpurchased portion of the Note surrendered. Any
Note not so accepted shall be promptly mailed or delivered by the Company to the
respective Holder thereof. The Company shall publicly announce the results of
the Asset Sale Offer on the Purchase Date.

 

The Company shall comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with each repurchase of Notes
pursuant to an Asset Sale Offer. To the extent that the provisions of any
securities laws or regulations conflict with the Asset Sales provisions of this
Indenture, the Company shall comply with the applicable securities laws and
regulations and shall not be deemed to have breached its obligations under the
Asset Sale provisions of this Indenture by virtue of such conflict.

 

Limitation on Liens Securing Indebtedness.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, create, incur, assume or otherwise cause or suffer to exist or become
effective any Lien of any kind (other than Permitted Liens) upon any of their
property or assets, now owned or hereafter acquired, unless all payments due
under this Indenture and the Notes are secured on an equal and ratable basis
with (or, in the case of Indebtedness that is subordinated in right of payment
to the Notes, prior to) the obligations so secured until such time as such
obligations are no longer secured by a Lien.

 

Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, create or permit to exist or become effective any
consensual encumbrance or restriction on the ability of any Restricted
Subsidiary of the Company to:

 

pay dividends or make any other distributions on its Capital Stock to the
Company or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
indebtedness owed to the Company or any of its Restricted Subsidiaries;

 

make loans or advances to the Company or any of its Restricted Subsidiaries; or

 

sell, lease or otherwise transfer any of its properties or assets to the Company
or any of its Restricted Subsidiaries.

 

However, the preceding restrictions shall not apply to encumbrances or
restrictions existing under, by reason of or with respect to:

 

(15) the Credit Agreement, Existing Indebtedness or any other agreements in
effect on the date of this Indenture and any amendments, modifications,
restatements, renewals, extensions, supplements,

 

40



--------------------------------------------------------------------------------

refundings, replacements or refinancings thereof, provided that the encumbrances
and restrictions in any such amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings are no more
restrictive, taken as a whole, with respect to such dividend or other payment
restrictions than those in effect on the date of this Indenture;

 

this Indenture, the Notes and the Subsidiary Guarantees;

 

applicable law;

 

any Person, or the property or assets of such Person, acquired by the Company or
any of its Restricted Subsidiaries, existing at the time of such acquisition and
not incurred in connection with or in contemplation of such acquisition, which
encumbrance or restriction is not applicable to any Person or the properties or
assets of any Person, other than the Person, or the property or assets of such
Person, so acquired and any amendments, modifications, restatements, renewals,
extensions, supplements, refundings, replacements or refinancings thereof,
provided that the encumbrances and restrictions in any such amendments,
modifications, restatements, renewals, extensions, supplements, refundings,
replacements or refinancings are no more restrictive, taken as a whole, with
respect to such dividend or other payment restrictions than those in effect on
the date of the acquisition;

 

in the case of clause (3) of the first paragraph of this Section 4.13:

 

(a) restricting in a customary manner the subletting, assignment or transfer of
any property or asset that is a lease, license, conveyance or contract or
similar property or asset,

 

(b) existing by virtue of any transfer of, agreement to transfer, option or
right with respect to, or Lien on, any property or assets of the Company or any
Restricted Subsidiary not otherwise prohibited by this Indenture, or

 

(c) arising or agreed to in the ordinary course of business, not relating to any
Indebtedness, and that do not, individually or in the aggregate, detract from
the value of property or assets of the Company or any Restricted Subsidiary in
any manner material to the Company or any Restricted Subsidiary;

 

any agreement for the sale or other disposition of all or substantially all of
the Capital Stock of, or property and assets of, a Restricted Subsidiary;

 

Permitted Refinancing Indebtedness, provided that the restrictions contained in
the agreements governing such Permitted Refinancing Indebtedness are no more
restrictive, taken as a whole, than those contained in the agreements governing
the Indebtedness being refinanced; or

 

the terms of any Indebtedness or any agreement pursuant to which such
Indebtedness was issued if:

 

the encumbrance or restriction applies only in the event of a payment default or
a default with respect to a financial covenant contained in such Indebtedness or
agreement,

 

the encumbrance or restriction is not materially more disadvantageous to the
Holders than is customary in comparable financings (as determined by the Company
in good faith), and

 

(c) the Company determines that any such encumbrance or restriction will not
materially affect the Company’s ability to make principal or interest payments
on the Notes.

 

41



--------------------------------------------------------------------------------

Limitation on Transactions with Affiliates.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, make any payment to, or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into, make, amend, renew or extend any transaction, contract, agreement,
understanding, loan, advance or Guarantee with, or for the benefit of, any
Affiliate (each, an “Affiliate Transaction”), unless:

 

such Affiliate Transaction is on terms that are no less favorable to the Company
or the relevant Restricted Subsidiary than those that would have been obtained
in a comparable arm’s-length transaction by the Company or such Restricted
Subsidiary with a Person that is not an Affiliate of the Company; and

 

the Company delivers to the Trustee:

 

(a) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $5.0 million, a
Board Resolution of the Board of Directors of the Company and an Officers’
Certificate certifying that such Affiliate Transaction or series of related
Affiliate Transactions complies with this Section 4.14 and that such Affiliate
Transaction or series of related Affiliate Transactions has been approved by a
majority of the disinterested members of the Board of Directors of the Company;
and

 

(b) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $15.0 million, an
opinion as to the fairness to the Company or such Restricted Subsidiary of such
Affiliate Transaction or series of related Affiliate Transactions from a
financial point of view issued by an independent accounting, appraisal or
investment banking firm of national standing or a comparable report,
certification or recommendation by an executive compensation consulting firm of
national standing, as applicable.

 

The following items shall not be deemed to be Affiliate Transactions and,
therefore, shall not be subject to the provisions of the prior paragraph:

 

(16) transactions between or among the Company and/or its Restricted
Subsidiaries;

 

payment of reasonable and customary directors fees and reasonable and customary
indemnification and similar arrangements;

 

Restricted Payments that are permitted by Section 4.10;

 

any sale of Capital Stock (other than Disqualified Stock) of the Company; and

 

transactions entered into under any agreement existing on the Issue Date (and
disclosed in the Offering Memorandum or disclosed in or filed as an exhibit to
the Company’s filings with the Commission pursuant to the Exchange Act through
and including the Issue Date) and any amendments or modifications thereto or
replacements or renewals thereof, so long as the Board of Directors of the
Company, in good faith, shall have approved the terms of such amendment,
modification, replacement or renewal and deemed such amendment, modification,
replacement or renewal, taken as a whole, not to be materially more adverse to
the interests of the Holders than the terms of such agreement as in effect on
the Issue Date.

 

42



--------------------------------------------------------------------------------

[intentionally omitted].

 

Change of Control.

 

If a Change of Control occurs, each Holder of Notes shall have the right to
require the Company to repurchase all or any part (equal to $1,000 or an
integral multiple thereof) of such Holder’s Notes pursuant to the offer
described below (the “Change of Control Offer”) at an offer price in cash equal
to 101% of the aggregate principal amount thereof plus accrued and unpaid
interest thereon to the date of purchase (the “Change of Control Payment”).
Within 30 days following any Change of Control, the Company shall mail a notice
to each Holder describing the transaction or transactions that constitute the
Change of Control and stating (1) that the Change of Control Offer is being made
pursuant to this Section 4.16 and that all Notes tendered will be accepted for
payment; (2) the purchase price and the purchase date, which shall be no earlier
than 30 days and no later than 60 days from the date such notice is mailed (the
“Change of Control Payment Date”); (3) that any Note not tendered shall continue
to accrue interest; (4) that, unless the Company defaults in the payment of the
Change of Control Payment, all Notes accepted for payment pursuant to the Change
of Control Offer shall cease to accrue interest after the Change of Control
Payment Date; (5) that Holders electing to have any Notes purchased pursuant to
a Change of Control Offer shall be required to surrender the Notes, with the
form entitled “Option of Holder to Elect Purchase” on the reverse of the Notes
completed, to the Paying Agent at the address specified in the notice prior to
the close of business on the third Business Day preceding the Change of Control
Payment Date; (6) that Holders shall be entitled to withdraw their election if
the Paying Agent receives, not later than the close of business on the second
Business Day preceding the Change of Control Payment Date, a facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have the Notes purchased; and (7) that Holders whose
Notes are being purchased only in part shall be issued new Notes equal in
principal amount to the unpurchased portion of the Notes surrendered, which
unpurchased portion must be equal to $1,000 in principal amount or an integral
multiple thereof. The Company shall comply with the requirements of Rule 14e-1
under the Exchange Act and any other securities laws and regulations thereunder
to the extent such laws and regulations are applicable in connection with the
repurchase of the Notes as a result of a Change of Control. To the extent that
the provisions of any securities laws or regulations conflict with the
provisions of this Indenture relating to such Change of Control Offer, the
Company shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations under this Section 4.16 by
virtue of such compliance.

 

By 12:00 p.m. (noon) Eastern Time on the Change of Control Payment Date, the
Company shall, to the extent lawful, (1) accept for payment all Notes or
portions thereof properly tendered pursuant to the Change of Control Offer, (2)
deposit with the Paying Agent an amount equal to the Change of Control Payment
in respect of all Notes or portions thereof so tendered, and (3) deliver or
cause to be delivered to the Trustee the Notes so accepted together with an
Officers’ Certificate stating the aggregate principal amount of Notes or
portions thereof being purchased by the Company. The Paying Agent shall promptly
mail or wire transfer to each Holder of Notes so tendered the Change of Control
Payment for such Notes, and the Trustee shall promptly authenticate and mail (or
cause to be transferred by book entry) to each Holder a new Note equal in
principal amount to any unpurchased portion of the Notes surrendered, if any;
provided that each such new Note shall be in a principal amount of $1,000 or an
integral multiple thereof. The Company shall publicly announce the results of
the Change of Control Offer on or as soon as practicable after the Change of
Control Payment Date.

 

If a Change of Control occurs, this Section 4.16 shall be applicable
notwithstanding Article Three hereof.

 

Notwithstanding anything to the contrary in this Section 4.16, the Company shall
not be required to make a Change of Control Offer upon a Change of Control if
(i) a third party makes the Change of Control Offer in the manner, at the times
and otherwise in compliance with the requirements set forth in this Section 4.16
and all other provisions of this Indenture applicable to a Change of Control
Offer made by the Company and purchases all Notes validly tendered and not
withdrawn under such Change of Control Offer, or (ii) the Company effects Legal
Defeasance or Covenant Defeasance of the Notes under Article Eight of this
Indenture prior to the occurrence of such Change of Control or otherwise
discharges this Indenture under Article Eight of this Indenture.

 

43



--------------------------------------------------------------------------------

Designation of Restricted and Unrestricted Subsidiaries.

 

The Board of Directors of the Company may designate any Restricted Subsidiary of
the Company to be an Unrestricted Subsidiary; provided that:

 

any Guarantee by the Company or any Restricted Subsidiary of the Company of any
Indebtedness of the Subsidiary being so designated shall be deemed to be an
incurrence of Indebtedness by the Company or such Restricted Subsidiary (or
both, if applicable) at the time of such designation, and such incurrence of
Indebtedness would be permitted under Section 4.09 hereof;

 

the aggregate fair market value of all outstanding Investments owned by the
Company and its Restricted Subsidiaries in the Subsidiary being so designated
(including any Guarantee by the Company or any Restricted Subsidiary of the
Company of any Indebtedness of such Subsidiary) shall be deemed to be a
Restricted Investment made as of the time of such designation and that such
Investment would be permitted under Section 4.10 hereof;

 

such Subsidiary does not own any Equity Interests of, or hold any Liens on any
property of, the Company or any Restricted Subsidiary thereof; and

 

the Subsidiary being so designated:

 

(a) is not party to any agreement, contract, arrangement or understanding with
the Company or any Restricted Subsidiary of the Company unless the terms of any
such agreement, contract, arrangement or understanding are no less favorable to
the Company or such Restricted Subsidiary than those that might be obtained at
the time from Persons who are not Affiliates of the Company;

 

(b) is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect obligation (i) to subscribe
for additional Equity Interests or (ii) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and

 

(c) has at least one director on its Board of Directors that is not a director
or officer of the Company or any of its Restricted Subsidiaries or has at least
one executive officer that is not a director or officer of the Company or any of
its Restricted Subsidiaries; and

 

no Default or Event of Default would be in existence following such designation.

 

Any designation of a Restricted Subsidiary of the Company as an Unrestricted
Subsidiary shall be evidenced to the Trustee by filing with the Trustee a
certified copy of the Board Resolution giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
preceding conditions and was permitted by this Indenture. If, at any time, any
Unrestricted Subsidiary would fail to meet any of the preceding requirements
described in clause (4) above, it shall thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness, Investments, or
Liens on the property, of such Subsidiary shall be deemed to be incurred by a
Restricted Subsidiary of the Company as of such date and, if such Indebtedness,
Investments or Liens are not permitted to be incurred as of such date under this
Indenture, the Company shall be in default.

 

The Board of Directors of the Company may at any time designate any Unrestricted
Subsidiary to be a Restricted Subsidiary of the Company; provided that:

 

(17) such designation shall be deemed to be an incurrence of Indebtedness by a
Restricted Subsidiary of the Company of any outstanding Indebtedness of such
Unrestricted Subsidiary and such designation shall only be permitted if such
Indebtedness is permitted under Section 4.09 hereof, calculated on a pro forma
basis as if such designation had occurred at the beginning of the four-quarter
reference period;

 

44



--------------------------------------------------------------------------------

all outstanding Investments owned by such Unrestricted Subsidiary shall be
deemed to be made as of the time of such designation and such Investments shall
only be permitted if such Investments would be permitted under Section 4.10
hereof;

 

all Liens on any of the properties of such Unrestricted Subsidiary existing at
the time of such designation would be permitted under Section 4.12 hereof; and

 

no Default or Event of Default would be in existence following such designation.

 

Payments for Consent.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, pay or cause to be paid any consideration to or for
the benefit of any Holder of Notes for or as an inducement to any consent,
waiver or amendment of any of the terms or provisions of this Indenture or the
Notes unless such consideration is offered to all Holders and is paid to all
Holders that consent, waive or agree to amend in the time frame set forth in the
solicitation documents relating to such consent, waiver or agreement.

 

Limitations on Issuances of Guarantees by Restricted Subsidiaries; Release of
Subsidiary Guarantees

 

If the Company acquires or creates a Domestic Subsidiary after the date of this
Indenture, then that newly acquired or created Subsidiary shall be a Restricted
Subsidiary, and shall become a Subsidiary Guarantor and execute a supplemental
indenture and deliver to the Trustee an opinion of counsel to the effect that
the supplemental indenture has been duly authorized, executed and delivered by
such Domestic Subsidiary and constitutes a valid and binding obligation of such
Domestic Subsidiary, enforceable against such Domestic Subsidiary in accordance
with its terms (subject to customary exceptions); provided, however, that the
foregoing shall not apply to Subsidiaries that have properly been designated as
Unrestricted Subsidiaries in accordance with this Indenture for so long as they
continue to constitute Unrestricted Subsidiaries.

 

The Company shall not permit any of its Restricted Subsidiaries, directly or
indirectly, to Guarantee or pledge any assets to secure the payment of any other
Indebtedness of the Company, unless such Restricted Subsidiary is a Subsidiary
Guarantor or simultaneously executes and delivers a supplemental indenture
providing for the Guarantee of the payment of the Notes by such Restricted
Subsidiary, which Subsidiary Guarantee shall be senior to or pari passu with
such Subsidiary’s Guarantee of or pledge to secure such other Indebtedness. The
form of the Subsidiary Guarantee is attached hereto as Exhibit E.

 

The Subsidiary Guarantee of a Subsidiary Guarantor shall be released:

 

(18) in connection with any sale or other disposition of (a) all of the Capital
Stock of a Subsidiary Guarantor (including by consolidation, merger, issuance,
liquidation, dissolution or otherwise) or (b) all or substantially all of the
assets of such Subsidiary Guarantor, in each case, by the Company or any of its
Subsidiaries to a Person that is not (either before or after giving effect to
such transaction) an Affiliate of the Company, if the sale or other disposition
complies with Section 4.11 hereof;

 

(19) solely in the case of a Guarantee created pursuant to Section 4.19(b)
hereof, in connection with the release or discharge of the Guarantee which
resulted in the creation of such Subsidiary Guarantee pursuant to this Section
4.19, except a discharge or release by, or as a result of, a payment under such
Guarantee; or

 

(20) if the Company properly designates any Restricted Subsidiary that is a
Subsidiary Guarantor as an Unrestricted Subsidiary.

 

Upon the occurrence of any of the foregoing events described in this Section
4.19(c), the Subsidiary Guarantor shall be released from its Subsidiary
Guarantee upon receipt by the Trustee of a request by the Company accompanied by
an Officer’s Certificate and an Opinion of Counsel certifying that all
conditions specified in this Indenture for such release have been satisfied in
accordance with the provisions of this Indenture. Upon receipt of

 

45



--------------------------------------------------------------------------------

the items specified in the preceding sentence, the Trustee shall deliver to the
Company an appropriate instrument evidencing such release. Any Subsidiary
Guarantee not so released remains liable for the full amount of principal of and
interest on the Notes as provided in Article Eleven.

 

Limitation on Sale and Leaseback Transactions.

 

The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, enter into any sale and leaseback transaction; provided that the Company or
any Restricted Subsidiary may enter into a sale and leaseback transaction if:

 

the Company or that Restricted Subsidiary, as applicable, could have incurred
Indebtedness in an amount equal to the Attributable Debt relating to such sale
and leaseback transaction under Section 4.09 hereof;

 

the gross cash proceeds of that sale and leaseback transaction are at least
equal to the fair market value, as determined in good faith by the Board of
Directors, as evidenced by a Board Resolution and set forth in an Officers’
Certificate delivered to the Trustee, of the property that is the subject of
that sale and leaseback transaction; and

 

the transfer of assets in that sale and leaseback transaction is permitted by,
and the Company applies the proceeds of such transaction in compliance with,
Section 4.11 hereof.

 

Limitation on Issuance and Sale of Equity Interests of Restricted Subsidiaries.

 

The Company shall not transfer, convey, sell, lease or otherwise dispose of, and
shall not permit any of its Restricted Subsidiaries to, issue, transfer, convey,
sell, lease or otherwise dispose of any Equity Interests in any Restricted
Subsidiary of the Company to any Person (other than the Company or a Wholly
Owned Restricted Subsidiary of the Company and, if necessary, shares of its
Capital Stock constituting directors’ qualifying shares or issuances of shares
of Capital Stock of foreign Restricted Subsidiaries to foreign nationals, to the
extent required by applicable law), except:

 

if, immediately after giving effect to such issuance, transfer, conveyance,
sale, lease or other disposition, such Restricted Subsidiary would no longer
constitute a Restricted Subsidiary and any Investment in such Person remaining
after giving effect to such issuance or sale would have been permitted under
Section 4.10 hereof if made on the date of such issuance or sale; and

 

the Company or such Restricted Subsidiary complies with Section 4.11 hereof.

 

Limitation on Subordinated Indebtedness.

 

The Company shall not incur any Indebtedness that is subordinate or junior in
right of payment to any other Indebtedness of the Company unless it is made
expressly subordinate in right of payment to the Notes to the same extent and in
the same manner as such Indebtedness is subordinated to such other Indebtedness.
No Subsidiary Guarantor shall incur any Indebtedness that is subordinate or
junior in right of payment to any other Indebtedness of such Subsidiary
Guarantor unless it is made expressly subordinate in right of payment to its
Subsidiary Guarantee to the same extent and in the same manner as such
Indebtedness is subordinated to such other Indebtedness. For purposes of the
foregoing, no Indebtedness shall be deemed to be subordinated in right of
payment to any other Indebtedness of the Company or any Subsidiary Guarantor
solely by reason of any Liens or Guarantees arising or created in respect of
such other Indebtedness or by virtue of the fact that the holders of any Secured
Indebtedness have entered into intercreditor agreements giving one or more of
such holders priority over the other holders in the collateral held by them.

 

46



--------------------------------------------------------------------------------

 

SUCCESSOR CORPORATION

 

Merger, Consolidation or Sale of Assets.

 

The Company shall not, directly or indirectly: (1) consolidate or merge with or
into another Person (whether or not the Company is the surviving corporation);
or (2) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties and assets of the Company and its
Subsidiaries taken as a whole, in one or more related transactions, to another
Person or Persons; unless:

 

(1) either: (a) the Company is the surviving corporation; or (b) the Person
formed by or surviving any such consolidation or merger (if other than the
Company) or to which such sale, assignment, transfer, conveyance or other
disposition shall have been made (i) is a corporation organized or existing
under the laws of the United States, any state thereof or the District of
Columbia, and (ii) assumes all the obligations of the Company under the Notes,
this Indenture and the Registration Rights Agreement pursuant to agreements
reasonably satisfactory to the Trustee;

 

(2) immediately after giving effect to such transaction, no Default or Event of
Default exists;

 

(3) immediately after giving effect to such transaction on a pro forma basis,
the Company or the Person formed by or surviving any such consolidation or
merger (if other than the Company), or to which such sale, assignment, transfer,
conveyance or other disposition shall have been made shall, on the date of such
transaction after giving pro forma effect thereto and any related financing
transactions as if the same had occurred at the beginning of the applicable
four-quarter period, be permitted to incur at least $1.00 of additional
Indebtedness pursuant to the Fixed Charge Coverage Ratio test set forth in the
first paragraph of Section 4.09; and

 

(4) each Subsidiary Guarantor, unless such Subsidiary Guarantor is the Person
with which the Company has entered into a transaction under this Section 5.01,
shall have by amendment to its Subsidiary Guarantee confirmed that its
Subsidiary Guarantee shall apply to the obligations of the Company or the
Surviving Person in accordance with the Notes and this Indenture.

 

A Subsidiary Guarantor may not sell or otherwise dispose of all or substantially
all of its assets to, or consolidate with or merge with or into (whether or not
such Subsidiary Guarantor is the surviving Person), another Person, other than
the Company or another Subsidiary Guarantor, unless:

 

(1) immediately after giving effect to that transaction, no Default or Event of
Default exists; and

 

(2) either:

 

(a) the Person acquiring the property in any such sale or disposition or the
Person formed by or surviving any such consolidation or merger is a

 

47



--------------------------------------------------------------------------------

corporation organized or existing under the laws of the United States, any state
thereof or the District of Columbia and assumes all the obligations of that
Subsidiary Guarantor under this Indenture, its Subsidiary Guarantee and the
Registration Rights Agreement pursuant to a supplemental indenture satisfactory
to the Trustee; or

 

(b) such sale or other disposition complies with Section 4.11 hereof, including
the application of the Net Proceeds therefrom.

 

In addition, neither the Company nor any Restricted Subsidiary may, directly or
indirectly, lease all or substantially all of its properties or assets, in one
or more related transactions, to any other Person. Clause (3) of the first
paragraph of this Section 5.01 shall not apply to any merger, consolidation,
sale, assignment, transfer, conveyance or other disposition of assets between or
among the Company and any of its Restricted Subsidiaries.

 

Successor Corporation Substituted.

 

Upon any consolidation or merger, or any sale, assignment, transfer, conveyance
or other disposition of all substantially all of the assets of the Company in
accordance with Section 5.01 hereof, the successor corporation formed by such
consolidation or into or with which the Company is merged or to which such sale,
assignment, transfer, conveyance or other disposition is made shall succeed to,
and be substituted for (so that from and after the date of such consolidation,
merger, sale, assignment, transfer conveyance or other disposition, the
provisions of this Indenture referring to the “Company” shall refer instead to
the successor corporation and not to the Company), and may exercise every right
and power of, the Company under this Indenture with the same effect as if such
successor Person had been named as the Company herein; and thereafter the
predecessor Company shall be relieved of all further obligations and covenants
under this Indenture and the Notes.

 

DEFAULTS AND REMEDIES

 

Events of Default.

 

Each of the following is an “Event of Default”:

 

default for 30 days in the payment when due of interest (including any
additional interest) on the Notes;

 

default in payment when due (whether at maturity, upon acceleration, redemption
or otherwise) of the principal of, or premium, if any, on the Notes;

 

failure by the Company or any of its Restricted Subsidiaries to comply with the
provisions described under Sections 4.16 and 4.11 and Article Five;

 

failure by the Company or any of its Restricted Subsidiaries for 30 days after
written notice by the Trustee or Holders representing 25% or more of the
aggregate principal amount of Notes outstanding to comply with any of the other
agreements in this Indenture;

 

default under any mortgage, indenture or instrument under which there may be
issued or by which there may be secured or evidenced any Indebtedness for money
borrowed by the Company or any of its Restricted Subsidiaries (or the payment of
which is Guaranteed by the Company or any of its Restricted Subsidiaries)
whether such Indebtedness or Guarantee now exists, or is created after the date
of this Indenture, if that default:

 

is caused by a failure to pay principal of, or interest or premium, if any, on
such Indebtedness at final maturity thereof or

 

48



--------------------------------------------------------------------------------

results in the acceleration of such Indebtedness prior to its final maturity,

 

and, in each case, the principal amount of any such Indebtedness, together with
the principal amount of any other such Indebtedness under which there has been a
similar default aggregates $10.0 million or more;

 

failure by the Company or any of its Restricted Subsidiaries to pay final
judgments aggregating in excess of $10.0 million, which judgments are not paid,
discharged or stayed for a period of 60 days;

 

except as permitted by this Indenture, any Subsidiary Guarantee of a Significant
Subsidiary shall be held in any judicial proceeding to be unenforceable or
invalid, or shall cease for any reason to be in full force and effect, or any
Subsidiary Guarantor that is a Significant Subsidiary, or any Person acting on
behalf of any Subsidiary Guarantor, shall deny or disaffirm its obligations
under its Subsidiary Guarantee;

 

the Company, any of its Significant Subsidiaries or any Subsidiaries of the
Company that, taken together, would constitute a Significant Subsidiary,
pursuant to or within the meaning of any Bankruptcy Law:

 

commences a voluntary case,

 

consents to the entry of an order for relief against it in an involuntary case,

 

makes a general assignment for the benefit of its creditors, or

 

generally is not paying its debts as they become due; and

 

a court of competent jurisdiction enters an order or decree under any Bankruptcy
Law that:

 

is for relief against the Company, any of its Significant Subsidiaries or any
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary, in an involuntary case;

 

appoints a Custodian for the Company, any of its Significant Subsidiaries or any
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary, or for all or substantially all of the properties of the Company,
any of its Significant Subsidiaries or any Subsidiaries of the Company that,
taken together, would constitute a Significant Subsidiary; or

 

orders the liquidation of the Company, any of its Significant Subsidiaries or
any Subsidiaries of the Company that, taken together, would constitute a
Significant Subsidiary;

 

and the order or decree remains unstayed and in effect for 60 consecutive days.

 

The term “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or
state law for the relief of debtors. The term “Custodian” means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.

 

Acceleration.

 

If an Event of Default specified in clauses 8 or 9 of Section 6.01 occurs, all
unpaid principal of, and accrued interest on, the Notes then outstanding shall
become due and payable immediately, without any declaration or other act on the
part of the Trustee or any Holder. If an Event of Default (other than an Event
of Default specified in clauses 8 and 9) under Section 6.01 occurs and is
continuing, then and in every such case the Trustee or the Holders of not less
than 25% in aggregate principal amount of the outstanding Notes may declare the
unpaid principal of, premium, if any, and accrued and unpaid interest on, all
the Notes then outstanding to be due and payable immediately, by a notice in
writing to the Company (and to the Trustee, if given by Holders) specifying the
respective Event of Default and upon any such declaration such principal,
premium, if any, and accrued and unpaid interest shall become immediately due
and payable.

 

49



--------------------------------------------------------------------------------

If any Event of Default occurs by reason of any willful action or inaction taken
or not taken by or on behalf of the Company with the intention of avoiding
payment of the premium that the Company would have had to pay if the Company
then had elected to redeem the Notes pursuant to the optional redemption
provisions of paragraph 7 of the Notes, then, upon acceleration of the Notes, an
equivalent premium shall also become and be immediately due and payable, to the
extent permitted by law, anything in this Indenture or in the Notes to the
contrary notwithstanding. If an Event of Default occurs during any time that the
Notes are outstanding, by reason of any willful action or inaction taken or not
taken by or on behalf of the Company with the intention of avoiding the
prohibition on redemption of the Notes, then, the premium specified in the
second paragraph of paragraph 7 of the Notes shall also become immediately due
and payable to the extent permitted by law upon the acceleration of the Notes.

 

If (i) (A) the Company or any Subsidiary Guarantor has paid or deposited with
the Trustee a sum sufficient to pay (1) all overdue installments of interest on
all the Notes, (2) the principal of, and premium, if any, on any Notes that have
become due otherwise than by such declaration of acceleration and interest
thereon at the rate or rates prescribed therefor in the Notes, (3) to the extent
that payment of such interest is lawful, interest on the defaulted interest at
the rate or rates prescribed therefor in the Notes, and (4) all money paid or
advanced by the Trustee thereunder and the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel; (B) all
Events of Default, other than the nonpayment of the principal of any Notes that
have become due solely by such declaration of acceleration, have been cured or
waived as provided in this Indenture; provided, however, that, in the event of
the cure or waiver of an Event of Default of the type described in clauses 7 or
8 of Section 6.01, the Trustee shall have received an Officers’ Certificate and
an Opinion of Counsel that such Event of Default has been cured or waived; and
(C) the rescission would not conflict with any judgment or decree of a court of
competent jurisdiction and (ii) the Holders of a majority in aggregate principal
amount of then outstanding Notes give written notice to the Company, the
Subsidiary Guarantors and the Trustee of their desire to rescind and annul a
declaration of acceleration and its consequences, then such declaration of
acceleration shall be deemed rescinded and annulled. No such rescission shall
affect any subsequent Event of Default or impair any right consequent thereon.

 

Other Remedies.

 

If an Event of Default occurs and is continuing, the Trustee may pursue, in its
own name and as trustee of an express trust, any available remedy by proceeding
at law or in equity to collect the payment of principal or interest on the Notes
or to enforce the performance of any provision of the Notes or this Indenture.

 

The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder in exercising any right or remedy accruing upon an
Event of Default shall not impair the right or remedy or constitute a waiver of
or acquiescence in the Event of Default. No remedy is exclusive of any other
remedy. All available remedies are cumulative.

 

Waiver of Past Defaults.

 

Subject to Sections 6.07 and 9.02, the Holders of at least a majority in
aggregate principal amount of Notes then outstanding by notice to the Trustee
may waive an existing Default or Event of Default and its consequences, except a
continuing Default or Event of Default in payment of interest, additional
interest or premium on, or the principal of, the Notes, including any optional
redemption payments or Change of Control or Asset Sale Offer payments.

 

Control by Majority.

 

The Holders of a majority in aggregate principal amount of the Notes then
outstanding shall have the right, by an instrument or concurrent instruments in
writing executed and delivered to the Trustee, to direct the time, method and
place of conducting any proceeding for exercising any remedy available to the
Trustee under this Indenture or exercising any trust or power conferred on such
Trustee; provided that the Trustee (i) may refuse to follow any direction that
is in conflict with any rule of law or with this Indenture, that may involve the
Trustee in personal liability, or that the Trustee determines in good faith may
be prejudicial to the rights of Holders not joining in the giving of such
direction and (ii) may take any other action it deems proper that is not
inconsistent with any

 

50



--------------------------------------------------------------------------------

such direction received from Holders. If the Trustee takes any action or follows
any direction pursuant to this Indenture, the Trustee shall be entitled to
indemnification reasonably satisfactory to it against any loss, liability or
expense caused by taking such action or following such direction.

 

Limitation on Remedies.

 

No Holder of any of the Notes shall have any right to institute any proceeding,
judicial or otherwise, or for the appointment of a receiver or trustee or pursue
any remedy under this Indenture, unless:

 

such Holder has previously given written notice to the Trustee of a continuing
Event of Default;

 

the Holders of not less than 25% in aggregate principal amount of the
outstanding Notes have made written request to the Trustee to pursue such
remedy, including, if applicable, to institute proceedings in respect of such
Event of Default in its own name as Trustee under this Indenture;

 

such Holder or Holders have offered to the Trustee reasonable indemnity and
security satisfactory to the Trustee against the costs, expenses and liabilities
to be incurred in compliance with such request;

 

the Trustee for 60 days after its receipt of such notice, request and offer of
indemnity has failed to institute such requested proceeding; and

 

no direction inconsistent with such written request has been given to the
Trustee during such 60-day period by the Holders of a majority in aggregate
principal amount of the outstanding Notes.

 

A Holder may not use this Indenture to prejudice the rights of another Holder or
to obtain a preference or priority over other Holders.

 

Rights of Holders to Receive Payment.

 

Notwithstanding any other provision of this Indenture, the Holder of any Notes
shall have the right, which is absolute and unconditional, to receive payment of
the principal of, premium, if any, and interest on such Notes on the Stated
Maturity therefor and to institute suit for the enforcement of any such payment,
and such right may not be impaired without the consent of such Holder.

 

Collection Suit by Trustee.

 

If an Event of Default in payment of principal, premium, if any, or interest
specified in Section 6.01(l) or (2) occurs and is continuing, the Trustee may
recover judgment in its own name and as trustee of an express trust against the
Company or any Subsidiary Guarantor for the whole amount of principal, premium,
if any, and interest remaining unpaid with respect to the Notes, and interest on
overdue principal and premium, if any, and, to the extent lawful, interest on
overdue interest, and such further amounts as shall be sufficient to cover the
costs and expenses of collection, including the reasonable compensation and
expenses of the Trustee, its agents and counsel.

 

Trustee May File Proofs of Claim.

 

The Trustee may file such proofs of claim and other papers or documents as may
be necessary or advisable in order to have the claims of the Trustee and the
Holders allowed in any judicial proceedings relative to the Company, the
Subsidiary Guarantors, their creditors or their property and may collect and
receive any money or other property payable or deliverable on any such claims
and to distribute the same.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or accept or adopt on behalf of any Holder any plan of
reorganization, arrangement, adjustment or composition affecting the Notes or
the rights of any Holder thereof, or to authorize the Trustee to vote in respect
of the claim of any Holder in any such proceeding.

 

51



--------------------------------------------------------------------------------

Priorities.

 

If the Trustee collects any money pursuant to this Article Six, it shall pay out
the money in the following order:

 

First:    to the Trustee for amounts due under Sections 6.08 and 7.07; Second:
   to Holders for amounts due and unpaid on the Notes for principal, premium, if
any, and interest, ratably, without preference or priority of any kind,
according to the amounts due and payable on the Notes for principal, premium, if
any, and interest, respectively; and Third:    to the Company.

 

The Trustee may fix a record date and payment date for any payment to Holders
pursuant to this Section 6.10.

 

Undertaking for Costs.

 

In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorney’s fees and
expenses, against any party litigant in the suit, having due regard to the
merits and good faith of the claims or defenses made by the party litigant. The
foregoing shall not apply to a suit by the Trustee, a suit by a holder pursuant
to Section 6.07 hereof, or a suit by Holders or more than 10% in aggregate
principal amount of the then outstanding Notes.

 

TRUSTEE

 

Duties of Trustee.

 

The duties and responsibilities of the Trustee shall be as provided by the TIA.
No provision of this Indenture shall require the Trustee to expend or risk its
own funds or otherwise incur any financial liability in the performance of any
of its duties hereunder, or in the exercise of any of its rights or powers, if
it shall have reasonable grounds for believing that repayment of such funds or
adequate indemnity against such risk or liability is not reasonably assured to
it. Whether or not therein expressly so provided, every provision of this
Indenture relating to the conduct or affecting the liability of or affording
protection to the Trustee shall be subject to the provisions of this Section
7.01. The Trustee shall not be liable for interest on any money or asset
received by it except as the Trustee may agree in writing with the Company.
Money held in trust by the Trustee need not be segregated from other funds
except to the extent required by law.

 

Rights of Trustee.

 

Subject to Section 7.01:

 

The Trustee may rely and shall be fully protected in acting or refraining from
acting upon any document believed by it to be genuine and to have been signed or
presented by the proper person. The Trustee need not investigate any fact or
matter stated in the document.

 

Before the Trustee acts or refrains from acting, it may require an Officers’
Certificate or an Opinion of Counsel. In the absence of bad faith on the part of
the Trustee, the Trustee shall not be liable for any action it takes or omits to
take in reliance on such Officer’s Certificate or Opinion of Counsel.

 

52



--------------------------------------------------------------------------------

The Trustee may execute any of the trusts or powers hereunder or perform any
duties hereunder either directly or by or through agents or attorneys, and the
Trustee shall not be responsible for the misconduct or negligence of any agent
or attorney appointed with due care.

 

The Trustee shall not be liable for any action it takes, suffers or omits to
take in good faith which it believes to be authorized or within its rights,
discretion or powers.

 

The Trustee may consult with counsel of its selection and the advice or opinion
of such counsel as to matters of law shall be full and complete authorization
and protection from liability in respect of any action taken, omitted or
suffered by it hereunder in good faith and in accordance with the advice or
opinion of such counsel.

 

Any request or direction of the Company mentioned herein shall be sufficiently
evidenced by an Officers’ Certificate and any resolution of the Board of
Directors may be sufficiently evidenced by a Board Resolution.

 

The Trustee shall be under no obligation to exercise any of the rights or powers
vested in it by this Indenture at the request or direction of any of the Holders
pursuant to this Indenture, unless such Holders shall have offered to the
Trustee security or indemnity reasonably satisfactory to the Trustee against the
costs, expenses and liabilities which might be incurred by it in compliance with
such request, order or discretion.

 

The Trustee shall not be bound to make any investigation into the facts or
matters stated in any resolution, certificate, statement, instrument, opinion,
notice, request, direction, consent, order, bond, debenture or other paper or
document, but the Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit. If the Trustee shall
determine to make such further inquiry or investigation, the Trustee shall be
entitled, upon reasonable notice to the Company and in good faith, to examine
the books, records and premises of the Company or any Subsidiary Guarantor,
personally or by agent or attorney.

 

Except with respect to Section 4.01, the Trustee shall have no duty to inquire
as to the performance of the Company with respect to the covenants contained in
Article Four. In addition, the Trustee shall not be deemed to have notice of an
Event of Default unless a Trust Officer of the Trustee has actual knowledge
thereof or unless the Trustee shall have received written notice thereof at the
Corporate Trust Office of the Trustee, and such notice references the Notes and
this Indenture.

 

Individual Rights of Trustee.

 

The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and Guarantees and may otherwise deal with the Company or its
Affiliates with the same rights it would have if it were not Trustee. Any Agent
may do the same with like rights. However, the Trustee must comply with Sections
7.10 and 7.11.

 

Trustee’s Disclaimer.

 

The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Company’s use of the proceeds from the Notes, and it shall not be
responsible for any statement of the Company in this Indenture or the Notes
other than the Trustee’s certificate of authentication. The recitals contained
herein are statements of the Company.

 

Notice of Defaults.

 

If a Default or an Event of Default occurs and is continuing and if it is known
to the Trustee, the Trustee shall mail to each Holder notice of the Default or
Event of Default within 30 days after the occurrence thereof. Except in the case
of a Default or an Event of Default in payment of principal of, premium, if any,
or interest on, any

 

53



--------------------------------------------------------------------------------

Note or a Default or Event of Default in complying with Section 5.01, the
Trustee may withhold the notice if and so long as a committee of its Trust
Officers in good faith determines that withholding the notice is in the interest
of Holders. This Section 7.05 shall be in lieu of the proviso to Section 315(b)
of the TIA and such proviso to Section 315(b) of the TIA is hereby expressly
excluded from this Indenture and the Notes, as permitted by the TIA. For
purposes of this Section 7.05, the Trustee shall not be deemed to have knowledge
of a Default or an Event of Default hereunder unless an officer of the Trustee
with direct responsibility for the administration of this Indenture has actual
knowledge thereof, or unless written notice of any event which is a Default or
an Event of Default is received by the Trustee and such notice references the
Notes or this Indenture.

 

Reports by Trustee to Holders.

 

Within 60 days after each May 15 of each year, the Trustee shall, to the extent
that any of the events described in TIA Section 313(a) occurred within the
previous twelve months, but not otherwise, mail to each Holder a brief report
dated as of such date that complies with TIA Section 313(a). The Trustee also
shall comply with TIA Sections 313(b), 313(c) and 313(d).

 

A copy of each report at the time of its mailing to Holders shall be mailed to
the Company and filed with the SEC and each securities exchange, if any, on
which the Notes are listed.

 

The Company shall promptly notify the Trustee if the Notes become listed on any
securities exchange or of any delisting thereof.

 

Compensation and Indemnity.

 

The Company shall pay to the Trustee from time to time reasonable compensation
for all services rendered by it hereunder. The Trustee’s compensation shall not
be limited by any law on compensation of a trustee of an express trust. The
Company shall reimburse the Trustee upon request for all reasonable
out-of-pocket expenses incurred or made by it in addition to the compensation
for its services except any such disbursements, expenses and advances as may be
attributable to the Trustee’s negligence or bad faith. Such expenses shall
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents, accountants, experts and counsel and any taxes or other expenses
incurred by a trust created pursuant to Article Eight.

 

The Company shall indemnify the Trustee and its agents, employees,
attorneys-in-fact, officers, directors and shareholders for, and hold it
harmless against, any and all loss, damage, claims, liability or expense,
including taxes (other than franchise taxes imposed on the Trustee and taxes
based upon, measured by or determined by the income of the Trustee), arising out
of or in connection with the acceptance or administration of the trust or trusts
hereunder (including its services as Registrar or Paying Agent, if so appointed
by the Company), including the reasonable costs and expenses of defending itself
against any claim or liability in connection with the exercise or performance of
any of its powers or duties hereunder, except to the extent that such loss,
damage, claim, liability or expense is due to its own negligence or bad faith.
The Trustee shall notify the Company promptly of any claim asserted against the
Trustee for which it may seek indemnity. Failure by the Trustee to so notify the
Company shall not relieve the Company of its obligations hereunder. The Company
shall defend the claim and the Trustee shall cooperate in the defense (and may
employ its own counsel) at the Company’s expense; provided, however, that the
Company’s reimbursement obligation with respect to counsel employed by the
Trustee shall be limited to the reasonable fees and expenses of such counsel.

 

The Company need not pay for any settlement made without its written consent,
which consent shall not be unreasonably withheld. The Company need not reimburse
any expense or indemnify against any loss or liability incurred by the Trustee
as a result of the violation of this Indenture by the Trustee, or arising out of
the Trustee’s negligence or willful misconduct.

 

To secure the Company’s payment obligations in this Section 7.07, the Trustee
shall have a Lien prior to the Notes against all money or property held or
collected by the Trustee, in its capacity as Trustee, except money or property
held in trust to pay principal of, premium, if any, or interest on particular
Notes.

 

54



--------------------------------------------------------------------------------

When the Trustee incurs expenses or renders services after an Event of Default
specified in Section 6.01(8) or (9) occurs, such expenses and the compensation
for the services are intended to constitute expenses of administration under any
Bankruptcy Law. The Company’s obligations under this Section 7.07 and any lien
arising hereunder shall survive the resignation or removal of any Trustee, the
discharge of the Company’s obligations pursuant to Article Eight and any
rejection or termination under any Bankruptcy Law.

 

Replacement of Trustee.

 

The Trustee may resign at any time by so notifying the Company in writing. The
Holders of a majority in principal amount of the outstanding Notes may remove
the Trustee by so notifying the Trustee and the Company in writing and may
appoint a successor Trustee with the Company’s consent, which consent shall not
be unreasonably withheld. The Company may remove the Trustee if:

 

the Trustee fails to comply with Section 7.10;

 

the Trustee is adjudged a bankrupt or an insolvent under any Bankruptcy Law;

 

a receiver or other public officer takes charge of the Trustee or its property;
or

 

the Trustee becomes incapable of acting.

 

If the Trustee resigns or is removed or if a vacancy exists in the office of
Trustee for any reason (the Trustee in such event being referred to herein as
the retiring Trustee), the Company shall promptly appoint a successor Trustee.
Within one year after the successor Trustee takes office, the Holders of a
majority in principal amount of the Notes may appoint a successor Trustee to
replace the successor Trustee appointed by the Company.

 

A successor Trustee shall deliver a written acceptance of its appointment to the
retiring Trustee and to the Company. As promptly as practicable after that, the
retiring Trustee shall transfer, after payment of all sums then owing to the
Trustee pursuant to Section 7.07, all property held by it as Trustee to the
successor Trustee, subject to the Lien provided in Section 7.07, the resignation
or removal of the retiring Trustee shall become effective, and the successor
Trustee shall have all the rights, powers and duties of the Trustee under this
Indenture. A successor Trustee shall mail notice of its succession to each
Holder.

 

If a successor Trustee does not take office within 60 days after the retiring
Trustee resigns or is removed, the retiring Trustee, the Company or the Holders
of at least 10% in principal amount of the outstanding Notes may petition any
court of competent jurisdiction for the appointment of a successor Trustee.

 

If the Trustee fails to comply with Section 7.10, any Holder may petition any
court of competent jurisdiction for the removal of the Trustee and the
appointment of a successor Trustee.

 

Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Company’s obligations under Section 7.07 shall continue for the benefit of the
retiring Trustee.

 

Successor Trustee by Merger, Etc.

 

If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation or
banking corporation, the resulting, surviving or transferee corporation or
banking corporation without any further act shall, if such resulting, surviving
or transferee corporation or banking corporation is otherwise eligible
hereunder, be the successor Trustee.

 

Eligibility; Disqualification.

 

This Indenture shall always have a Trustee which shall be eligible to act as
Trustee under TIA Sections 310(a)(1) and 310(a)(2). The Trustee must have a
combined capital and surplus of at least $50,000,000 as set forth in its most
recent published annual report of condition. If the Trustee has or shall acquire
any “conflicting interest”

 

55



--------------------------------------------------------------------------------

within the meaning of TIA Section 310(b), the Trustee and the Company shall
comply with the provisions of TIA Section 310(b); provided, however, that there
shall be excluded from the operation of TIA Section 310(b)(1) any indenture or
indentures under which other securities or certificates of interest or
participation in other securities of the Company are outstanding if the
requirements for such exclusion set forth in TIA Section 310(b)(1) are met. If
at any time the Trustee shall cease to be eligible in accordance with the
provisions of this Section 7.10, the Trustee shall resign immediately in the
manner and with the effect hereinbefore specified in this Article Seven.

 

Preferential Collection of Claims Against the Company.

 

The Trustee shall comply with TIA Section 311(a), excluding any creditor
relationship listed in TIA Section 311(b). A Trustee who has resigned or been
removed shall be subject to TIA Section 311(a) to the extent indicated therein.

 

SATISFACTION AND DISCHARGE OF INDENTURE; DEFEASANCE

 

Satisfaction and Discharge.

 

This Indenture, the Notes and the Subsidiary Guarantees shall be discharged and
shall cease to be of further effect (except as to surviving rights of
registration of transfer or exchange of the Notes, as expressly provided for in
this Indenture) as to all outstanding Notes when:

 

  (1) either:

 

(a) all the Notes theretofore authenticated and delivered (except lost, stolen
or destroyed Notes which have been replaced or paid and Notes for whose payment
money has theretofore been deposited with the Trustee or the Paying Agent in
trust or segregated and held in trust by the Company and thereafter repaid to
the Company or discharged from such trust, as provided in Section 8.05) have
been delivered to the Trustee for cancellation; or

 

(b) all Notes that have not been delivered to the Trustee for cancellation have
become due and payable by reason of the making of a notice of redemption or
otherwise or shall become due and payable within one year and the Company or any
Subsidiary Guarantor has irrevocably deposited or caused to be deposited with
the Trustee, as trust funds in trust solely for the benefit of the Holders, cash
in U.S. dollars, non-callable Government Securities, or a combination thereof,
in such amounts as shall be sufficient without consideration of any reinvestment
of interest, to pay and discharge the entire indebtedness on the Notes not
delivered to the Trustee for cancellation for principal, premium and additional
interest, if any, and accrued interest to the date of maturity or redemption;

 

  (2) no Default or Event of Default shall have occurred and be continuing on
the date of such deposit or shall occur as a result of such deposit and such
deposit shall not result in a breach or violation of, or constitute a default
under, any other instrument to which the Company or any Subsidiary Guarantor is
a party or by which the Company or any Subsidiary Guarantor is bound;

 

  (3) the Company has paid all other sums payable under this Indenture by the
Company;

 

  (4) the Company has delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money toward the payment of the Notes at
maturity or the redemption date, as the case may be; and

 

  (5) the Company has delivered an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

 

56



--------------------------------------------------------------------------------

Legal Defeasance and Covenant Defeasance.

 

The Company may, at its option by Board Resolution of the Board of Directors of
the Company, at any time, elect to have either paragraph (b) or (c) below be
applied to all outstanding Notes upon compliance with the conditions set forth
in Section 8.03.

 

Upon the Company’s exercise under paragraph (a) hereof of the option applicable
to this paragraph (b), the Company and, if it so selects each of the Subsidiary
Guarantors, shall, subject to the satisfaction of the conditions set forth in
Section 8.03, be deemed to have been discharged from its obligations with
respect to all outstanding Notes on the date the conditions set forth below are
satisfied (hereinafter, “Legal Defeasance”). For this purpose, Legal Defeasance
means that the Company shall be deemed to have paid and discharged the entire
Indebtedness represented by the outstanding Notes, which shall thereafter be
deemed to be “outstanding” only for the purposes of Section 8.04 and the other
Sections of this Indenture referred to in (1) and (2) below, and to have
satisfied all its other obligations under such Notes and this Indenture (and the
Trustee, on demand of and at the expense of the Company, shall execute proper
instruments acknowledging the same), except for the following provisions, which
shall survive until otherwise terminated or discharged hereunder:

 

(1) the rights of Holders to receive solely from the trust fund described in
Section 8.04, and as more fully set forth in such Section, payments in respect
of the principal of, premium, if any, and interest on such Notes when such
payments are due;

 

(2) the Company’s obligations with respect to such Notes under Article Two and
Section 4.04;

 

(3) the rights, powers, trusts, duties and immunities of the Trustee hereunder,
and the Company’s and the Subsidiary Guarantor’s obligations in connection
therewith; and

 

(4) this Article Eight.

 

Subject to compliance with this Article Eight, the Company may exercise its
option under this paragraph (b) notwithstanding the prior exercise of its option
under paragraph (c) hereof.

 

Upon the Company’s exercise under paragraph (a) hereof of the option applicable
to this paragraph (c), the Company and any Subsidiary Guarantor shall, subject
to the satisfaction of the conditions set forth in Section 8.03, be released
from its obligations under the covenants contained in Section 4.02, Sections
4.07 through Section 4.22 (inclusive) and clause (3) of Section 5.01 hereof with
respect to the outstanding Notes on and after the date the conditions set forth
below are satisfied (hereinafter, “Covenant Defeasance”), and the Notes shall
thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or declaration or act of Holders (and the consequences of any
thereof) in connection with such covenants, but shall continue to be deemed
“outstanding” for all other purposes hereunder (it being understood that such
Notes shall not be deemed outstanding for accounting purposes). For this
purpose, such Covenant Defeasance means that, with respect to the outstanding
Notes, the Company may omit to comply with and shall have no liability in
respect of any term, condition or limitation set forth in any such covenant,
whether directly or indirectly, by reason of any reference elsewhere herein to
any such covenant or by reason of any reference in any such covenant to any
other provision herein or in any other document and such omission to comply
shall not constitute a Default or an Event of Default under Section 6.01(4),
but, except as specified above, the remainder of this Indenture and such Notes
shall be unaffected thereby. In addition, upon the Company’s exercise under
paragraph (a) hereof of the option applicable to this paragraph (c), subject to
the satisfaction of the conditions set forth in Section 8.03, Sections 6.01(3),
6.01(4), 6.01(5), 6.01(6) and 6.01(7) shall not constitute Events of Default.

 

57



--------------------------------------------------------------------------------

Conditions to Legal Defeasance or Covenant Defeasance.

 

The following shall be the conditions to the application of either Section
8.02(b) or 8.02(c) to the outstanding Notes:

 

In order to exercise either Legal Defeasance or Covenant Defeasance:

 

the Company must irrevocably deposit with the Trustee, in trust, for the benefit
of the Holders, cash in U.S. Legal Tender, U.S. Government Obligations, or a
combination thereof, in such amounts as shall be sufficient, in the opinion of a
nationally recognized firm of independent public accountants, to pay the
principal of, premium, if any and interest on the outstanding Notes on the
Stated Maturity or on the applicable redemption date, as the case may be, and
the Company must specify whether the Notes are being defeased to maturity or to
a particular redemption date; provided that the Trustee shall have been
irrevocably instructed to apply such money or the proceeds of such U.S.
Government Obligations to the payment of such principal of, premium, if any, and
interest on the outstanding Notes on such Stated Maturity date or such
redemption date and, with respect to any redemption date, the Company shall have
provided the Trustee with irrevocable instructions to redeem all of the Notes on
such redemption date;

 

in the case of Legal Defeasance, the Company shall have delivered to the Trustee
an Opinion of Counsel reasonably acceptable to the Trustee confirming that (i)
the Company has received from, or there has been published by, the Internal
Revenue Service a ruling or (ii) since the date hereof, there has been a change
in the applicable federal income tax law, in either case to the effect that, and
based thereon, such Opinion of Counsel shall confirm that, the Holders of the
outstanding Notes will not recognize income, gain or loss for federal income tax
purposes as a result of such Legal Defeasance and will be subject to federal
income tax on the same amounts, in the same manner and at the same times as
would have been the case if such Legal Defeasance had not occurred;

 

in the case of Covenant Defeasance, the Company shall have delivered to the
Trustee an Opinion of Counsel reasonably acceptable to the Trustee confirming
that the Holders of the outstanding Notes will not recognize income, gain or
loss for federal income tax purposes as a result of such Covenant Defeasance and
will be subject to federal income tax on the same amounts, in the same manner
and at the same times as would have been the case if such Covenant Defeasance
had not occurred;

 

no Default or Event of Default shall have occurred and be continuing either: (a)
on the date of such deposit (other than a Default or Event of Default resulting
from the borrowing of funds to be applied to such deposit and the grant of any
Lien securing such borrowing); or (b) insofar as Sections 6.01(8) and (9) apply,
at any time in the period ending on the 123rd day after the date of deposit;

 

such Legal Defeasance or Covenant Defeasance shall not result in a breach or
violation of, or constitute a default under, any material agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound;

 

the Company must have delivered to the Trustee an Opinion of Counsel to the
effect that, (1) assuming no intervening bankruptcy of the Company or any
Subsidiary Guarantor between the date of deposit and the 123rd day following the
deposit and assuming that no Holder is an “insider” of the Company under
applicable bankruptcy law, after the 123rd day following the deposit, the trust
funds will not be subject to the effect of Section 547 of the United States
Bankruptcy Code or any applicable state bankruptcy, insolvency, reorganization
or similar state law affecting creditors’ rights generally and (2) the creation
of the defeasance trust does not violate the Investment Company Act of 1940;

 

the Company must deliver to the Trustee an Officers’ Certificate stating that
the deposit was not made by the Company with the intent of preferring the
Holders over the other creditors of the Company with the intent of defeating,
hindering, delaying or defrauding creditors of the Company or others;

 

if the Notes are to be redeemed prior to their Stated Maturity, the Company must
deliver to the Trustee irrevocable instructions to redeem all of the Notes on
the specified redemption date; and

 

the Company must deliver to the Trustee an Officers’ Certificate and an Opinion
of Counsel, each stating that all conditions precedent relating to the Legal
Defeasance or the Covenant Defeasance have been complied with.

 

58



--------------------------------------------------------------------------------

Application of Trust Money.

 

The Trustee or Paying Agent shall hold in trust U.S. Legal Tender or U.S.
Government Obligations deposited with it pursuant to this Article Eight, and
shall apply the deposited U.S. Legal Tender and the money from U.S. Government
Obligations in accordance with this Indenture to the payment of principal of and
interest on the Notes. The Trustee shall be under no obligation to invest said
U.S. Legal Tender or U.S. Government Obligations except as it may agree with the
Company.

 

The Company shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the U.S. Legal Tender or U.S. Government
Obligations deposited pursuant to Section 8.03 or the principal and interest
received in respect thereof other than any such tax, fee or other charge which
by law is for the account of the Holders of the outstanding Notes.

 

Anything in this Article Eight to the contrary notwithstanding, the Trustee
shall deliver or pay to the Company from time to time upon the Company’s request
any U.S. Legal Tender or U.S. Government Obligations held by it as provided in
Section 8.03 which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee, are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.

 

Repayment to Company.

 

Subject to Section 7.07 and this Article Eight, the Trustee and the Paying Agent
shall promptly pay to the Company, or if deposited with the Trustee by any
Subsidiary Guarantor, to such Subsidiary Guarantor, upon request any excess U.S.
Legal Tender or U.S. Government Obligations held by them at any time and
thereupon shall be relieved from all liability with respect to such money. The
Trustee and the Paying Agent shall pay to the Company, or if deposited by any
Subsidiary Guarantor, to such Subsidiary Guarantor, upon request any money held
by them for the payment of principal or interest that remains unclaimed for two
years after the date of payment of such principal and interest; provided that
the Trustee or such Paying Agent, before being required to make any payment, may
at the expense of the Company cause to be published once in a newspaper of
general circulation in The City of New York or mail to each Holder entitled to
such money notice that such money remains unclaimed and that after a date
specified therein which shall be at least 30 days from the date of such
publication or mailing any unclaimed balance of such money then remaining shall
be repaid to the Company or a Subsidiary Guarantor. After payment to the Company
or a Subsidiary Guarantor, as the case may be, Holders entitled to such money
must look to the Company for payment as general creditors unless an applicable
law designates another Person and all liability of the Trustee and such Paying
Agent with respect to such money shall cease.

 

Reinstatement.

 

If the Trustee or Paying Agent is unable to apply any U.S. Legal Tender or U.S.
Government Obligations in accordance with this Article Eight by reason of any
legal proceeding or by reason of any order or judgment of any court of
governmental authority enjoining, restraining or otherwise prohibiting such
application, the Company’s and each Subsidiary Guarantor’s obligations under
this Indenture and the Notes shall be revived and reinstated as though no
deposit had occurred pursuant to this Article Eight until such time as the
Trustee or Paying Agent is permitted to apply all such U.S. Legal Tender or U.S.
Government Obligations in accordance with Article Eight; payment of interest on
or principal of any Notes because of the reinstatement of its obligations, the
Company or any Subsidiary Guarantor, as the case may be, shall be subrogated to
the rights of the Holders of such Notes to receive such payment from the U.S.
Legal Tender or U.S. Government Obligations held by the Trustee or Paying Agent.

 

59



--------------------------------------------------------------------------------

 

AMENDMENTS, SUPPLEMENTS AND WAIVERS

 

Without Consent of Holders.

 

The Company, the Subsidiary Guarantors and the Trustee may modify, amend or
supplement this Indenture or the Notes without notice to or consent of any
Holder:

 

to cure any ambiguity, defect or inconsistency;

 

to provide for uncertificated Notes in addition to or in place of certificated
Notes;

 

to provide for the assumption of the Company’s or any Subsidiary Guarantor’s
Obligations to the Holders in the case of a merger or consolidation or sale of
all or substantially all of the Company’s or such Subsidiary Guarantor’s assets;

 

to make any change that would provide any additional rights or benefits to the
Holders or that does not materially adversely affect the legal rights under this
Indenture of any such Holder; provided that the Company provides the Trustee an
opinion of the external counsel of the Company stating that such change does not
materially adversely affect the rights of any Holder of the Notes; provided
further that such counsel must be a law firm of national standing;

 

to comply with requirements of the Commission in order to effect or maintain the
qualification of this Indenture under the TIA;

 

to comply with Section 4.19; or

 

to evidence and provide for the acceptance of appointment by a successor
Trustee.

 

Upon the request of the Company and the Subsidiary Guarantors, accompanied by a
Board Resolution of the Company and each Subsidiary Guarantor authorizing the
execution of any such supplemental indenture, and upon receipt by the Trustee of
the documents described in Section 9.06, the Trustee may, but shall not be
obligated to, join with the Company and the Subsidiary Guarantors in the
execution of any supplemental indenture authorized or permitted by the terms of
this Indenture and make any further appropriate agreements and stipulations that
may be therein contained. After an amendment or waiver under this Section
becomes effective, the Company shall mail to the Holders of each Note affected
thereby a notice briefly describing the amendment or waiver. Any failure of the
Company to mail such notice, or any defect therein, shall not, however, in any
way impair or affect the validity of any such supplemental indenture.

 

With Consent of Holders.

 

Except as provided below in this Section 9.02, the Company, the Subsidiary
Guarantors and the Trustee may amend this Indenture or the Notes with the
written consent (including consents obtained in connection with a tender offer
or exchange offer for Notes or a solicitation of consents in respect of Notes,
provided that in each case such offer or solicitation is made to all Holders of
then outstanding Notes on equal terms) of the Holders of at least a majority in
aggregate principal amount of the then outstanding Notes.

 

Upon the request of the Company and the Subsidiary Guarantors, accompanied by a
Board Resolution of the Company and each Subsidiary Guarantor authorizing the
execution of any such supplemental indenture, and upon the filing with the
Trustee of evidence of the consent of the Holders as aforesaid, and upon receipt
by the Trustee of the Opinion of Counsel documents described in Section 9.06,
the Trustee may, but shall not be obligated to, join with the Company and the
Subsidiary Guarantors in the execution of such supplemental indenture.

 

60



--------------------------------------------------------------------------------

It shall not be necessary for the consent of the Holders under this Section to
approve the particular form of any proposed amendment or waiver, but it shall be
sufficient if such consent approves the substance thereof.

 

The Holders of a majority in aggregate principal amount of the then outstanding
Notes may waive compliance in a particular instance by the Company or the
Subsidiary Guarantors with any provision of this Indenture or the Notes
(including waivers obtained in connection with a tender offer or exchange offer
for Notes or a solicitation of consents in respect of Notes, provided that in
each case such offer or solicitation is made to all Holders of the then
outstanding Notes on equal terms). However, without the consent of each Holder
affected, an amendment or waiver under this Section 9.02 may not (with respect
to any Notes held by a non-consenting Holder):

 

(1) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

 

(2) reduce the principal of or change the fixed maturity of any Note or alter
the provisions, or waive any payment, with respect to the redemption of the
Notes;

 

(3) reduce the rate of or change the time for payment of interest on any Note;

 

(4) waive a Default or Event of Default in the payment of principal of, premium,
if any, or interest on the Notes (except a rescission of acceleration of the
Notes by the Holders of at least a majority in aggregate principal amount of the
Notes and a waiver of the payment default that resulted from such acceleration);

 

(5) make any Note payable in money other than U.S. dollars;

 

(6) make any change in the provisions of this Indenture relating to waivers of
past Defaults or the rights of Holders to receive payments of principal of,
premium, if any, or interest on the Notes;

 

(7) release any Subsidiary Guarantor from any of its obligations under its
Subsidiary Guarantee or this Indenture, except in accordance with the terms of
this Indenture;

 

(8) impair the right to institute suit for the enforcement of any payment on or
with respect to the Notes or the Subsidiary Guarantees;

 

(9) amend, change or modify the obligation of the Company to make and consummate
an Asset Sale Offer with respect to any Asset Sale in accordance with Section
4.11 hereof or the obligation of the Company to make and consummate a Change of
Control Offer in the event of a Change of Control in accordance with Section
4.16 hereof, including, in each case, amending, changing or modifying any
definition relating thereto;

 

(10) except as otherwise permitted under Sections 5.01 or 4.19(c) hereof,
consent to the assignment or transfer by the Company or any Subsidiary Guarantor
of any of their rights or obligations under this Indenture;

 

(11) amend or modify any of the provisions of this Indenture or the related
definitions affecting the ranking of the Notes or any Note Guarantee in any
manner adverse to the Holders or any Note Guarantee; or

 

(12) make any change in the preceding amendment and waiver provisions.

 

The right of any Holder to participate in any consent required or sought
pursuant to any provision of this Indenture (and the obligation of the Company
to obtain any such consent otherwise required from such Holder) may be subject
to the requirement that such Holder shall have been the Holder of record of any
Notes with respect to which such consent is required or sought as of a date
identified by the Trustee in a notice furnished to Holders in accordance with
the terms of this Indenture.

 

61



--------------------------------------------------------------------------------

Compliance with Trust Indenture Act.

 

Every amendment to or supplement of this Indenture or the Notes shall comply
with the TIA as then in effect.

 

Revocation and Effect of Consents.

 

A consent to an amendment, supplement or waiver by a Holder of a Note shall bind
the Holder and every subsequent Holder of a Note or portion of a Note that
evidences the same debt as the consenting Holder’s Note, even if notation of the
consent is not made on any Note. However, until an amendment, supplement or
waiver becomes effective, any such Holder or subsequent Holder may revoke the
consent as to his Note or portion of a Note. For such revocation to be
effective, the Trustee must receive the notice of revocation before the date the
amendment, supplement or waiver becomes effective.

 

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment or
waiver. If the Company elects to fix a record date for such purpose, the record
date shall be fixed at such date as the Company may designate. If a record date
is fixed, then notwithstanding the provisions of the immediately preceding
paragraph, those Persons who were Holders at such record date (or their duly
designated proxies), and only those Persons, shall be entitled to consent to
such amendment or waiver or to revoke any consent previously given, whether or
not such Persons continue to be Holders after such record date. No consent shall
be valid or effective for more than 90 days after such record date unless
consent from the Holders of the principal amount of Notes required hereunder for
such amendment or waiver to be effective also shall have been given and not
revoked within such 90-day period.

 

After an amendment, supplement or waiver becomes effective, it shall bind every
Holder unless it makes a change described in any of clauses (1) through (12) of
Section 9.02. In that case the amendment, supplement or waiver shall bind each
Holder of a Note who has consented to it and every subsequent Holder of a Note
or portion of a Note that evidences the same debt as the consenting Holder’s
Note.

 

Notation on or Exchange of Notes.

 

If an amendment, supplement or waiver changes the terms of a Note, the Trustee
may require the Holder of the Note to deliver it to the Trustee. The Trustee may
place an appropriate notation on the Note about the changed terms and return it
to the Holder. Alternatively, if the Company or the Trustee so determines, the
Company in exchange for the Note shall issue and the Trustee shall authenticate
a new Note that reflects the changed terms.

 

Trustee Protected .

 

In executing, or accepting the additional trusts created by, any supplemental
indenture permitted by this Article or the modifications thereby of the trusts
created by this Indenture, the Trustee shall be entitled to receive indemnity
reasonably satisfactory to it and shall be provided with, and (subject to
Article Seven) shall be fully protected in relying upon, an Opinion of Counsel
stating that such amendment or supplement or waiver is authorized or permitted
by and complies with this Indenture. The Trustee may, but shall not be obligated
to, enter into any such supplemental indenture which affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise.

 

62



--------------------------------------------------------------------------------

 

[INTENTIONALLY OMITTED]

 

GUARANTEES

 

Unconditional Guarantee.

 

Each Subsidiary Guarantor hereby, jointly and severally, unconditionally
guarantees on a senior basis to each Holder and to the Trustee the due and
punctual payment of the principal of, premium, if any, and interest on the Notes
and all other amounts due and payable under this Indenture and the Notes by the
Company whether at maturity, by acceleration, redemption, repurchase or
otherwise, including, without limitation, interest on the overdue principal of,
premium, if any, and interest on the Notes, to the extent lawful, all in
accordance with the terms hereof and thereof; subject, however, to the
limitations set forth in this Article Eleven.

 

Failing payment when due of any amount so guaranteed for whatever reason, the
Subsidiary Guarantors shall be jointly and severally obligated to pay the same
immediately. Each Subsidiary Guarantor hereby agrees that its obligations
hereunder shall be unconditional, irrespective of the validity, regularity or
enforceability of the Notes or this Indenture, the absence of any action to
enforce the same, any waiver or consent by any Holder of the Notes with respect
to any provisions hereof or thereof, the recovery of any judgment against the
Company, any action to enforce the same or any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor.
Each Subsidiary Guarantor hereby waives diligence, presentment, demand of
payments, filing of claims with a court in the event of insolvency or bankruptcy
of the Company, any right to require a proceeding first against the Company,
protest, notice and all demands whatsoever and covenants that this Subsidiary
Guarantee shall not be discharged except by complete performance of the
obligations contained in the Notes, this Indenture and in this Subsidiary
Guarantee. If any Holder or the Trustee is required by any court or otherwise to
return to the Company, any Subsidiary Guarantor, or any custodian, trustee,
liquidator or other similar official acting in relation to the Company or any
Subsidiary Guarantor, any amount paid by the Company or any Subsidiary Guarantor
to the Trustee or such Holder, this Subsidiary Guarantee, to the extent
theretofore discharged, shall be reinstated in full force and effect. Each
Subsidiary Guarantor agrees it shall not be entitled to any right of subrogation
in relation to the Holders in respect of any obligations guaranteed hereby until
payment in full of all obligations guaranteed hereby. Each Subsidiary Guarantor
further agrees that, as between each Subsidiary Guarantor, on the one hand, and
the Holders and the Trustee, on the other hand, (x) the maturity of the
Obligations guaranteed hereby may be accelerated as provided in Article Six for
the purposes of this Subsidiary Guarantee, notwithstanding any stay, injunction
or other prohibition preventing such acceleration in respect of the Obligations
guaranteed hereby, and (y) in the event of any acceleration of such Obligations
as provided in Article Six, such obligations (whether or not due and payable)
shall forthwith become due and payable by each Subsidiary Guarantor for the
purpose of this Subsidiary Guarantee.

 

The Subsidiary Guarantee of each Subsidiary Guarantor herein shall be senior to
the right of payment of principal of, premium, if any, and accrued and unpaid
interest on all existing and future subordinated Indebtedness of such Subsidiary
Guarantor that is subordinated in right of payment to the Notes or the
Subsidiary Guarantee.

 

Limitation of Subsidiary Guarantor’s Liability.

 

Each Subsidiary Guarantor and by its acceptance hereof each Holder hereby
confirms that it is the intention of all such parties that the guarantee by such
Subsidiary Guarantor pursuant to its Subsidiary Guarantee not constitute a
fraudulent transfer or conveyance for purposes of any federal, state or foreign
law. To effectuate the foregoing intention, the Holders and each Subsidiary
Guarantor hereby irrevocably agree that the obligations of each Subsidiary
Guarantor under its Subsidiary Guarantee shall be limited to the maximum amount
as will, after giving effect to all other contingent and fixed liabilities of
such Subsidiary Guarantor and after giving effect to any collections from or
payments made by or on behalf of any other Subsidiary Guarantor in respect of
the obligations of such other Subsidiary Guarantor under its Subsidiary
Guarantee or pursuant to Section 11.03, result in the

 

63



--------------------------------------------------------------------------------

obligations of such Subsidiary Guarantor under the Subsidiary Guarantee not
constituting a fraudulent conveyance or fraudulent transfer under federal, state
or foreign law.

 

Contribution.

 

In order to provide for just and equitable contribution among the Subsidiary
Guarantors, the Subsidiary Guarantors agree, inter se, that in the event any
payment or distribution is made by any Subsidiary Guarantor (a “Funding
Guarantor”) under the Subsidiary Guarantee, such Funding Guarantor shall be
entitled to a contribution from all other Subsidiary Guarantors in a pro rata
amount based on the Adjusted Net Assets of each Subsidiary Guarantor (including
the Funding Guarantor) for all payments, damages and expenses incurred by that
Funding Guarantor in discharging the Company’s obligations with respect to the
Notes or any other Subsidiary Guarantor’s obligations with respect to the
Subsidiary Guarantee. “Adjusted Net Assets” of such Subsidiary Guarantor at any
date shall mean the lesser of the amount by which (x) the fair value of the
property of such Subsidiary Guarantor exceeds the total amount of liabilities,
including, without limitation, contingent liabilities (after giving effect to
all other fixed and contingent liabilities incurred or assumed on such date),
but excluding liabilities under the Subsidiary Guarantee of such Subsidiary
Guarantor at such date and (y) the present fair salable value of the assets of
such Subsidiary Guarantor at such date exceeds the amount that will be required
to pay the probable liability of such Subsidiary Guarantor on its debts (after
giving effect to all other fixed and contingent liabilities incurred or assumed
on such date and after giving effect to any collection from any Subsidiary of
such Subsidiary Guarantor in respect of the obligations of such Subsidiary under
the Subsidiary Guarantee), excluding debt in respect of the Subsidiary Guarantee
of such Subsidiary Guarantor, as they become absolute and matured.

 

Execution and Delivery of Subsidiary Guarantees.

 

Each Subsidiary Guarantor hereby agrees that its execution and delivery of this
Indenture or any supplemental indentures hereof shall evidence its Subsidiary
Guarantee set forth in Section 11.01 without the need for any further notation
on the Notes.

 

Each of the Subsidiary Guarantors hereby agrees that its Subsidiary Guarantee
set forth in Section 11.01 shall remain in full force and effect notwithstanding
any failure to endorse on each Note a notation relating to such Subsidiary
Guarantee.

 

If an Officer of a Subsidiary Guarantor whose signature is on this Indenture or
any Supplemental indenture no longer holds that office at the time the Trustee
authenticates such Notes or at any time thereafter, such Subsidiary Guarantor’s
Subsidiary Guarantee shall be valid nevertheless.

 

The delivery of any Note by the Trustee, after the authentication thereof
hereunder, shall constitute due delivery of any Subsidiary Guarantee set forth
in this Indenture on behalf of the Subsidiary Guarantor.

 

Severability.

 

In case any provision of this Subsidiary Guarantee shall be invalid, illegal or
unenforceable, that portion of such provision that is not invalid, illegal or
unenforceable shall remain in effect, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

 

Execution of Guarantee.

 

To evidence their Guarantee to the Holders set forth in this Article Eleven, the
Subsidiary Guarantors hereby agree to execute the Guarantee in substantially the
form included in Exhibit E, which shall be endorsed on each Security ordered to
be authenticated and delivered by the Trustee. Each Subsidiary Guarantor hereby
agrees that its Guarantee set forth in this Article Eleven shall remain in full
force and effect notwithstanding any failure to endorse on each Note a notation
of such Guarantee. Each such Guarantee shall be signed on behalf of each
Subsidiary Guarantor by two officers (who shall have been duly authorized by all
requisite corporate actions), and delivery of such Security by the Trustee,
after the authentication thereof hereunder, shall constitute due delivery of
such Guarantee on behalf of the Subsidiary Guarantor. Such signature upon the
Guarantee may be by manual or

 

64



--------------------------------------------------------------------------------

facsimile signature of such officers and may be imprinted or otherwise
reproduced on the Guarantee, and in case any such officer who shall have signed
the Guarantee shall cease to be such officer before the Note on which such
Guarantee is endorsed shall have been authenticated and delivered by the Trustee
or disposed of by the Company, such Note nevertheless may be authenticated and
delivered or disposed of as though the Person who signed the Guarantee had not
ceased to be such officer of the Subsidiary Guarantor.

 

[INTENTIONALLY OMITTED]

 

MISCELLANEOUS

 

Trust Indenture Act Controls.

 

If any provision of this Indenture limits, qualifies, or conflicts with the
duties imposed by operation of TIA Section 318(c), the imposed duties shall
control.

 

Notices.

 

Any notice or communication shall be sufficiently given if in writing and
delivered in person or mailed by certified or registered mail (return receipt
requested), telecopier or overnight air courier guaranteeing next day delivery,
addressed as follows:

 

If to the Company or any Subsidiary Guarantor:

 

Landry’s Restaurants, Inc.

1510 West Loop South

Houston, Texas 77027

Attention: Steven L. Scheinthal

 

If to the Trustee:

 

Wachovia Bank, National Association

5847 San Felipe

Suit 1050

Houston, TX 77057

Attention: Corporate Trust Office

 

The Company or any Subsidiary Guarantor or the Trustee by notice to the other
may designate additional or different addresses for subsequent notices or
communications.

 

All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; five Business Days after being
deposited in the mail, postage prepaid, if mailed; when receipt acknowledged, if
telecopied; and the next Business Day after timely delivery to the courier, if
sent by overnight air courier guaranteeing next day delivery.

 

Any notice or communication mailed to a Holder shall be mailed to him by
first-class mail at his address as it appears on the registration books of the
Registrar and shall be sufficiently given to him if so mailed within the time
prescribed. Failure to mail a notice or communication to a Holder or any defect
in it shall not affect its sufficiency with respect to other Holders.

 

65



--------------------------------------------------------------------------------

If a notice or communication is mailed in the manner provided above, it is duly
given, whether or not the addressee receives it. If the Company or any
Subsidiary Guarantor mails notice or communications to Holders it shall mail a
copy to the Trustee and each Agent at the same time.

 

Communication by Holders with Other Holders.

 

Holders may communicate pursuant to TIA Section 312(b) with other Holders with
respect to their rights under this Indenture or the Notes. The Company, the
Subsidiary Guarantors, the Trustee, the Registrar and anyone else shall have the
protection of TIA Section 312(c).

 

Certificate and Opinion as to Conditions Precedent.

 

Upon any request or application by the Company or any Subsidiary Guarantor to
the Trustee to take any action under this Indenture (except with respect to the
initial issuance of the Notes), the Company or such Subsidiary Guarantor, as the
case may be, shall furnish to the Trustee, at the request of the Trustee:

 

an Officers’ Certificate (which shall include the statements set forth in
Section 13.05) stating that, in the opinion of the signers, the conditions
precedent, if any, provided for in this Indenture relating to the proposed
action have been complied with; and

 

an Opinion of Counsel stating that, in the opinion of such counsel, such
conditions precedent have been complied with and such other opinions as the
Trustee may reasonably require.

 

Statements Required in Certificate or Opinion.

 

Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture shall include:

 

a statement that each person making such certificate or opinion has read such
covenant or condition;

 

a brief statement as to the nature and scope of the examination or investigation
upon which the statements or opinions contained in such certificate or opinion
are based;

 

a statement that, in the opinion of each such person, he has made such
examination or investigation as is necessary to enable him to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

a statement as to whether or not, in the opinion of each such person, such
covenant or condition has been complied with.

 

Rules by Trustee and Agents.

 

The Trustee may make reasonable rules for action by or for a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules for its functions.

 

Legal Holidays.

 

If a payment date is a not a Business Day at a place of payment, payment may be
made at that place on the next succeeding Business Day, and no interest shall
accrue for the intervening period.

 

No Personal Liability of Directors, Officers, Employees and Stockholders.

 

No director, officer, employee, incorporator or stockholder of the Company or
any Subsidiary Guarantor, as such, shall have any liability for any obligations
of the Company or the Subsidiary Guarantors under the Notes, this Indenture, the
Subsidiary Guarantees or for any claim based on, in respect of, or by reason of,
such obligations

 

66



--------------------------------------------------------------------------------

or their creation. Each Holder of Notes by accepting a Note waives and releases
all such liability. This waiver and release are part of the consideration for
issuance of the Notes.

 

Governing Law.

 

THIS INDENTURE AND THE NOTES AND THE GUARANTEES SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE UNDERSIGNED
HEREBY AGREE TO SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS INDENTURE,
THE NOTES AND THE GUARANTEES.

 

No Adverse Interpretation of Other Agreements.

 

This Indenture may not be used to interpret another indenture, loan or debt
agreement of the Company, any Subsidiary Guarantor or any other Subsidiary. Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture.

 

Successors.

 

All agreements of the Company and the Subsidiary Guarantors in this Indenture
and the Notes shall bind its successor. All agreements of the Trustee in this
Indenture shall bind its successor.

 

Duplicate Originals.

 

The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same instrument.

 

Severability.

 

In case any provision in this Indenture or in the Notes shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby, and a
Holder shall have no claim therefor against any party hereto.

 

67



--------------------------------------------------------------------------------

 

SIGNATURES

 

IN WITNESS WHEREOF, the parties hereto have caused this Indenture to be duly
executed as of the date first written above.

 

LANDRY’S RESTAURANTS, INC. By:    

Name:

 

Steven L. Scheinthal

Title:

 

Executive Vice President, Secretary and General Counsel

WACHOVIA BANK, NATIONAL ASSOCIATION, as Trustee By:    

Name:

   

Title:

    C. A. MUER CORPORATION CAPT. CRAB’S TAKE-AWAY OF 79TH STREET, INC. CHLN,
INC. CHLN—IDAHO, INC. CHLN—MARYLAND, INC. CRAB ADDISON, INC. CRAB HOUSE, INC.
CRYO REALTY, CORP. CRYOTECH INDUSTRIES OF NORTH CAROLINA, INC. FSI DEVCO, INC.
FSI RESTAURANT DEVELOPMENT, LTD.     BY: Saltgrass, Inc., General Partner of FSI
Restaurant Development, Ltd. HOSPITALITY HEADQUARTERS, INC. HOUSTON AQUARIUM,
INC. INN AT THE BALLPARK CATERING, INC. JOE’S CRAB SHACK—DELAWARE, INC. JOE’S
CRAB SHACK—SAN DIEGO, INC. LANDRY’S CRAB SHACK, INC. LANDRY’S DEVELOPMENT, INC.
LANDRY’S DOWNTOWN AQUARIUM, INC. LANDRY’S G.P., INC. LANDRY’S LIMITED, INC.
LANDRY’S MANAGEMENT, L.P.     BY: Landry’s G.P., Inc., General Partner of
Landry’s Management, L.P. LANDRY’S PESCE, INC. LANDRY’S SEAFOOD HOUSE—ADDISON,
INC. LANDRY’S SEAFOOD HOUSE—ALABAMA, INC. LANDRY’S SEAFOOD HOUSE—ARIZONA, INC.
LANDRY’S SEAFOOD HOUSE—ARLINGTON, INC.

 

68



--------------------------------------------------------------------------------

LANDRY’S SEAFOOD HOUSE—AUSTIN, INC. LANDRY’S SEAFOOD HOUSE—BELLEVUE, INC.
LANDRY’S SEAFOOD HOUSE—BILOXI, INC. LANDRY’S SEAFOOD HOUSE—COLORADO, INC.
LANDRY’S SEAFOOD HOUSE—DELAWARE, INC. LANDRY’S SEAFOOD HOUSE—FLORIDA, INC.
LANDRY’S SEAFOOD HOUSE—GEORGIA, INC. LANDRY’S SEAFOOD HOUSE—HAMPTON, INC.
LANDRY’S SEAFOOD HOUSE—ILLINOIS, INC. LANDRY’S SEAFOOD HOUSE—INDIANA, INC.
LANDRY’S SEAFOOD HOUSE—KANSAS, INC. LANDRY’S SEAFOOD HOUSE—KENTUCKY, INC.
LANDRY’S SEAFOOD HOUSE—LAFAYETTE, INC. LANDRY’S SEAFOOD HOUSE—LITTLE ROCK, INC.
LANDRY’S SEAFOOD HOUSE—MARYLAND, INC. LANDRY’S SEAFOOD HOUSE—MEMPHIS, INC.
LANDRY’S SEAFOOD HOUSE—MICHIGAN, INC. LANDRY’S SEAFOOD HOUSE—MINNESOTA, INC.
LANDRY’S SEAFOOD HOUSE—MISSOURI, INC. LANDRY’S SEAFOOD HOUSE—NEVADA, INC.
LANDRY’S SEAFOOD HOUSE—NEW JERSEY, INC. LANDRY’S SEAFOOD HOUSE—NEW MEXICO, INC.
LANDRY’S SEAFOOD HOUSE—NEW ORLEANS, INC. LANDRY’S SEAFOOD HOUSE—NORFOLK,
VIRGINIA, INC. LANDRY’S SEAFOOD HOUSE—NORTH CAROLINA, INC. LANDRY’S SEAFOOD
HOUSE—OHIO, INC. LANDRY’S SEAFOOD HOUSE—OKLAHOMA, INC. LANDRY’S SEAFOOD
HOUSE—PENNSYLVANIA, INC. LANDRY’S SEAFOOD HOUSE—REDONDO BEACH, INC. LANDRY’S
SEAFOOD HOUSE—SAN LUIS, INC. LANDRY’S SEAFOOD HOUSE—SOUTH CAROLINA, INC.
LANDRY’S SEAFOOD HOUSE—UTAH, INC. LANDRY’S SEAFOOD HOUSE—VIRGINIA, INC. LANDRY’S
SEAFOOD INN & OYSTER BAR, INC. LANDRY’S SEAFOOD INN & OYSTER BAR—GALVESTON, INC.
LANDRY’S SEAFOOD INN & OYSTER BAR—KEMAH, INC. LANDRY’S SEAFOOD INN & OYSTER
BAR—SAN ANTONIO, INC. LANDRY’S SEAFOOD INN & OYSTER BAR—SUGAR CREEK, INC.
LANDRY’S SEAFOOD KEMAH, INC. LANDRY’S SEAFOOD & STEAK HOUSE—CORPUS CHRISTI, INC.
LANDRY’S TRADEMARK, INC. LCH ACQUISITION, INC. LNY-IOWA, INC. LSRI HOLDINGS,
INC. MARINA ACQUISITION CORPORATION OF FLORIDA, INC. NEVADA AQUARIUM, INC. OCEAN
BLUE INDUSTRIES, INC. RAINFOREST CAFE, INC. RAINFOREST CAFE, INC.—BALTIMORE
COUNTY RAINFOREST CAFE, INC.—CHA CHA RAINFOREST CAFE, INC.—KANSAS RAINFOREST
TRADEMARK, INC. SALTGRASS, INC. SEAFOOD HOLDING SUPPLY, INC. SUMMIT AIRCRAFT
SERVICES, INC. SUMMIT ONE NETWORK, INC.

 

69



--------------------------------------------------------------------------------

SUMMIT SEAFOOD SUPPLY, INC. SUMMIT SUPPLY, INC. WEST END SEAFOOD, INC. WILLIE
G’S GALVESTON, INC. WILLIE G’S POST OAK, INC. WSI FISH LIMITED     BY:
Saltgrass, Inc., General Partner of WSI Fish Limited By:         Name:   Steven
L. Scheinthal     Title:   Secretary

 

70